EXHIBIT 10.2
 
Execution Version


AGREEMENT AND AMENDMENT NO. 11


This AGREEMENT AND AMENDMENT NO. 11 ("Agreement") dated as of June 2, 2015
("Effective Date"), is among Alta Mesa Holdings, LP, a Texas limited partnership
("Borrower"), the affiliates of the Borrower party hereto (the "Guarantors"),
the Lenders (as defined below), and Wells Fargo Bank, N.A. as administrative
agent for such Lenders (in such capacity, the "Administrative Agent") and as
issuing lender (in such capacity, the "Issuing Lender").


RECITALS


A.          Reference is made to that certain Sixth Amended and Restated Credit
Agreement dated as of May 13, 2010, among the Borrower, the lenders party
thereto from time to time (the "Lenders"), the Administrative Agent, and the
Issuing Lender, as heretofore amended (as so amended, the "Credit Agreement").


B.          The parties hereto wish to, subject to the terms and conditions of
this Agreement, (i) redetermine and decrease the Borrowing Base (as defined in
the Credit Agreement), (ii) make certain other amendments to the Credit
Agreement as provided herein, (iii) designate Brayton Resources, L.P.
(“Brayton”), Brayton Management GP, LLC, Brayton Resources II, L.P., and Brayton
Management GP II, LLC (each a “Brayton Entity”; and collectively, the “Brayton
Entities”), and Orion Operating Company, LP (“Orion” and together with the
Brayton Entities, the “Subject Subsidiaries”) as Unrestricted Subsidiaries under
the Credit Agreement as provided herein, and (iv) as a result of such
designation, release each Subject Subsidiary from its respective Guaranty
obligations and release the Equity Interest of Brayton pledged under the Brayton
Pledge Agreement (as defined in the Credit Agreement prior to giving effect to
this Agreement).


NOW THEREFORE, in consideration of the benefits to be derived by the parties
hereto and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


Section 1.                  Defined Terms; Other Provisions.  As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein.  Each term defined
in the Credit Agreement and used herein without definition shall have the
meaning assigned to such term in the Credit Agreement, unless expressly provided
to the contrary.  Article, Section, Schedule, and Exhibit references are to
Articles and Sections of and Schedules and Exhibits to this Agreement, unless
otherwise specified.  The words "hereof", "herein", and "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The term
"including" means "including, without limitation,".  Paragraph headings have
been inserted in this Agreement as a matter of convenience for reference only
and it is agreed that such paragraph headings are not a part of this Agreement
and shall not be used in the interpretation of any provision of this Agreement.
 
Section 2.                  Agreement - Borrowing Base Redetermination and
Decrease; Prepayment of Advances.  Subject to the terms of this Agreement, as of
the Effective Date, the Borrowing Base shall be as set forth in Section 2.02 of
the Credit Agreement, as amended hereby.  Such new Borrowing Base shall remain
in effect at that level until the effective date of the next Borrowing Base
redetermination made in accordance with Section 2.02 of the Credit Agreement, as
amended hereby.  The Borrower and the Lenders hereby acknowledge and agree that
the redetermination and decrease of the Borrowing Base set forth in this Section
2 and Schedule 2.02 of the Credit Agreement is the scheduled semi-annual
redetermination of the Borrowing Base scheduled for spring 2015 under Section
2.02 of the Credit Agreement.  Each Lender's Pro Rata Share of the redetemined
Borrowing Base, after giving effect to the
 
 
 

--------------------------------------------------------------------------------

 
redetermination and decrease of the Borrowing Base set forth in this Section 2
and Section 2.02 of the Credit Agreement, is set forth in Schedule II to the
Credit Agreement, as amended hereby.  Notwithstanding anything herein or in the
Credit Agreement to the contrary, on the Effective Date the Borrower shall apply
100% of the cash proceeds of the Initial Second Lien Debt (as defined in Annex
I), net of fees and expenses related thereto, as a prepayment of the outstanding
Advances, including such amount necessary to eliminate any Borrowing Base
Deficiency resulting as a result of the decrease in the Borrowing Base set forth
in this Section 2.
 
Section 3.                  Designation of Unrestricted Subsidiaries.
Notwithstanding the terms of Section 5.14 of the Credit Agreement (a) the
Borrower hereby designates each of the Subject Subsidiaries as an Unrestricted
Subsidiary under the Credit Agreement, and (b) each of the Lenders hereby
consent to such designation.
 
Section 4.                  Amendments to Credit Agreement.  The Table of
Contents, Articles I, II, III and IV through IX of the Credit Agreement, and
Schedule II to the Credit Agreement are hereby amended and restated in their
entirety as set forth in Annex I attached hereto.  Furthermore, Exhibit F –
Notice of Borrowing of the Credit Agreement is hereby replaced in its entirety
with the new Exhibit F – Notice of Borrowing attached hereto as Exhibit F.
 
Section 5.                  Representations and Warranties.  Each of the
Guarantors (other than the Subject Subsidiaries) and the Borrower hereby
represents and warrants that: (a) after giving effect to this Agreement, the
representations and warranties contained in the Credit Agreement, as amended
hereby, and the representations and warranties contained in the other Loan
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) on and
as of the Effective Date as if made on and as of such date except to the extent
that any such representation or warranty expressly relates solely to an earlier
date, in which case such representation or warranty is true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty that already is qualified or
modified by materiality in the text thereof) as of such earlier date; (b) no
Default has occurred which is continuing; (c) the execution, delivery and
performance of this Agreement are within the corporate, limited liability
company, or partnership power and authority of such Person and have been duly
authorized by appropriate corporate and governing action and proceedings; (d)
this Agreement constitutes the legal, valid, and binding obligation of such
Person enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; (e) there
are no governmental or other third party consents, licenses and approvals
required in connection with the execution, delivery, performance, validity and
enforceability of this Agreement; and (f) the Liens under the Security
Instruments are valid and subsisting and secure Borrower's and the Guarantors'
(other than Subject Subsidiaries’) obligations under the Loan Documents.
 
Section 6.                  Conditions to Effectiveness.  This Agreement shall
become effective on the Effective Date and enforceable against the parties
hereto upon the occurrence of the following conditions precedent:
 
(a)              the Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Agreement,
together with all annexes thereto, duly and validly executed and delivered by
duly authorized officers of the Borrower, the Guarantors (other than the Subject
Subsidiaries) and all the Lenders;
 
(b)              the Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of (i) copies, certified
as of the date of this Agreement by a
 
 
2

--------------------------------------------------------------------------------

 
Responsible Officer of the Borrower of (A) the resolutions of the board of
directors of the General Partner, as general partner of the Borrower, approving
the Loan Documents to which the Borrower is a party (including this Amendment)
and authorizing the entering into of Hedge Contracts, (B) the Partnership
Agreement, (C) the certificate of limited partnership of the Borrower duly
certified by the Secretary of State of the State of Texas, (D) the limited
liability company agreement of the General Partner, (E) the certificate of
formation of the General Partner duly certified by the Secretary of State of the
State of Texas, and (F) all other documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement, the
Credit Agreement, the Notes, and the other Loan Documents or (ii) if applicable,
a certificate from a Responsible Officer of the Borrower certifying that the
General Partner has authorized the Borrower to enter into this Agreement and
that there has been no change to the items described in sub-clause (i) above
since the date of a previously-delivered certificate of a Responsible Officer of
the Borrower;
 
(c)              the Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of (i) certificates of a
Responsible Officer of the Borrower certifying the names and true signatures of
the officers authorized to sign this Agreement and the other Loan Documents to
which the Borrower is a party or (ii) if applicable, a certificate from a
Responsible Officer of the Borrower certifying that there has been no change
thereto since the date of a previously-delivered certificate of a Responsible
Officer of the Borrower;
 
(d)              the Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of (i) copies, certified
as of the date of this Agreement by a Responsible Officer or the secretary or an
assistant secretary of each Restricted Subsidiary (other than the Subject
Subsidiaries) of (A) the resolutions of the board of directors or managers (or
other applicable governing body) of such Restricted Subsidiary approving the
Loan Documents to which it is a party (including this Agreement) and authorizing
the entering into of Hedge Contracts, (B) the articles or certificate (as
applicable) of incorporation (or organization) of such Restricted Subsidiary
certified by the Secretary of State for the state of organization, (C) the
bylaws or other governing documents of such Restricted Subsidiary, and (D) all
other documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement, the Guaranty, the Security
Instruments, and the other Loan Documents and Hedge Contracts to which such
Restricted Subsidiary is a party or (ii) if applicable, a certificate from a
Responsible Officer or the secretary or an assistant secretary of such
Restricted Subsidiary certifying that the board of directors or managers (or
other applicable governing body) of such Restricted Subsidiary has authorized
such Restricted Subsidiary to enter into this Agreement and that there has been
no change to the items described in sub-clause (i) above since the date of a
previously-delivered certificate of a Responsible Officer or the secretary or an
assistant secretary of such Restricted Subsidiary;
 
(e)              the Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of (i) a certificate of
a Responsible Officer of each Restricted Subsidiary (other than the Subject
Subsidiaries) certifying the names and true signatures of officers of such
Restricted Subsidiary authorized to sign this Agreement, the Guaranty, Security
Instruments and the other Loan Documents and Hedge Contracts to which such
Restricted Subsidiary is a party or (ii) if applicable, a certificate from a
Responsible Officer of such Restricted Subsidiary certifying that there has been
no change thereto since the date of a previously-delivered certificate of a
Responsible Officer of the Borrower;
 
(f)               the Administrative Agent shall have received (i) true, correct
and complete copies (certified to be such by the Borrower) of the Second Lien
Credit Agreement (as defined in Annex I) and each other agreement, instrument,
or document fully executed by the parties thereto in connection with the Second
Lien Credit Agreement on or before the date hereof, the terms and conditions of
which
 
 
3

--------------------------------------------------------------------------------

 
shall be satisfactory to the Administrative Agent and the Lenders; and (ii)
evidence satisfactory to the Administrative Agent that, concurrent with the
closing of this Agreement, the Borrower will incur loans under the Second Lien
Credit Agreement in an amount not to exceed $125,000,000 and the net proceeds
thereof will be applied on the date hereof as required under Section 2 above.
 
(g)              the representations and warranties in this Agreement made by
the Guarantors and the Borrower shall be true and correct in all material
respects;
 
(h)              the Borrower shall have paid, and hereby agrees to pay all
reasonable fees and expenses of the Administrative Agent's outside legal counsel
and other consultants pursuant to all invoices presented for payment on or prior
to the Effective Date;
 
(i)               the Borrower shall have paid the Extension Fee (as defined
below); and
 
(j)               the Borrower shall have delivered to the Administrative Agent
a certificate of a Responsible Officer of the Borrower certifying (i) that each
of the Subject Subsidiaries has been designated or contemporaneously with the
closing of this Agreement, will be designated as an “unrestricted” subsidiary
under all indentures, credit agreements or similar agreements containing the
concept of “restricted” and “unrestricted” subsidiaries, including with respect
to the Senior Unsecured Notes and with respect to the Second Lien Debt (as
defined in Annex I), (ii) and attaching thereto, true and complete copies of
such designation notices to the trustee under the indenture for the Senior
Unsecured Notes, and (iii) that, assuming that the designation provided in
Section 3 above shall constitute an Investment in each of the Subject
Subsidiaries on the Effective Date in an amount equal to the fair market value
of the Borrower’s or applicable Loan Party’s Investment therein, such Investment
would have been permitted under Section 6.06 of the Credit Agreement as in
effect prior to this Agreement.
 
Section 7.                  Acknowledgments and Agreements.
 
(a)              The Borrower hereby agrees to pay in full in cash, to the
Administrative Agent, for the account of each Lender, an extension fee equal to
0.15% of such Lender’s Pro Rata Share of the redetemined Borrowing Base, after
giving effect to the redetermination and decrease of the Borrowing Base set
forth in Section 2 above and Section 2.02 of the Credit Agreement (collectively,
the “Extension Fee”). The Extension Fee is deemed to be fully earned on the
Effective Date.  The Extension Fee shall be payable in U.S. dollars in
immediately available funds, free and clear of, and without deduction for, any
and all present or future applicable taxes, levies, imposts, deductions, charges
or withholdings and all liabilities with respect thereto (with appropriate
gross-up for withholding taxes, if any).  Once paid, the Extension Fee will not
be refundable under any circumstances and will not be subject to counterclaim
setoff or otherwise affected.
 
(b)              The Borrower and each Guarantor acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with their terms
and the Borrower and each Guarantor hereby waives any defense, offset,
counterclaim or recoupment with respect thereto.
 
(c)              The Administrative Agent and the Lenders hereby expressly
reserve all of their rights, remedies, and claims under the Loan
Documents.  Nothing in this Agreement shall constitute a waiver or
relinquishment of (i) any Default or Event of Default under any of the Loan
Documents, (ii) any of the agreements, terms or conditions contained in any of
the Loan Documents, (iii) any rights or remedies of the Administrative Agent or
any Lender with respect to the Loan Documents, or (iv) the rights of the
Administrative Agent or any Lender to collect the full amounts owing to them
under the Loan Documents.
 
 
4

--------------------------------------------------------------------------------

 
(d)              Each of the parties hereto hereby adopt, ratify, and confirm
the Credit Agreement, as amended hereby, and acknowledges and agrees that the
Credit Agreement, as amended hereby, is and remains in full force and effect,
and the Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, the
Security Agreement, as amended hereby, and the Guaranties, are not impaired in
any respect by this Agreement.
 
(e)              From and after the Effective Date, all references to the Credit
Agreement and the Loan Documents shall mean such Credit Agreement and such Loan
Documents as amended by this Agreement.
 
(f)               This Agreement is a Loan Document for the purposes of the
provisions of the other Loan Documents.  Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement shall
be a Default or Event of Default, as applicable, under the Credit Agreement.
 
Section 8.                  Intercreditor Agreement.  The Administrative Agent
is hereby authorized on behalf of the Lenders for the Lenders and their
Affiliates that are Swap Counterparties or that may hold Banking Services
Obligations to enter into the Intercreditor Agreement (as defined in Annex
I).  A draft copy of the Intercreditor Agreement has been provided to the
Lenders prior to the date hereof and an executed copy of the Intercreditor
Agreement will be made available to each Lender on or prior to the date hereof
and thereafter upon request.  Each Lender, each Swap Counterparty (by receiving
the benefits thereunder and of the Collateral) and each Affiliate of a Lender
holding Banking Services Obligations acknowledges and agrees to the terms of
such Intercreditor Agreement, as the same may further be amended, restated,
supplemented or otherwise modified pursuant to the terms of the Credit
Agreement, as amended hereby, and agrees that the terms thereof shall be binding
on such Secured Party and its successors and assigns, as if it were a party
thereto.
 
Section 9.                  Reaffirmation of the Guaranty.  Each Guarantor
(other than the Subject Subsidiaries) hereby ratifies, confirms, acknowledges
and agrees that its obligations under its respective Guaranty are in full force
and effect and that such Guarantor continues to unconditionally and irrevocably
guarantee the full and punctual payment, when due, whether at stated maturity or
earlier by acceleration or otherwise, of all of the Guaranteed Obligations (as
defined in the Guaranties), as such Guaranteed Obligations may have been amended
by this Agreement, and its execution and delivery of this Agreement does not
indicate or establish an approval or consent requirement by such Guarantor under
its respective Guaranty in connection with the execution and delivery of
amendments, consents or waivers to the Credit Agreement, the Notes or any of the
other Loan Documents.
 
Section 10.               Guaranty and Lien Releases.  Effective as of the
Effective Date and concurrently with the designation of the Subject Subsidiaries
as “unrestricted subsidiaries” under the Senior Unsecured Notes: (a) the
obligations of each Subject Subsidiary under its respective Guaranty and under
each other Loan Document to which it is a party are hereby released, terminated
and no longer of any force and effect (except for those obligations that
expressly survive the termination of the applicable Loan Document and release of
any Lien created thereby) and each Subject Subsidiary shall no longer be a
“Guarantor” thereunder (except as to those obligations that expressly survive
the termination of the applicable Loan Document and release of any Lien created
thereby) unless such Subject Subsidiary subsequently becomes a Restricted
Subsidiary pursuant to the terms of the Credit Agreement, as amended hereby; (b)
all assets of each Subject Subsidiary which constitute Collateral are hereby
released from the Liens created under the Security Instruments; and (c) the
Equity Interests of Brayton pledged under the Brayton Pledge Agreement are
hereby released from the Liens created thereunder and such Brayton Pledge
Agreement is hereby terminated (except for obligations thereunder that expressly
survive the termination thereof and release of any Lien created thereby).  It is
understood and agreed that the releases
 
 
5

--------------------------------------------------------------------------------

 
provided in this Section 10, (i) are expressly made conditioned upon the
concurrent designation of the Subject Subsidiaries as unrestricted subsidiaries
under the Senior Unsecured Notes, (ii) shall not release any Guarantor other
than Orion as expressly provided above, and (iii) as to the Liens created under
the Security Instruments, are partial releases only which are expressly limited
to the assets described above in this Section 10 and shall not release any other
assets of any other Loan Party from the Liens created under the Loan Documents.
 
Section 11.               Counterparts.  This Agreement may be signed in any
number of counterparts, each of which shall be an original and all of which,
taken together, constitute a single instrument.  This Agreement may be executed
by facsimile signature or other similar electronic means and all such signatures
shall be effective as originals.
 
Section 12.               Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted pursuant to the Credit Agreement.
 
Section 13.               Invalidity.  In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.
 
Section 14.               Governing Law.  This Agreement shall be deemed to be a
contract made under and shall be governed by and construed in accordance with
the laws of the State of Texas.
 
Section 15.               Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT
AND THE SECURITY AGREEMENT, EACH AS AMENDED BY THIS AGREEMENT, THE NOTES, AND
THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR
AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[SIGNATURES BEGIN ON NEXT PAGE]
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 

 
EXECUTED effective as of the date first above written.
               
Borrower:
 
ALTA MESA HOLDINGS, LP
     
By: Alta Mesa Holdings GP, LLC, its general partner
                         
By:
/s/ Michael McCabe        
Michael McCabe
       
Chief Financial Officer
           
GUARANTORS:
 
ALABAMA ENERGY RESOURCES LLC
     
ALTA MESA EAGLE, LLC
     
AMH ENERGY NEW MEXICO, LLC
     
AM IDAHO LLC
     
AM MICHIGAN LLC
     
TEA ENERGY SERVICES LLC
               
Each By:
/s/ Michael A. McCabe        
Michael A. McCabe
       
Chief Financial Officer and Secretary
             
ALTA MESA ENERGY LLC
     
ALTA MESA FINANCE SERVICES CORP.
     
ALTA MESA HOLDINGS GP, LLC
     
ALTA MESA GP, LLC
     
ARI DEVELOPMENT, LLC
     
ALTA MESA ACQUISITION SUB, LLC
     
CAIRN ENERGY USA, LLC
     
LOUISIANA ONSHORE PROPERTIES LLC
     
PETRO OPERATING COMPANY
     
HOLDINGS, INC.
     
THE MERIDIAN PRODUCTION, LLC
     
THE MERIDIAN RESOURCE, LLC
     
THE MERIDIAN RESOURCE &
     
EXPLORATION LLC
     
TMR DRILLING, LLC
     
VIRGINIA OIL AND GAS, LLC
               
Each by:
/s/ Michael A. McCabe        
Michael A. McCabe
       
Chief Financial Officer
 

 
 
Signature Page to
Agreement and Amendment No. 11
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 
 

   
ALTA MESA RESOURCES, LP
     
By:             Alta Mesa Resources GP, LLC,
                   its sole general partner
                         
By:
/s/ Michael A. McCabe        
Michael A. McCabe,
       
Chief Financial Officer
               
ALTA MESA SERVICES, LP
     
ARANSAS RESOURCES, LP
     
BUCKEYE PRODUCTION COMPANY, LP
     
GALVESTON BAY RESOURCES, LP
     
LOUISIANA EXPLORATION &
     
ACQUISITIONS, LP
     
NAVASOTA RESOURCES, LTD., LLP
     
NUECES RESOURCES, LP
     
OKLAHOMA ENERGY ACQUISITIONS, LP
     
PETRO ACQUISITIONS, LP
     
PETRO OPERATING COMPANY, LP
     
TEXAS ENERGY ACQUISITIONS, LP
               
Each by:    Alta Mesa GP, LLC, its sole general partner
                         
By:
/s/ Michael A. McCabe        
Michael A. McCabe
       
Chief Financial Officer
               
GALVESTON BAY RESOURCES HOLDINGS, LP
     
By:             Galveston Bay Resources Holdings GP, LLC
     
                   its sole general partner
                         
                   By:
/s/ Michael A. McCabe        
Michael A. McCabe,
       
Chief Financial Officer
               
PETRO ACQUISITIONS HOLDINGS, LP
     
By:             Petro Acquisitions Holdings GP, LLC,
     
                   its sole general partner
                         
By:
/s/ Michael A. McCabe        
Michael A. McCabe,
       
Chief Financial Officer
 

 
Signature Page to
Agreement and Amendment No. 11
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 
 

 
ADMINISTRATIVE AGENT/
       
ISSUING LENDER/
       
LENDER:
WELLS FARGO BANK, N.A.
                         
By:
/s/ Shiloh Davila        
Shiloh Davila
       
Vice President
                     

 
 
 
Signature Page to
Agreement and Amendment No. 11
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 
 

 
LENDER:
MUFG UNION BANK, N.A.
               
By:
/s/ David Helffrich       
Name:
David Helffrich
     
Title:
Vice President
                     

 
 
 
Signature Page to
Agreement and Amendment No. 11
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 

 
LENDER:
CAPITAL ONE, NATIONAL ASSOCIATION
                         
By:
/s/ Nancy Mak          
Name:
Nancy Mak
     
Title:
Senior Vice President
 

 
 
 
 
Signature Page to
Agreement and Amendment No. 11
(Alta Mesa Holdings, LP) 
 
 
 

--------------------------------------------------------------------------------

 

 
LENDER:
TORONTO DOMINION (NEW YORK) LLC
                         
By:
/s/ Savo Bozic      
Name:
Savo Bozic
     
Title:
Authorized Signatory
 

 
 
 
Signature Page to
Agreement and Amendment No. 11
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 

 
LENDER:
ING CAPITAL LLC
                         
By:
/s/ Josh Strong          
Name:
Josh Strong
     
Title:
Director
                         
By:
/s/ Charles Hall        Name:  Charles Hall        Title:  Managing Director    

 
 
 
Signature Page to
Agreement and Amendment No. 11
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 
 

 
LENDER:
CITIBANK, N.A.
                         
By:
/s/ Thomas Benavides          
Name:
Thomas Benavides
     
Title:
Director                                  

 
Signature Page to
Agreement and Amendment No. 11
(Alta Mesa Holdings, LP) 
 
 
 

--------------------------------------------------------------------------------

 
 

 
LENDER:
NATIXIS, New York Branch
                         
By:
/s/ Stuart Murray      
Name:
Stuart Murray
     
Title:
Managing Director                 By:      /s/ Andrew Keene       Name: 
Andrew Keene
      Title:  Vice President   

 
 
 
Signature Page to
Agreement and Amendment No. 11
(Alta Mesa Holdings, LP) 
 
 
 

--------------------------------------------------------------------------------

 
 

 
LENDER:
MORGAN STANLEY BANK, N.A.
                         
By:
/s/ Matthew T. Meyers      
Name:
Matthew T. Meyers
     
Title:
Authorized Signatory
           

 
 
Signature Page to
Agreement and Amendment No. 11
(Alta Mesa Holdings, LP) 
 
 
 

--------------------------------------------------------------------------------

 
 

 
LENDER:
AMEGY BANK NATIONAL ASSOCIATION
                         
By:
/s/ Mark A. Serice
     
Name:
Mark A. Serice
     
Title:
Senior Vice President
 

 
 
 
 
Signature Page to
Agreement and Amendment No. 11
(Alta Mesa Holdings, LP) 
 
 
 

--------------------------------------------------------------------------------

 

           
LENDER:
BOKF, NA d/b/a Bank of Texas
                         
By:
/s/ Martin W. Wilson
     
Name:
Martin W. Wilson
     
Title:
SVP, Energy Lending
                     

 
 
Signature Page to
Agreement and Amendment No. 11
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F
FORM OF NOTICE OF BORROWING
[Date]
 
Wells Fargo Bank, N.A., as Administrative Agent
1740 Broadway, MAC C7300-034
Denver, CO 80209


Attention:         [_____________]
 
Ladies and Gentlemen:
 
The undersigned, Alta Mesa Holdings, LP, a Texas limited partnership
("Borrower"), (a) refers to the Sixth Amended and Restated Credit Agreement
dated as of May 13, 2010 (as amended, restated or otherwise modified from
time-to-time, the "Credit Agreement"; the defined terms of which are used in
this Notice of Borrowing unless otherwise defined in this Notice of Borrowing)
among the Borrower, the lenders party thereto from time to time (the "Lenders"),
and Wells Fargo Bank, N.A., as administrative agent and issuing lender for the
Lenders, and (b) certifies that it is authorized to execute and deliver this
Notice of Borrowing.


The Borrower hereby gives you irrevocable notice pursuant to Section 2.03(a) of
the Credit Agreement that the undersigned hereby requests a Borrowing, and in
connection with that request sets forth below the information relating to such
Borrowing (the "Proposed Borrowing") as required by Section 2.03(a) of the
Credit Agreement:


(a)  
The Business Day of the Proposed Borrowing is __________, _____.

 
(b)  
The Proposed Borrowing will be composed of [Reference Rate Advances] [Eurodollar
Rate Advances].

 
(c)  
The aggregate amount of the Proposed Borrowing is $___________.

 
(d)  
[The Interest Period for each Eurodollar Rate Advance made as part of the
Proposed Borrowing is [______month[s]].]

 
(e)  
[The Interest Period for each Eurodollar Rate Advance made as part of the
Proposed Borrowing is a Non-conforming Interest Period with a duration
of ________].

 
The Borrower hereby further certifies that the following statements are true on
the date hereof, and will be true on the date of the Proposed Borrowing:


(1)  
the representations and warranties contained in Article IV of the Credit
Agreement and the representations and warranties contained in the Security
Instruments, the Guaranties, and each of the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representation or warranty that already is qualified or
modified by materiality in the text thereof) on and as of the date of the
Proposed Borrowing, before and after giving effect to the Proposed Borrowing and
to the application of the proceeds from the Proposed Borrowing, as though made
on and as of such date (except in the case of representations and warranties
which are made solely as of an earlier date or time, which representations and
warranties shall be true and correct in all material respects as of such earlier
date or time except that such materiality qualifier shall not be applicable to
any representations and warranties that already are modified by materiality in
the text thereof);


 
Exhibit F – Form of Notice of Borrowing
Page 1 of 2
 
 

--------------------------------------------------------------------------------

 
(2)  
no Default has occurred and is continuing or would result from the Proposed
Borrowing or from the application of the proceeds therefrom; and

 
(3)  
after giving effect to such Borrowing, the sum of (A) the aggregate outstanding
principal amount of all Advances under the Credit Agreement plus (B) the
aggregate Letter of Credit Exposure would not exceed $ _________  which is the
First Lien Cap then in effect (as defined in the Intercreditor Agreement).

 
Very truly yours,
 
ALTA MESA HOLDINGS, LP,
a Texas limited partnership
 
By: Alta Mesa Holdings GP, LLC, a Texas limited liability company, its general
partner
 
 
 
By: ____________________
Name: __________________
Title: ___________________

 
 
 
 
 
 
Exhibit F – Form of Notice of Borrowing
Page 2 of 2
 
 

--------------------------------------------------------------------------------

 
ANNEX I
to Agreement and Amendment No. 11
 

--------------------------------------------------------------------------------


$500,000,000
 
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
 
Among
 
ALTA MESA HOLDINGS, LP
 
as Borrower,
 
THE LENDERS PARTY HERETO FROM TIME TO TIME
 
as Lenders,
 
and
 
WELLS FARGO BANK, N.A.
 
as Administrative Agent and as Issuing Lender
 
May 13, 2010
 
 
 



--------------------------------------------------------------------------------




Wells Fargo Securities, LLC and MUFG Union Bank, N.A.
as Co-Lead Arrangers
 
MUFG Union Bank, N.A.
as Syndication Agent
 
Toronto Dominion (New York) LLC
as Documentation Agent
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

    Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
2
 
Section 1.01
 
Certain Defined Terms
2
 
Section 1.02
 
Computation of Time Periods
26
 
Section 1.03
 
Accounting Terms; Changes in GAAP
26
 
Section 1.04
 
Types of Advances
26
 
Section 1.05
 
Miscellaneous
26
ARTICLE II
CREDIT FACILITIES
27
 
Section 2.01
 
Commitment for Advances
27
 
Section 2.02
 
Borrowing Base
28
 
Section 2.03
 
Method of Borrowing
31
 
Section 2.04
 
Reduction of the Commitments
33
 
Section 2.05
 
Prepayment of Advances
34
 
Section 2.06
 
Repayment of Advances; Mandatory Prepayment of Advances
36
 
Section 2.07
 
Letters of Credit
37
 
Section 2.08
 
Fees.
41
 
Section 2.09
 
Interest
41
 
Section 2.10
 
Payments and Computations
42
 
Section 2.11
 
Sharing of Payments, Etc
43
 
Section 2.12
 
Breakage Costs
43
 
Section 2.13
 
Increased Costs
44
 
Section 2.14
 
Taxes.
45
 
Section 2.15
 
Designation of a Different Lending Office
47
 
Section 2.16
 
Replacement of Lender
47
 
Section 2.17
 
Payments and Deductions to a Defaulting Lender
48
ARTICLE III
CONDITIONS
50
 
Section 3.01
 
Conditions Precedent to Effectiveness
50
 
Section 3.02
 
Conditions Precedent to All Borrowings
54
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
55
 
Section 4.01
 
Existence; Restricted Subsidiaries
55
 
Section 4.02
 
Power
55
         

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

        Page  
Section 4.03
 
Authorization and Approvals
56
 
Section 4.04
 
Enforceable Obligations
56
 
Section 4.05
 
Financial Statements
56
 
Section 4.06
 
True and Complete Disclosure
57
 
Section 4.07
 
Litigation; Compliance with Laws
57
 
Section 4.08
 
Use of Proceeds
57
 
Section 4.09
 
Investment Company Act
57
 
Section 4.10
 
Taxes.
57
 
Section 4.11
 
Pension Plans
58
 
Section 4.12
 
Condition of Property; Casualties
58
 
Section 4.13
 
No Burdensome Restrictions; No Defaults
59
 
Section 4.14
 
Environmental Condition
59
 
Section 4.15
 
Permits, Licenses, Etc
60
 
Section 4.16
 
Gas Contracts
60
 
Section 4.17
 
Liens; Titles, Leases, Etc
60
 
Section 4.18
 
Solvency and Insurance
60
 
Section 4.19
 
Material Agreements
60
 
Section 4.20
 
Hedging Agreements
61
 
Section 4.21
 
OFAC, etc
61
ARTICLE V
AFFIRMATIVE COVENANTS
62
 
Section 5.01
 
Compliance with Laws, Etc
62
 
Section 5.02
 
Maintenance of Insurance
62
 
Section 5.03
 
Preservation of Corporate Existence, Etc
63
 
Section 5.04
 
Payment of Taxes, Etc
63
 
Section 5.05
 
Visitation Rights
64
 
Section 5.06
 
Reporting Requirements
64
 
Section 5.07
 
Maintenance of Property
67
 
Section 5.08
 
Agreement to Pledge
68
 
Section 5.09
 
Use of Proceeds
68
 
Section 5.10
 
Title Evidence
68

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

          Page  
Section 5.11
 
Further Assurances; Cure of Title Defects
68
 
Section 5.12
 
Material Agreements
69
 
Section 5.13
 
Leases; Development and Maintenance
69
 
Section 5.14
 
Designations with Respect to Subsidiaries
70
 
Section 5.15
 
Designation of Senior Debt
71
 
Section 5.16
 
Local Counsel Opinions
71
ARTICLE VI
NEGATIVE COVENANTS
71
 
Section 6.01
 
Liens, Etc
71
 
Section 6.02
 
Debts, Guaranties, and Other Obligations
73
 
Section 6.03
 
Agreements Restricting Liens and Distributions
74
 
Section 6.04
 
Merger or Consolidation; Asset Sales; Hedge Terminations
75
 
Section 6.05
 
Restricted Payments
76
 
Section 6.06
 
Investments
76
 
Section 6.07
 
Affiliate Transactions
77
 
Section 6.08
 
Compliance with ERISA
77
 
Section 6.09
 
Sale-and-Leaseback
78
 
Section 6.10
 
Change of Business
78
 
Section 6.11
 
Organizational Documents, Name Change; Change in Accounting
78
 
Section 6.12
 
Use of Proceeds; Letters of Credit
78
 
Section 6.13
 
Gas Imbalances, Take-or-Pay or Other Prepayments
79
 
Section 6.14
 
Limitation on Hedging
79
 
Section 6.15
 
Post-Closing Hedging
80
 
Section 6.16
 
Additional Subsidiaries
80
 
Section 6.17
 
Current Ratio
80
 
Section 6.18
 
Leverage Ratio
81
 
Section 6.19
 
Interest Coverage Ratio
81
 
Section 6.20
 
Anti-Terrorism
81
 
Section 6.21
 
Account Payables
81
 
Section 6.22
 
Second Lien Debt
81

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

          Page  
Section 6.23
 
Additional Subordinated Debt
82
 
Section 6.24
 
Additional Liens
82
ARTICLE VII
EVENTS OF DEFAULT; REMEDIES
82
 
Section 7.01
 
Events of Default
82
 
Section 7.02
 
Optional Acceleration of Maturity
84
 
Section 7.03
 
Automatic Acceleration of Maturity
84
 
Section 7.04
 
Right of Set‑off
85
 
Section 7.05
 
Non-exclusivity of Remedies
85
 
Section 7.06
 
Application of Proceeds
85
ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER
86
 
Section 8.01
 
Authorization and Action
86
 
Section 8.02
 
Administrative Agent's Reliance, Etc
86
 
Section 8.03
 
The Administrative Agent and Its Affiliates
87
 
Section 8.04
 
Lender Credit Decision
87
 
Section 8.05
 
Indemnification
87
 
Section 8.06
 
Successor Administrative Agent and Issuing Lender
88
 
Section 8.07
 
Additional Agents
89
 
Section 8.08
 
Collateral Matters
89
ARTICLE IX
MISCELLANEOUS
90
 
Section 9.01
 
Amendments, Etc
90
 
Section 9.02
 
Notices, Etc
91
 
Section 9.03
 
No Waiver; Remedies
91
 
Section 9.04
 
Costs and Expenses
91
 
Section 9.05
 
Binding Effect
91
 
Section 9.06
 
Lender Assignments and Participations
91
 
Section 9.07
 
Indemnification; Waiver
93
 
Section 9.08
 
Confidentiality
94
 
Section 9.09
 
Execution in Counterparts
95
 
Section 9.10
 
Survival of Representations, Etc
95
 
Section 9.11
 
Severability
95

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

          Page  
Section 9.12
 
Business Loans
95
 
Section 9.13
 
Governing Law; Submission to Jurisdiction
95
 
Section 9.14
 
WAIVER OF JURY TRIAL
96
 
Section 9.15
 
Intercreditor Agreement; Fortis Assignment
96
 
Section 9.16
 
USA Patriot Act
96
 
Section 9.17
 
PRIOR OR ORAL AGREEMENTS
96

 
EXHIBITS:
 

 
Exhibit A
-
Form of Assignment and Acceptance
 
Exhibit B
-
Form of Compliance Certificate
 
Exhibit C-1
-
Form of Guaranty
 
Exhibit C-2
-
Form of Limited Recourse Guaranty
 
Exhibit D
-
Form of Mortgage
 
Exhibit E
-
Form of Note
 
Exhibit F
-
Form of Notice of Borrowing
 
Exhibit G
-
Form of Notice of Conversion or Continuation
 
Exhibit H
-
Form of Pledge Agreement
 
Exhibit I
-
Form of Security Agreement
 
Exhibit J
-
Form of Transfer Letters
 
Exhibit K
-
Form of Borrower's Counsel Opinion

 
SCHEDULES:
 

 
Schedule I 
-
Borrower, Administrative Agent, and Lender Information
 
Schedule II
-
Initial Borrowing Base and Pro Rata Shares
 
Schedule 1.02
-
Approved Counterparties
 
Schedule 4.01
-
Equity Interests
 
Schedule 4.05
-
Permitted Debt
 
Schedule 4.19
-
Material Agreements
 
Schedule 4.20
-
Hedging Agreements


 
 

 
 
 

--------------------------------------------------------------------------------

 
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
 
This Sixth Amended and Restated Credit Agreement dated as of May 13, 2010 (the
"Credit Agreement") is among Alta Mesa Holdings, LP, a Texas limited partnership
("Borrower"), the lenders party hereto from time to time ("Lenders"), and Wells
Fargo Bank, N.A., as administrative agent for such Lenders (in such capacity,
the "New Administrative Agent") and as issuing lender for such Lenders (in such
capacity, the "New Issuing Lender").
 
A.           The Borrower is a party to that certain Fifth Amended and Restated
Credit Agreement dated November 13, 2008 among the Borrower, the lenders party
thereto on the date hereof (the "Existing Lenders"), and Union Bank, N.A. (f/k/a
Union Bank of California, N.A.), as administrative agent for such Existing
Lenders (in such capacity, the "Existing Administrative Agent") and as issuing
lender for such Existing Lenders (in such capacity, the "Existing Issuing
Lender"), as heretofore amended (as so amended, the "Existing Credit
Agreement").
 
B.           In order to secure the full and punctual payment and performance of
the loans under the Existing Credit Agreement, the Borrower and its Restricted
Subsidiaries (as defined below) executed and delivered mortgages, collateral
assignments, security agreements and financing statements (collectively, the
"Existing Security Instruments") granting a mortgage lien and continuing
security interest in and to the collateral described in such Existing Security
Instruments.
 
C.           Pursuant to that certain Assignment (as defined below), inter alia,
(i) the Existing Administrative Agent has resigned as "Administrative Agent"
under the Existing Credit Agreement and has assigned all Existing Liens (as
defined below) held by the Existing Administrative Agent under the Existing
Security Instruments to the New Administrative Agent as the "Administrative
Agent" thereunder, and (ii) the Existing Issuing Lender has resigned as the
"Issuing Lender" under the Existing Credit Agreement.
 
D.           Furthermore, in connection with the Merger (as defined below), and
if the Fortis Assignment is entered into, concurrent with the entering into of
this Agreement (i) the Merger Company Debt (as defined below) is being assigned
to the Lenders, (ii) all liens and security interests securing the Merger
Company Debt is being assigned to the New Administrative Agent, and (iii) the
Borrower is assuming the Merger Company Debt.
 
E.           The Borrower, the Lenders, the New Issuing Lender (hereinafter
referred to as the "Issuing Lender"), the New Administrative Agent (hereinafter
referred to as the "Administrative Agent") and the New Lenders (as hereinafter
defined), desire to (i) amend and restate (but not extinguish) the Existing
Credit Agreement in its entirety as hereinafter set forth herein, (ii) have the
obligations of the Borrower hereunder continue to be secured by the liens and
security interests created under the Existing Security Instruments, (iii) if the
Fortis Assignment is entered into, the Merger Company Debt is renewed and
rearranged under this Agreement as part of the Obligations (as defined below) as
set forth herein, and (iv) have the Obligations be secured by the liens and
security interest previously securing the Merger Company Debt.
 
F.           It is the intention of the parties hereto that this Credit
Agreement is an amendment and restatement of the Existing Credit Agreement, and
is not a new or substitute credit agreement or novation of the Existing Credit
Agreement.
 
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto (i) do hereby agree that the
Existing Credit Agreement is amended
 
 
1

--------------------------------------------------------------------------------

 
and restated (but not substituted or extinguished) in its entirety as set forth
herein, and (ii) do hereby agree as follows:
 
ARTICLE I

 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01                         Certain Defined Terms.  As used in this
Agreement, the terms defined above shall have the meanings set forth therein and
the following terms shall have the following meanings (unless otherwise
indicated, such meanings to be equally applicable to both the singular and
plural forms of the terms defined):
 
"Acceptable Security Interest" in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby, other than Permitted Subject Liens, (c) secures the Obligations, and
(d) is perfected and enforceable.
 
"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Restricted Subsidiaries (a) acquires any going business or all or
substantially all of the assets of any firm, corporation, general partnership,
limited liability partnership or limited liability company, or division thereof,
whether through the purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.
 
"Additional Subordinated Debt" means any term (and not "revolving") indebtedness
of the Borrower for borrowed money, including any such Debt evidenced by bonds,
debentures, notes or other similar instruments, or any redeemable preferred
equity of the Borrower (but excluding the Second Lien Debt), in any event,
issued after the Effective Date; provided that:
 
(a) the agreements and instruments governing such Debt shall not contain (i) any
affirmative or negative covenant (including financial covenants) that is
materially more restrictive than those set forth in this Agreement; provided
that the inclusion of any covenant that is customary with respect to such type
of Debt and that is not found in this Agreement shall not be deemed to be more
restrictive for purposes of this clause (a)(i), (ii) any restriction on the
ability of the Borrower or any of its Restricted Subsidiaries to amend, modify,
restate or otherwise supplement this Agreement or the other Loan Documents,
(iii) any restrictions on the ability of any Subsidiary of the Borrower to
guarantee the Obligations (as such Obligations may be amended, supplemented,
modified, or amended and restated but not increased), provided that a
requirement that any such Subsidiary also guarantee such Debt shall not be
deemed to be a violation of this clause (ii), (iv) any restrictions on the
ability of any Subsidiary or the Borrower to pledge assets as collateral
security for the Obligations (as such Obligations may be amended, supplemented,
modified, or amended and restated but not increased) other than, with respect to
such Debt that is secured, any such restrictions that are no less favorable to
the Lenders than restrictions in the Intercreditor Agreement or which are
otherwise satisfactory to the Administrative Agent and the Required Lenders;
provided that, in any event, a requirement that such Debt be secured in
compliance with clause (b) below shall not be deemed to be a violation of this
clause (iv), (v) any restrictions on the ability of any Subsidiary or the
Borrower to incur Debt under this Agreement or any other Loan Document other
than a restriction as to the outstanding principal amount of such Debt in excess
of $300,000,000; and (vi) a scheduled maturity date that is earlier than October
13, 2018, (vii) any amortization or other mandatory
 
 
2

--------------------------------------------------------------------------------

 
principal payments other than at the scheduled maturity thereof, or (viii) any
Lien securing such Debt unless such Lien covers the same assets which serve as
collateral for the Obligations pursuant to Loan Documents and such Lien is
subordinated to the Liens securing the Obligations;
 
(b) if such Debt is secured, such Debt and the Liens securing such Debt are
subordinated to the Obligations and the Liens securing the Obligations pursuant
to a subordination agreement the terms of which are no less favorable to the
Lenders than the terms of the Intercreditor Agreement or which are otherwise
satisfactory to the Administrative Agent and the Required Lenders; and
 
(c)  if such Debt is preferred equity, such Debt shall not be secured and shall
not, by its terms (or by the terms of any security or instrument into which it
is convertible or for which it is exchangeable or exercisable), or upon the
happening of any event, (i) mature (excluding any maturity as the result of an
optional redemption by the Borrower) or be mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or be redeemable at the option of the
holder thereof, in whole or in part, on or prior to October 13, 2018, (ii) be
convertible into or exchangeable or exercisable (unless at the sole option of
the Borrower) for (A) debt securities or other Debt or (B) any Equity Interests
with terms set forth in the immediately preceding clause (ii), in each case at
any time on or prior to the first anniversary of the Maturity Date, or (iii)
contain any repurchase or payment obligation which may come into effect prior to
the first anniversary of the Maturity Date.
 
"Adjusted EBITDAX" means for each fiscal quarter end, the EBITDAX for the
Borrower and its consolidated Restricted Subsidiaries for the four fiscal
quarter period then ended.
 
"Adjusted Reference Rate" means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus ½ of 1% and (c) the Daily
One-Month LIBOR plus 1.00%.  Any change in the Adjusted Reference Rate due to a
change in the Reference Rate, Daily One-Month LIBOR or the Federal Funds Rate
shall be effective on the effective date of such change in the Prime Rate, Daily
One-Month LIBOR or the Federal Funds Rate.
 
"Administrative Agent" means Wells Fargo Bank, N.A. in its capacity as agent
pursuant to Article VIII, and any successor agent pursuant to Section 8.06.
 
“Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
"Advance" means an advance by a Lender to the Borrower pursuant to Section
2.01(a) or Section 2.01(b) as part of a Borrowing and refers to a Reference Rate
Advance or a Eurodollar Rate Advance.
 
"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person.  The
term "control" (including the terms "controlled by" or "under common control
with") means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract, or otherwise.
 
"Agreement" means this Credit Agreement, as the same may be amended,
supplemented, and otherwise modified from time to time.
 
“Agreement Regarding Special Distributions” means that certain Agreement
Regarding Special Distributions, dated as of April 24, 2014, by and among the
General Partner in its capacity as general
 
 
3

--------------------------------------------------------------------------------

 
partner of the Borrower, Alta Mesa Resources, LP, Galveston Bay Resources
Holdings, LP, Petro Acquisitions Holdings, LP, Petro Operating Company Holdings,
Inc., Harlan H. Chappelle, Dale Hayes, and AMIH.
 
"Amendment No. 7 Effective Date" means March 25, 2014.
 
“Amendment No. 11 Effective Date” means June 2, 2015.
 
"AMIH" means High Mesa, Inc., a Delaware corporation formerly known as Alta Mesa
Investment Holdings, Inc., a Delaware corporation.
 
"Anticipated Production" means the anticipated production of oil or gas volumes,
as applicable, which are attributable to the Borrower's and its Restricted
Subsidiaries' Proven Reserves, as reflected in the most recently delivered
Engineering Report delivered pursuant to Section 2.02(b) and calculated on an
aggregate basis for the Borrower and its Restricted Subsidiaries', taken as a
whole.
 
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the United States
Foreign Corrupt Practices Act of 1977, as amended, assuming in all cases that
such Act applies to the Borrower and its Subsidiaries.
 
“Anti-Terrorism/Money Laundering Laws" means any laws or regulations relating to
money laundering or terrorist financing, including (a) the Bank Secrecy Act, 31
U.S.C. sections 5301 et seq.; (b) the Patriot Act; (c) Laundering of Monetary
Instruments, 18 U.S.C. section 1956; (d) Engaging in Monetary Transactions in
Property Derived from Specified Unlawful Activity, 18 U.S.C. section 1957; (e)
the Financial Recordkeeping and Reporting of Currency and Foreign Transactions
Regulations, 31 C.F.R. Part 103; (f) the Trading with the Enemy Act, any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V); (g) any similar laws or regulations currently in
force or hereafter enacted; and (h) any enabling legislation or executive order
relating to any of the foregoing.
 
"Applicable Margin" means (i) with respect to any Advance, (a) during any time
when an Event of Default under Section 7.01(a) or Section 7.01(e) exists, 3% per
annum plus the rate per annum set forth in the pricing grid set forth below for
the relevant Type of such Advance based on the present Utilization Level
applicable at such time, (b) during any time when any other Event of Default
exists and  upon election by the Required Lenders (or the Administrative Agent
at the direction of the Required Lenders), 3% per annum plus the rate per annum
set forth in the pricing grid set forth below for the relevant Type of such
Advance based on the present Utilization Level applicable at such time, and (c)
at any other time, the rate per annum set forth in the pricing grid set forth
below for the relevant Type of such Advance based on the relevant Utilization
Level applicable at such time, and (ii) with respect to the commitment fees, the
rate per annum set forth in the pricing grid set forth below based on the
relevant Utilization Level applicable at such time.  The Applicable Margin for
any Advance and the commitment fees shall change when and as the relevant
Utilization Level changes.
 
Borrowing Base Utilization
Applicable Margin
 
Eurodollar Rate Advance
Reference Rate Advance
Commitment Fee
Less than 50%
2.00%
1.00%
0.375%
Greater than or equal to 50% but less than 75%
2.25%
1.25%
0.500%
Greater than or equal to 75% but less than 90%
2.50%
1.50%
0.500%
Greater than or equal to  90%
2.75%
1.75%
0.500%

 
 
4

--------------------------------------------------------------------------------

 
“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, (b)
any other Person whose long term senior unsecured debt rating is A-/A3 by S&P or
Moody’s (or their equivalent) or higher (at the time the Hedge Contract is
entered into) and (c) any other Person listed on Schedule 1.02.
 
"Assignment" means that certain Resignation of Agent and Assignment of Security
Instruments and Liens dated as of May 13, 2010 among the Borrower, the Existing
Administrative Agent, the Administrative Agent, the Existing Issuing Lender and
the Issuing Lender.
 
"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A.
 
"Availability" means, at any time, an amount equal to (a) the lesser of the
Borrowing Base and the aggregate Commitments minus (b) the sum of the aggregate
outstanding amount of the Advances plus the Letter of Credit Exposure.
 
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Restricted Subsidiary by any Lender or any Affiliate of a
Lender: (a) commercial credit cards, (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
 
“Banking Services Obligations" means any and all obligations of the Borrower or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
 
"Borrowing" means a borrowing consisting of Advances made on the same day by the
Lenders pursuant to Section 2.01(a) or Section 2.01(b).
 
"Borrowing Base" means at any particular time, the Dollar amount determined by
the Lenders to be the Borrowing Base in accordance with Section 2.02.
 
"Borrowing Base Deficiency" means, at any time, an amount equal to the excess of
(a) the sum of the aggregate outstanding amount of the Advances plus the Letter
of Credit Exposure over (b) the lesser of the Borrowing Base and the aggregate
Commitments.
 
"Business Day" means (a) a day of the year other than (i) a Saturday or a Sunday
or (ii) a legal holiday on which banks are required or authorized to close in
Dallas, Texas or Los Angeles, California and (b) if the applicable Business Day
relates to any Eurodollar Rate Advances, then in addition to the requirements of
clause (a) above, a day on which dealings are carried on by banks in the London
interbank market.
 
"Capital Expenditures" means, for the Borrower and its Restricted Subsidiaries
for any period, the aggregate of all expenditures and costs paid, or if
applicable, budgeted to be paid, by the Borrower and such Restricted
Subsidiaries during such period that are for items which should be capitalized
in accordance with GAAP, including intangible drilling and development
expenditures.
 
"Capital Leases" means, as applied to any Person, any lease of any Property by
such Person as lessee that would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.
 
 
5

--------------------------------------------------------------------------------

 
"Cash Collateral Account" means a special interest bearing cash collateral
account pledged by the Borrower to the Issuing Lender containing cash deposited
pursuant to Sections 2.04(c), 2.05(b), 2.07(j), 7.02(b), or 7.03(b) hereof to be
maintained with the Issuing Lender in accordance with Section 2.07(g).
 
"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
 
"Change in Control" means the occurrence of any of the following events:
 
(a)  prior to a Qualified IPO, the Permitted Investors, individually or
collectively, cease to own, directly or indirectly, at least the Control
Percentage of the Equity Interests of the Borrower (or if the Borrower is a
limited partnership, of the General Partner), or otherwise cease to possess,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the Borrower, by contract or otherwise;
 
(b) following a Qualified IPO, if the Borrower is the issuer of the Equity
Interests in such Qualified IPO, (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) other than a Permitted
Investor becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the Equity Interests of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such Equity Interests that such
person or group has the right to acquire pursuant to any option right), or (ii)
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (A) who were members of that board or equivalent
governing body on the first day of such period, (B) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (A) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (C) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body;
 
(c) following a Qualified IPO, if the direct or indirect holding company of the
Borrower is the issuer of the Equity Interests in such Qualified IPO (the
“Parent Company”), (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) other than a Permitted Investor
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% or more of
the Equity Interests of the Borrower or the Parent Company entitled to vote for
members of the board of directors or equivalent governing body of the Borrower
or the Parent Company on a fully-diluted basis (and taking into account all such
Equity Interests that such person or group has the right to acquire pursuant to
any option right), (ii) during any period of 12 consecutive months, a majority
of the members of the board of directors or other equivalent governing body of
the Borrower or the Parent Company cease to be composed of individuals (A) who
were members of that board or equivalent governing body on the first day of such
period, (B) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (A) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (C) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (A) and (B) above constituting at the time of such election or
nomination at least a majority of
 
 
6

--------------------------------------------------------------------------------

 
that board or equivalent governing body, or (iii) the Parent Company ceases to
own, directly or indirectly, 100% of the Equity Interests of the Borrower; or
 
(d) any “change in control” (as set forth in the Second Lien Credit Agreement or
in the indenture governing the Senior Unsecured Notes) occurs that obligates the
Borrower or any other Loan Party to repurchase, redeem or repay all or any part
of the Debt provided for therein.
 
 “Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
"Class B Units" means the Class B Shares issued under the Partnership Agreement.
 
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute and all regulations thereunder.
 
"Collateral" means (a) all "Collateral," "Pledged Collateral," and "Mortgaged
Properties" (as defined in each of the Mortgages, the Security Agreements, and
the Pledge Agreements, as applicable) or similar terms used in the Security
Instruments, and (b) all amounts contained in the Borrower's and its Restricted
Subsidiaries' Cash Collateral Accounts.
 
"Commitment" means, for any Lender, the amount set opposite such Lender’s name
on the Schedule II hereof as its Commitment, or if such Lender has entered into
any Assignment and Acceptance, as set forth for such Lender as its Commitment in
the Register maintained by the Administrative Agent pursuant to Section 9.06(c),
as such amount may be reduced or terminated pursuant to Section 2.04 or Article
VII or otherwise under this Agreement.  The aggregate amount of the Commitments
on the date hereof is $500,000,000.
 
"Commitment Termination Date" means the earlier of (a) the Maturity Date and (b)
the earlier termination in whole of the Commitments pursuant to Section 2.04 or
Article VII.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).
 
"Compliance Certificate" means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.
 
"Consolidated Net Income" means, with respect to any Person and its consolidated
Subsidiaries (or in the case of the Borrower, its consolidated Restricted
Subsidiaries), for any period, the net income (or loss) for such period after
taxes, as determined in accordance with GAAP, excluding, however,
(a) extraordinary items, including (i) any net non-cash gain or loss during such
period arising from the sale, exchange, retirement or other disposition of
capital assets (such term to include all fixed assets and all securities) other
than in the ordinary course of business and (ii) any write-up or write-down of
assets and (b) the cumulative effect of any change in GAAP.
 
"Control Percentage" means, with respect to any Person, the percentage of the
outstanding Equity Interest (including any options, warrants or similar rights
to purchase such Equity Interest) of such Person having ordinary voting power
which gives the direct or indirect holder of such Equity Interest the power to
elect a majority of the board of directors (or other applicable governing body)
of such Person.
 
 
7

--------------------------------------------------------------------------------

 
"Controlled Group" means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.
 
"Conversion Transaction" means a conversion, whether by merger, statutory
conversion or otherwise) of the Borrower from a limited partnership to a limited
liability company or a corporation or an exchange of some or all of the
outstanding partnership interest in the Borrower for Equity Interests in a
corporation or a limited liability company.
 
"Convert," "Conversion," and "Converted" each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.03(b).
 
"Credit Extensions" means (a) an Advance made by any Lender and (b) the
issuance, increase, or extension of any Letter of Credit by the Issuing Lender.
 
“Current Production” means, for each month, the lesser of (a) the highest of the
most recent three (3) prior months’ production volume of crude oil, natural gas
liquids and natural gas, of the Borrower and the Restricted Subsidiaries and (b)
the internally forecasted production of crude oil and natural gas, calculated on
a natural gas equivalent basis, of the Borrower and the Restricted Subsidiaries
for each month for the next 60 months.
 
"Daily One-Month LIBOR" means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery of funds for a one (1) month period.
 
"Debt," for any Person, means without duplication:
 
(a)           indebtedness of such Person for borrowed money, including, without
limitation, obligations under letters of credit and agreements relating to the
issuance of letters of credit or acceptance financing;
 
(b)           obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments;
 
(c)           obligations of such Person to pay the deferred purchase price of
Property or services (including, without limitation, obligations that are
non-recourse to the credit of such Person but are secured by the assets of such
Person, but excluding trade accounts payable);
 
(d)           obligations of such Person as lessee under Capital Leases and
obligations of such Person in respect of synthetic leases;
 
(e)           obligations of such Person under any Hedge Contract;
 
(f)           obligations of such Person owing in respect of redeemable
preferred stock or other preferred equity interest of such Person;
 
(g)           any obligations of such Person owing in connection with any
volumetric or production prepayments;
 
(h)           obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in
clauses (a) through (g) above;
 
 
8

--------------------------------------------------------------------------------

 
(i)           indebtedness or obligations of others of the kinds referred to in
clauses (a) through (h) secured by any Lien on or in respect of any Property of
such Person; and
 
(j)           all liabilities of such Person in respect of unfunded vested
benefits under any Plan.
 
“Debt Incurrence Proceeds” means, with respect to any Additional Subordinated
Debt, all cash and cash equivalent investments received by the Borrower from
such Additional Subordinated Debt after payment of, or provision for, all
underwriter fees and expenses, original issue discount, securities and exchange
commission and blue sky fees, printing costs, fees and expenses of accountants,
lawyers and other professional advisors, brokerage commissions and other
out-of-pocket fees and expenses actually incurred in connection with such
Additional Subordinated Debt; provided that, an original issue discount shall
not reduce the amount of such Debt Incurrence Proceeds unless such discount is
due and payable at or immediately following the closing of such Additional
Subordinated Debt and such discount has not already been taken into account to
reduce the amount of proceeds received by the Borrower from such Additional
Subordinated Debt.
 
"Default" means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed to fund its Pro Rata
Share of any Advance or participation in Letter of Credit Obligations required
to be funded by it hereunder within one Business Day of the date required to be
funded by it hereunder unless such failure has been cured within three Business
Days (or such longer time period accepted by the Borrower and the Administrative
Agent), (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured within three Business Days (or such longer
time period accepted by the Administrative Agent or such other Lender, as
applicable), (c) has notified the Administrative Agent, or has stated publicly,
that it will not comply with any such obligations hereunder, or (d) as to which
a Lender Insolvency Event has occurred and is continuing with respect to such
Lender.  Any determination that a Lender is a Defaulting Lender will be made by
the Administrative Agent in its sole discretion acting in good faith; provided,
that a Lender shall not become a Defaulting Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or its Parent
Company by a governmental authority or an instrumentality thereof.
 
"Denham" means Denham Commodity Partners Fund IV LP, a Delaware limited
partnership.
 
"Denham Equity Investment" means $50,000,000 in equity capital contribution made
by Denham in the Borrower in respect of Class B Units.
 
"Disposition" means any sale, lease, transfer, assignment, farm-out, conveyance,
or other disposition of any Property (including any working interest, overriding
royalty interest, production payments, net profits interest, royalty interest,
or mineral fee interest).
 
"Dollars" and "$" mean lawful money of the United States of America.
 
"EBITDAX" means without duplication, for any Person and its consolidated
Subsidiaries (or in the case of the Borrower, its consolidated Restricted
Subsidiaries) for any period (it being understood that, for the Borrower, no
amounts of the Unrestricted Subsidiaries of the Borrower shall be taken into
account in calculating EBITDAX), (a) Consolidated Net Income for such period
plus (b) to the extent deducted in determining Consolidated Net Income, Interest
Expense, income taxes, depreciation, amortization, exploration expenses, and
other non-cash charges for such period, including non-cash losses under SFAS
 
 
9

--------------------------------------------------------------------------------

 
133 as a result of changes in the fair market value of derivatives, minus (c) to
the extent included in determining Consolidated Net Income, non-cash income  for
such period, including non-cash income under SFAS 133 as a result of changes in
the fair market value of derivatives; provided that, solely for purposes of
determining the leverage ratio required under Section 6.18 below and interest
coverage ratio required under Section 6.19 below, such EBITDAX shall be subject
to pro forma adjustments for Acquisitions and Dispositions assuming that such
Acquisitions and/or Dispositions had occurred on the first day of the
determination period, which adjustments shall be calculated in a manner
reasonably acceptable to the Administrative Agent.
 
"Effective Date" means May 13, 2010.
 
"Eligible Assignee" means (a) any Lender (other than a Defaulting Lender), (b)
any Subsidiary or Affiliate of a Lender (other than a Defaulting Lender), and
(c) any Person (other than a natural Person or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person) approved by the Administrative Agent, the Issuing Lender, and
provided that no Event of Default is then outstanding, the Borrower, in each
case which approval shall not be unreasonably withheld; provided that, in no
event shall any natural person or any Subsidiary or any other Affiliate of the
Borrower qualify as an Eligible Assignee.
 
"Engineering Report" means either an Independent Engineering Report or an
Internal Engineering Report.
 
"Environment" or "Environmental" shall have the meanings set forth in 43 U.S.C.
9601(8) (1988).
 
"Environmental Claim" means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) that seeks to impose liability under any Environmental Law.
 
"Environmental Law" means, as to the Borrower or its Restricted Subsidiaries,
all Legal Requirements or common law theories applicable to the Borrower or its
Restricted Subsidiaries arising from, relating to, or in connection with the
Environment, health, or safety, including without limitation CERCLA, relating to
(a) pollution, contamination, injury, destruction, loss, protection, cleanup,
reclamation or restoration of the air, surface water, groundwater, land surface
or subsurface strata, or other natural resources; (b) solid, gaseous or liquid
waste generation, treatment, processing, recycling, reclamation, cleanup,
storage, disposal or transportation; (c) exposure to pollutants, contaminants,
hazardous substances, medical infections, or toxic substances, materials or
wastes; (d) the safety or health of employees; or (e) the manufacture,
processing, handling, transportation, distribution in commerce, use, storage or
disposal of hazardous substances, medical infections, or toxic substances,
materials or wastes.
 
"Environmental Permit" means any permit, license, order, approval, registration
or other authorization under any Environmental Law.
 
"Equity Interest" means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person, including any options, warrants or similar rights to purchase
such Equity Interest.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
 
 
10

--------------------------------------------------------------------------------

 
"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.
 
"Eurodollar Base Rate" means (a) in determining Eurodollar Rate for purposes of
the "Daily One Month LIBOR", the rate per annum for Dollar deposits quoted by
the Administrative Agent for the purpose of calculating effective rates of
interest for loans making reference to the "Daily One-Month LIBOR", as the
inter-bank offered rate in effect from time to time for delivery of funds for
one (1) month in amounts approximately equal to the principal amount of the
applicable Advances; provided that, the Administrative Agent may base its
quotation of the inter-bank offered rate upon such offers or other market
indicators of the inter-bank market as the Administrative Agent in its
reasonable discretion deems appropriate including, but not limited to, the rate
determined under the following clause (b), and (b) in determining Eurodollar
Rate for all other purposes, the rate per annum (rounded upward to the nearest
whole multiple of 1/8th of 1%) equal to the interest rate per annum set forth on
the Reuters Reference LIBOR1 page as the London Interbank Offered Rate, for
deposits in Dollars at 11:00 a.m.  (London, England time) two Business Days
before the first day of the applicable Interest Period and for a period equal to
such Interest Period; provided that, if such quotation is not available for any
reason, then for purposes of this clause (b), Eurodollar Base Rate shall then be
the rate determined by the Administrative Agent to be the rate at which deposits
in Dollars for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Advances being made, continued
or converted by the Lenders and with a term equivalent to such Interest Period
would be offered by the Administrative Agent's London Branch (or other branch or
Affiliate of the Administrative Agent, or in the event that the Administrative
Agent does not have a London branch, the London branch of a Lender chosen by the
Administrative Agent) to major banks in the London or other offshore inter-bank
market for Dollars at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period; provided
further that, if the rate determined under the preceding clause (a) or clause
(b) is less than zero, than “Eurodollar Base Rate” shall be deemed to be zero
for such determination.
 
"Eurodollar Rate" means for any Interest Period with respect to any Eurodollar
Rate Advance, a rate per annum determined by the Administrative Agent (which
determination shall be conclusive in the absence of manifest error) pursuant to
the following formula:
 
Eurodollar Rate  =  
Eurodollar Base Rate  
                                                   
1.00 – Eurodollar Rate Reserve Percentage



 
"Eurodollar Rate Advance" means an Advance that bears interest as provided in
Section 2.09(a)(ii).
 
"Eurodollar Rate Reserve Percentage" of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental, or
other marginal reserve requirement) for such Lender with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities having a term
equal to such Interest Period.
 
"Event of Default" has the meaning specified in Section 7.01.
 
 
11

--------------------------------------------------------------------------------

 
“Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor or the grant of such Lien becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap (as defined by the
Commodity Exchange Act), such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to swaps (as defined by the Commodity
Exchange Act) for which such Guaranty or Lien is or becomes illegal.
 
“Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower hereunder), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
clause (B) of Section 2.14(d)(ii), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 2.14(a).
 
"Expiration Date" means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.
 
"Existing Indebtedness" shall mean the "Obligations" as defined under the
Existing Credit Agreement outstanding as of the date hereof.
 
"Existing Liens" shall mean the Liens securing the Existing Indebtedness in
effect as of the date hereof.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any of its successors.
 
 
12

--------------------------------------------------------------------------------

 
"Fee Letters" means (a) that certain letter agreement dated February 19, 2010
from Wells Fargo Bank, N.A. and Wells Fargo Securities, LLC to the Borrower, and
(b) that certain administrative agent fee letter agreement dated February 19,
2010 from Wells Fargo Bank, N.A. and Wells Fargo Securities, LLC to the
Borrower.
 
"Financial Statements" means the audited financial statements including the
balance sheet of the Borrower and its consolidated Subsidiaries for the fiscal
year ended December 31, 2007 and December 31, 2008, and the related statements
of income, cash flow, and retained earnings of the Borrower and its consolidated
Subsidiaries for such fiscal year ends (with attached auditor's report) and
referred to in Section 4.05, copies of which have been delivered to the
Administrative Agent and the Lenders.
 
“First Lien Cap Certificate” means a certificate executed by a Responsible
Officer of the Borrower, in form and with detail satisfactory to the
Administrative Agent which certificate shall set forth a detailed calculation of
the “First Lien Cap” as defined in the Intercreditor Agreement, including (a)
the total net present value (discounted at 9% per annum) of the PDP Reserves,
PDNP Reserves and PUD Reserves, calculated separately, and attributable to the
Borrower’s and its Restricted Subsidiaries’ Oil and Gas Properties, as such
values are reflected in such Engineering Report, (b) a calculation of such net
present value after taking into account the PDNP Reserve and PUD Reserve
limitation set forth in the Intercreditor Agreement, and (c) the aggregate
outstanding principal amount of the Second Lien Debt on the date of such
certification.
 
“Foreign Lender” means a Lender that is not a U.S. Person.
 
"Fortis Assignment" means that certain Assignment of Deeds of Trust, Notes,
Liens and Other Rights and Amendment to Deeds of Trusts dated as of May 13, 2010
among the Borrower, the Administrative Agent and Fortis Capital Corp., in its
capacity as the administrative agent under the Merger Company Credit Agreement,
and the lenders party thereto.
 
"GAAP" means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.
 
"General Partner" means Alta Mesa Holdings GP, LLC, a Texas limited liability
company.
 
"Governmental Authority" means, as to any Person in connection with any subject,
any foreign, national, state or provincial governmental authority, or any
political subdivision of any state thereof, or any agency, department,
commission, board, authority or instrumentality, bureau or court, in each case
having jurisdiction over such Person or such Person's Property in connection
with such subject.
 
"Guarantor" means each entity executing a Guaranty, including (a) General
Partner and (b) each Restricted Subsidiary of the Borrower.
 
"Guaranty" means (a) a Guaranty in substantially the form of the attached
Exhibit C-1 and executed by a Guarantor, and (b) such other forms of guaranty
acceptable to the Administrative Agent whereby the guarantors named therein
guaranties the Obligations, and "Guaranties" shall mean all such guaranties
collectively.
 
"Hazardous Substance" means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.
 
"Hazardous Waste" means the substances regulated as such pursuant to any
Environmental Law.
 
 
13

--------------------------------------------------------------------------------

 
"Hedge Contract" means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, deferred premium
commodity contracts, equity or equity index swaps or options, bond or bond price
or bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a "Master Agreement").
 
"Highbridge" means Highbridge Principal Strategies, LLC, a Delaware limited
liability company.
 
"Highbridge Note Purchase Agreement" means that certain Note Purchase Agreement
dated as of March 25, 2014, among AMIH, Highbridge, and the other holders party
thereto.
 
"Hydrocarbon Hedge Agreement" means a Hedge Contract that is intended to reduce
or eliminate the risk of fluctuations in the price of Hydrocarbons.
 
"Hydrocarbons" means oil, gas, coal seam gas, coalbed methane, casinghead gas,
drip gasoline, natural gasoline, condensate, distillate, and all other liquid
and gaseous hydrocarbons produced or to be produced in conjunction therewith
from a well bore and all products, by-products, and other substances derived
therefrom or the processing thereof, and all other minerals and substances
produced in conjunction with such substances, including, but not limited to,
sulfur, geothermal steam, water, carbon dioxide, helium, and any and all
minerals, ores, or substances of value and the products and proceeds therefrom.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
"Independent Engineer" means (a) Netherland, Sewell and Associates, Inc.,
(b) Ryder Scott Company, L.P., or (c) any other independent, third-party
engineering firm acceptable to the Administrative Agent in its reasonable
judgment.
 
"Independent Engineering Report" means a report, in form and substance
satisfactory to the Administrative Agent and each of the Lenders, prepared by an
Independent Engineer, addressed to the Administrative Agent and the Lenders with
respect to the Oil and Gas Properties owned by the Borrower or its Restricted
Subsidiaries (or to be acquired by the Borrower or any of its Restricted
Subsidiaries, as applicable) that are or are to be included in the Borrowing
Base, which report shall (a) specify the location, quantity, and type of the
estimated Proven Reserves attributable to such Oil and Gas Properties, (b)
contain a projection of the rate of production of such Oil and Gas Properties,
(c) contain an estimate of the net operating revenues to be derived from the
production and sale of Hydrocarbons from such Proven Reserves based on product
price and cost escalation assumptions specified by the Administrative Agent and
the Lenders, and (d) contain such other information as is customarily obtained
from and provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender. Notwithstanding the foregoing, a report
audited by (rather than prepared by) an Independent Engineer shall qualify as an
“Independent Engineering Report” so long as (x) such report otherwise meets the
criteria set forth about in this definition and (y) such report is accompanied
by an audit opinion of such Independent Engineer satisfactory to the
Administrative Agent and each Lender covering, among other
 
 
14

--------------------------------------------------------------------------------

 
things, the estimate of Proven Reserves set forth in such report are within the
ten percent (10%) tolerance threshold set forth in the SPE Standards Pertaining
to the Estimated and Auditing of Oil and Gas Reserves Information.
 
“Initial Second Lien Debt” means the Debt incurred by the Borrower on or about
the Amendment No. 11 Effective Date under the Second Lien Credit Agreement in an
aggregate principal amount not to exceed $125,000,000 (for the avoidance of
doubt, without taking into effect any original issue discount).
 
"Intercreditor Agreement" means that certain Intercreditor Agreement dated as of
the Amendment No. 11 Effective Date among the Borrower, the Administrative
Agent, and the Second Lien Agent, as the same may from time to time be amended,
modified, supplemented or restated as permitted herein.
 
"Interest Expense" means, for any Person and its consolidated Subsidiaries (or
in the case of the Borrower, its consolidated Restricted Subsidiaries) for any
period, total interest, letter of credit fees, and other fees and expenses
incurred in connection with any Debt for such period, whether paid or accrued,
including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers' acceptance financing
and net costs under Interest Hedge Agreements, all as determined in conformity
with GAAP.
 
"Interest Hedge Agreement" means a Hedge Contract between the Borrower and one
or more financial institutions providing for the exchange of nominal interest
obligations between the Borrower and such financial institution or the cap of
the interest rate on any Debt of the Borrower.
 
"Interest Period" means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03.  The duration of
each such Interest Period shall be one month, three months, or six months, in
each case as the Borrower may, upon notice received by the Administrative Agent
not later than 12:00 p.m. (noon) (Dallas, Texas time) / 10:00 a.m. (Los Angeles
time) on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:
 
(a)           the Borrower may not select any Interest Period that ends after
the Maturity Date;
 
(b)           Interest Periods commencing on the same date for Advances
comprising part of the same Borrowing shall be of the same duration;
 
(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
 
(d)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.
 
"Internal Engineering Report" means a report, in form and substance satisfactory
to the Administrative Agent and each Lender, prepared by the Borrower and
certified by a Responsible Officer
 
 
15

--------------------------------------------------------------------------------

 
of the Borrower, addressed to the Administrative Agent and the Lenders with
respect to the Oil and Gas Properties owned by the Borrower or any Restricted
Subsidiary (or to be acquired by the Borrower or any Restricted Subsidiary, as
applicable), that are or are to be included in the Borrowing Base, which report
shall (a) specify the location, quantity, and type of the estimated Proven
Reserves attributable to such Oil and Gas Properties, (b) contain a projection
of the rate of production of such Oil and Gas Properties, (c) contain an
estimate of the net operating revenues to be derived from the production and
sale of Hydrocarbons from such Proven Reserves based on product price and cost
escalation assumptions specified by the Administrative Agent and the  Lenders,
and (d) contain such other information as is customarily obtained from and
provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender.
 
"Issuing Lender" means Wells Fargo Bank, N.A. and any successor issuing bank
pursuant to Section 8.06.
 
"Leases" means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the lessee thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.
 
"Legal Requirement" means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including, but not limited to,
Regulations D, T, U, and X, that is applicable to such Person.
 
“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
 
"Lenders" means a party hereto that (a) is a lender listed on the signature
pages of this Agreement on the date hereof, (b) is a lender that became a lender
under that certain Master Assignment, Agreement and Amendment No. 9 to Credit
Agreement dated as of August 5, 2014 which, among other things, amends this
Agreement, and (c) is an Eligible Assignee that became a lender under this
Agreement pursuant to Section 2.15 or 9.06.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
"Letter of Credit" means, individually, any standby letter of credit issued or
deemed issued by the Issuing Lender for the account of the Borrower in
connection with the Commitments and that is subject to this Agreement, including
the Existing Letters of Credit, and "Letters of Credit" means all such letters
of credit collectively.
 
"Letter of Credit Application" means the Issuing Lender's standard form letter
of credit application for standby letters of credit that has been executed by
the Borrower and accepted by the Issuing Lender in connection with the issuance
of a Letter of Credit.
 
 
16

--------------------------------------------------------------------------------

 
"Letter of Credit Documents" means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection therewith or relating thereto.
 
"Letter of Credit Exposure" means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.
 
"Letter of Credit Obligations" means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.
 
"Lien" means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, synthetic lease, Capital Lease, or other title retention agreement).
 
"Liquid Investments" means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States maturing
within 180 days from the date of any acquisition thereof;
 
(b)           (i) negotiable or nonnegotiable certificates of deposit, time
deposits, or other similar banking arrangements maturing within 180 days from
the date of acquisition thereof ("bank debt securities"), issued by (A) any
Lender (or any Affiliate of any Lender) or (B) any other bank or trust company
so long as such certificate of deposit is pledged to secure the Borrower's or
any Restricted Subsidiaries' ordinary course of business bonding requirements,
or any other bank or trust company which has primary capital of not less than
$500,000,000, if at the time of deposit or purchase, such bank debt securities
are rated not less than "AA" (or the then equivalent) by the rating service of
Standard & Poor's Ratings Group or of Moody's Investors Service, Inc., and
(ii) commercial paper issued by (A) any Lender (or any Affiliate of any Lender)
or (B) any other Person if at the time of purchase such commercial paper is
rated not less than "A-1" (or the then equivalent) by the rating service of
Standard & Poor's Ratings Group or not less than "P-1" (or the then equivalent)
by the rating service of Moody's Investors Service, Inc., or upon the
discontinuance of both of such services, such other nationally recognized rating
service or services, as the case may be, as shall be selected by the Borrower
with the consent of the Required Lenders;
 
(c)           deposits in money market funds investing exclusively in
investments described in clauses (a) and (b) above;
 
(d)           repurchase agreements relating to investments described in clauses
(a) and (b) above with a market value at least equal to the consideration paid
in connection therewith, with any Person who regularly engages in the business
of entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $500,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than "AA"
(or the then equivalent) by the rating service of Standard & Poor's Ratings
Group or of Moody's Investors Service, Inc.; and
 
(e)           such other instruments (within the meaning of Article 9 of the
Texas Business and Commerce Code) as the Borrower may request and the
Administrative Agent may approve in writing.
 
 
17

--------------------------------------------------------------------------------

 
"Loan Documents" means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, the Fee Letters, and each
other agreement, instrument, or document executed by the Borrower or any of its
Restricted Subsidiaries or any of their officers at any time in connection with
this Agreement.
 
"Loan Party" means the Borrower and each Guarantor.
 
"Material Adverse Change" means (a) a material adverse change in the business,
assets (including the Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries (when taken as a whole)), condition (financial or otherwise), or
results of operations of the Borrower and its Restricted Subsidiaries, since
December 31, 2008, (b) a material adverse effect on the Borrower's ability to
perform its obligations under this Agreement, any Note, any other Loan Document,
(c) a material adverse effect on the Borrower's ability to perform its
obligations under Hedge Contracts with Swap Counterparties, taken as a whole, or
(d) a material adverse effect on the Restricted Subsidiaries' (when taken as a
whole) ability to perform its obligations under this Agreement, any Guaranty,
any Note, any other Loan Document, or any Hedge Contract with a Swap
Counterparty.
 
“Material Disposition” means “Material Disposition” as defined in the Second
Lien Credit Agreement or such other Disposition that triggers a mandatory
prepayment of principal and associated interest and fees under the Second Lien
Credit Agreement.
 
"Maturity Date" means October 13, 2017.
 
"Maximum Rate" means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).
 
"Merger" means the merger of the Merger Company into Alta Mesa Acquisition Sub,
LLC, pursuant the Merger Agreement whereby the Merger Company becomes a wholly
owned Subsidiary of the Borrower.
 
"Merger Agreement" means that certain Agreement and Plan of Merger dated as of
December 22, 2009 among the Borrower, Alta Mesa Acquisition Sub, LLC, and the
Merger Company as such agreement was filed by the Merger Company under a Form
8-K filing with the Securities and Exchange Commission on December 22, 2009 and
as such agreement may have been amended, supplemented or otherwise modified
prior to the Effective Date so long as such amendment, supplement, and
modification are not materially adverse to the Lenders (unless otherwise
approved by the Administrative Agent).
 
"Merger Company" means The Meridian Resource Corporation, a Texas corporation.
 
"Merger Company Credit Agreement" means that certain Amended and Restated Credit
Agreement dated as of December 23, 2004, among the Merger Company, Fortis
Capital Corp. as administrative agent, and the lenders party thereto, as
heretofore amended.
 
"Merger Company Debt" means all outstanding Debt of the Merger Company under the
Merger Company Credit Agreement.
 
"Mortgage" means any mortgage or deed of trust executed by any one or more of
the Borrower or its Restricted Subsidiaries in favor of the Administrative Agent
for the ratable benefit of the Secured Parties in substantially the form of the
attached Exhibit D or such other form as may be requested by the Administrative
Agent, in each case as the same may be amended, modified, partially released or
cancelled,
 
 
18

--------------------------------------------------------------------------------

 
restated or supplemented from time-to-time, together with any assumptions or
assignments of the Obligations thereunder by the Borrower or its Restricted
Subsidiaries, and "Mortgages" shall mean all of such Mortgages collectively.
 
"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA.
 
"Net Cash Proceeds" means (a) with respect to any Disposition of Oil and Gas
Properties of the Borrower or any Restricted Subsidiary that have a positive
value in the most recently delivered Engineering Report or in the Engineering
Report evaluated for the then effective Borrowing Base, all cash and Liquid
Investments received by the Borrower or any of its Restricted Subsidiaries from
such Disposition after payment of, or provision for, all estimated cash taxes
attributable to such Disposition and payable by the Borrower or such Restricted
Subsidiary, and other reasonable out of pocket fees and expenses actually
incurred by the Borrower or such Restricted Subsidiary directly in connection
with such Disposition, and (b) with respect to any novation, assignment,
unwinding, termination, or amendment of any hedge position or any other Hedge
Contract by the Borrower or any Restricted Subsidiary, the sum of the cash and
Liquid Investments received by the Borrower or any Restricted Subsidiary in
connection with such transaction after giving effect to any netting agreements.
 
"Non-Consenting Lender" means any Lender that does not consent to a proposed
amendment, waiver, consent or release with respect to this Agreement or any
other Loan Document that requires the consent of each Lender.
 
"Non-Defaulting Lender" means any Lender that is not then a Defaulting Lender.
 
"Note" means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of the attached Exhibit E, evidencing
indebtedness of the Borrower to such Lender resulting from Advances owing to
such Lender.
 
"Notice of Borrowing" means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.
 
"Notice of Conversion or Continuation" means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.
 
"Obligations" means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower or any Restricted
Subsidiary to the Administrative Agent, the Issuing Lender or the Lenders under
the Loan Documents, including without limitation, the Letter of Credit
obligations and to the extent legally permitted, all interest accrued thereon
after the commencement of any bankruptcy, insolvency, reorganization or similar
proceeding at the rate, including without limitation any applicable post-default
rate, allowable or allowed as a claim in such proceeding, (b) all obligations of
the Borrower or any of its Restricted Subsidiaries owing to any Swap
Counterparty under any Hedge Contract; provided that, (i) when any Swap
Counterparty assigns or otherwise transfers any interest held by it under any
Hedge Contract to any other Person pursuant to the terms of such agreement, the
obligations thereunder shall constitute obligations only if such assignee or
transferee is also then a Lender or an Affiliate of a Lender and (ii) if a Swap
Counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, obligations owing to such Swap Counterparty shall be included as
obligations only to the extent such obligations arise from transactions under
such individual Hedge Contracts (and not the Master Agreement between such
parties) entered into at the time such Swap Counterparty was a Lender hereunder
or an Affiliate of a Lender hereunder (or lender under the Existing Credit
Agreement, or an Affiliate thereof, at the time such Hedge Contract was entered
into), without giving effect to any extension, increases, or modifications
thereof which are made after such Swap Counterparty ceases to be
 
 
19

--------------------------------------------------------------------------------

 
a Lender hereunder or an Affiliate of a Lender hereunder, and (c) the Banking
Services Obligations. Notwithstanding anything herein to the contrary, no
Excluded Swap Obligation shall constitute an Obligation.
 
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
"Oil and Gas Properties" means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests, or any interest therein.
 
"Orion" means Orion Operating Company, LP, a Texas limited partnership.
 
"Other Taxes" has the meaning set forth in Section 2.14(b).
 
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
 
"Partnership Agreement" means the First Amended and Restated Agreement of
Limited Partnership of Alta Mesa Holdings, LP.
 
"Patriot Act" means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
 
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
"PDNP Reserves" means Proven Reserves which are categorized as both "Developed"
and "Non-Producing" in the definitions promulgated by the Society of Petroleum
Evaluation Engineers and the World Petroleum Congress as in effect at the time
in question.
 
"PDP Reserves" means Proven Reserves which are categorized as both "Developed"
and "Producing" in the definitions promulgated by the Society of Petroleum
Evaluation Engineers and the World Petroleum Congress as in effect at the time
in question.
 
"Permit" means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.
 
"Permitted Investor" means each of (a) Michael Ellis, (b) Harlan Chappelle, and
(c) only following a Qualified IPO, Highbridge and each Affiliate fund managed
by Highbridge.
 
"Permitted Liens" means the Liens permitted to exist pursuant to Section 6.01.
 
"Permitted Subject Liens" means Permitted Liens other than the judgment Liens
permitted under clause (l) of Section 6.01.
 
"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof or any
trustee, receiver, custodian or similar official.
 
 
20

--------------------------------------------------------------------------------

 
"Plan" (whether or not capitalized) means an employee benefit plan (other than a
Multiemployer Plan) maintained for employees of the Borrower or any member of
the Controlled Group and covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code.
 
"Pledge Agreements" means the Second Amended and Restated Pledge Agreement in
substantially the form of the attached Exhibit H, executed by the Borrower or
any of its Restricted Subsidiaries or any of the Guarantors, as the same may be
amended, modified, restated or supplemented from time to time.
 
"Pro Rata Share" means, with respect to any Lender, (a) with respect to amounts
owing under the Commitments, (i) if such Commitments have not been canceled, the
ratio (expressed as a percentage) of such Lender's uncancelled Commitment at
such time to the aggregate uncancelled Commitments at such time or (ii) if the
aggregate Commitments have been terminated, the Pro Rata Share of such Lender as
determined pursuant to the preceding clause (i) immediately prior to such
termination, or (b) with respect to amounts owing generally under this Agreement
and the other Loan Documents, the ratio (expressed as a percentage) of the
Commitment of such Lender to the aggregate Commitments of all the Lenders (or if
such Commitments have been terminated, the ratio (expressed as a percentage) of
Credit Extensions owing to such Lender to the aggregate Credit Extensions owing
to all such Lenders).
 
"Property" of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
 
"Proven Reserves" means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties under then existing economic and operating conditions
(i.e., prices and costs as of the date the estimate is made).
 
"PUD Reserves" means Proven Reserves which are categorized as "Undeveloped" in
the definitions promulgated by the Society of Petroleum Evaluation Engineers and
the World Petroleum Congress as in effect at the time in question.
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, (a) each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant Lien becomes effective with respect to such
Swap Obligation or (b) a Loan Party for which another Person who constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder can cause such Loan Party to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
"Qualified IPO" means an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) (or any
successor form) of the Equity Interests of the Borrower or any direct or
indirect holding company of the Borrower of its common Equity Interests pursuant
to an effective registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Act of 1933, as amended (whether
alone or in conjunction with a secondary public offering), which issuance, in
any event, results in at least $200,000,000 of gross proceeds.
 
"Reference Rate" means the fluctuating per annum rate of interest established
from time to time by the Administrative Agent at its principal office in San
Francisco as its prime rate, which rate may not be the lowest rate of interest
charged by such Lender to its customers and whether or not the Borrower has
notice thereof.
 
 
21

--------------------------------------------------------------------------------

 
"Reference Rate Advance" means an Advance which bears interest as provided in
Section 2.09(a)(i).
 
"Refinancing Debt" means Senior Unsecured Notes but only to the extent the
proceeds thereof refinance (a) the Second Lien Debt, (b) Senior Unsecured Notes
outstanding on the Amendment No. 11 Effective Date, or (c) Refinancing Debt
which refinanced the Debt described in the foregoing clause (a) or (b).
 
"Register" has the meaning set forth in paragraph (c) of Section 9.06.
 
"Regulations D, T, U, and X" mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
 
"Reimbursement Obligations" means all of the obligations of the Borrower to
reimburse the Issuing Lender for amounts paid by the Issuing Lender under
Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(d).
 
"Release" has the meaning set forth in CERCLA or under any other Environmental
Law.
 
"Required Lenders" means, at any time, Lenders holding 66-2/3% of the
Commitments or, if the Commitments have been terminated, the outstanding
principal amount of the Advances and Letter of Credit Exposure; provided that,
if there are two or more Lenders, the Commitment of, and the portion of the
Advances and Letter of Credit Exposure held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders unless all Lenders are Defaulting Lenders.
 
"Response" has the meaning set forth in CERCLA or under any other Environmental
Law.
 
"Responsible Officer" means (a) with respect to any Person that is a
corporation, such Person's Chief Executive Officer, President, Chief Financial
Officer (or other financial officer), or Vice President, (b) with respect to any
Person that is a limited liability company, a manager or the Responsible Officer
of such Person's managing member or manager, and (c) with respect to any Person
that is a general partnership or a limited liability partnership, the
Responsible Officer of such Person's general partner or partners.
 
"Restricted Payment" means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) in respect of the Equity Interest of such Person or any direct or
indirect payment of any kind or character (whether in cash, securities or other
Property) in consideration for or otherwise in connection with any retirement,
purchase, redemption or other acquisition of any Equity Interest of such Person,
or any options, warrants or rights to purchase or acquire any such Equity
Interest of such Person or (b) principal or interest payments (in cash, Property
or otherwise) on, or redemptions of, subordinated debt of such Person; provided
that the term "Restricted Payment" shall not include any dividend or
distribution payable solely in Equity Interests of the Borrower or warrants,
options or other rights to purchase such Equity Interests.
 
"Restricted Subsidiary" means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
 
"Sanctioned Country" means, at any time, a country or territory which is the
subject or target of any Sanctions.
 
 
22

--------------------------------------------------------------------------------

 
“Sanctioned Entity" means (a) a Sanctioned Country, (b) an agency of any
Sanctioned Country, (c) an organization directly or indirectly controlled by a
Sanctioned Person or Sanctioned Country, or (d) a Sanctioned Person.
 
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person directly or indirectly controlled by any
Sanctioned Person or Sanctioned Country.
 
"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.
 
“Second Lien Accordion Debt” means the Debt incurred by the Borrower or any
Subsidiary thereof (in an aggregate principal amount not to exceed $50,000,000
(for the avoidance of doubt, without taking into effect any original issue
discount)) under the Second Lien Credit Agreement after the incurrence of the
Initial Second Lien Debt.
 
"Second Lien Agent" means Morgan Stanley Energy Capital, Inc., or such other
Person serving in the capacity as the “administrative agent” under the Second
Lien Credit Agreement to the extent permitted under the Second Lien Credit
Agreement and the Intercreditor Agreement.
 
"Second Lien Credit Agreement" means that certain Senior Secured Second Lien
Term Loan Agreement dated as of the Amendment No. 11 Effective Date, among the
Borrower, the Second Lien Agent, and the Second Lien Lenders, as amended,
restated, supplemented or otherwise modified but only to the extent permitted
under the terms of the Intercreditor Agreement.
 
"Second Lien Debt" means the "Obligations" as defined in the Second Lien Credit
Agreement which includes the Second Lien Accordion Debt.
 
“Second Lien Debt Payoff” means the occurrence of each of the following: (a) the
termination of all commitments or other obligations to extend credit under the
Second Lien Credit Agreement or any other Second Lien Loan Document, (b) the
payment in full of all Second Lien Debt and (c) termination of the Intercreditor
Agreement.
 
"Second Lien Lenders" means the lenders party to the Second Lien Credit
Agreement from time to time.
 
"Second Lien Loan Documents" means the Second Lien Credit Agreement, the
promissory notes executed and delivered pursuant to the Second Lien Credit
Agreement, and each other agreement, instrument, or document executed by the
Borrower or any other Loan Party or any of their Responsible Officers in
connection with the Second Lien Credit Agreement.
 
"Secured Parties" means the Administrative Agent, the Issuing Lender, the
Lenders, and the Swap Counterparties.
 
"Security Agreements" means the Security Agreements, each in substantially the
form of the attached Exhibit I, executed by the Borrower or any Restricted
Subsidiary, as the same may be amended, modified, partially released, or
supplemented from time to time.
 
 
23

--------------------------------------------------------------------------------

 
"Security Instruments" means, collectively, (a) the Mortgages, (b) the Transfer
Letters, (c) the Pledge Agreements, (d) the Security Agreements, (e) the WI/NRI
Agreement, (f) each other agreement, instrument or document executed at any time
in connection with the Pledge Agreements, the Security Agreements, or the
Mortgages, (g) each agreement, instrument or document executed in connection
with the Cash Collateral Account, and (h) each other agreement, instrument or
document executed at any time in connection with securing the Obligations.
 
"Senior Unsecured Notes" means (a) Additional Subordinated Debt issued by the
Borrower in the form of senior, unsecured notes outstanding on the Amendment No.
11 Effective Date and (b) Additional Subordinated Debt issued by the Borrower in
the form of senior, unsecured notes after the Amendment No. 11 Effective Date.
 
"Solvent" means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged.  In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
"Subsidiary" of a Person means any corporation or other entity of which more
than 50% of the outstanding Equity Interests having ordinary voting power under
ordinary circumstances to elect a majority of the board of directors or similar
governing body of such corporation or other entity (irrespective of whether at
such time Equity Interests of any other class or classes of such corporation or
other entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more Subsidiaries of such Person or by one or
more Subsidiaries of such Person.  Unless otherwise indicated herein, each
reference to the term "Subsidiary" shall mean a Subsidiary of the Borrower.
 
"Swap Counterparty" means (a) any Lender or Affiliate of a Lender that is a
counterparty to any Hedge Contract with the Borrower or any Restricted
Subsidiary listed on Schedule 4.20 and (b) any counterparty to any other Hedge
Contract with the Borrower or any Restricted Subsidiary; provided that such
counterparty is a Lender or an Affiliate of a Lender.  For the avoidance of
doubt, "Swap Counterparty" shall not include any participant of a Lender
pursuant to Section 9.06(e) other than to the extent such participant is
otherwise a Lender or an Affiliate of a Lender.
 
“Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
 
24

--------------------------------------------------------------------------------

 
"Termination Event" means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
(b) the withdrawal of the Borrower or any of its Affiliates from a Plan during a
plan year in which it was a "substantial employer" as defined in Section
4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a Plan or
the treatment of a Plan amendment as a termination under Section 4041 of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC, or (e) any
other event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.
 
"Test Date" means each date that the Financial Statements are required to be
delivered pursuant to Section 5.06(a) or (b).
 
"Transactions” means, collectively, (a) the Merger, (b) the initial borrowings
and other extensions of credit under this Agreement, including the renewal,
extension, and rearrangement (but not substitution or extinguishment) of
advances under the Existing Credit Agreement as Advances under this Agreement
pursuant to the terms of this Agreement, (c) either, (i) the assignment of the
Merger Company Debt pursuant to the Fortis Assignment, or (ii) the payment in
full of the Merger Company Debt and (d) the payment of fees, commissions and
expenses in connection with each of the foregoing.
 
"Transfer Letters" means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit J and executed by the Borrower
or any Restricted Subsidiary executing a Mortgage, as each of the same may be
amended, modified or supplemented from time-to-time.
 
"Triggering Event" means (a) the Disposition of Oil and Gas Properties of the
Borrower or any Restricted Subsidiary that have a positive value in the most
recently delivered Engineering Report or in the Engineering Report evaluated for
the then effective Borrowing Base, and (b) the novation, assignment, unwinding,
termination, or amendment of a hedge position or Hedge Contract considered by
the Administrative Agent in determining the then effective Borrowing Base to the
extent such hedge position or Hedge Contract is not  immediately replaced by a
new hedge position or new Hedge Contract (or in the case of an amendment, an
amended hedge position or amended Hedge Contract) which would result in an equal
or greater value to the Borrowing Base (as determined by the Administrative
Agent in its sole discretion).
 
"Type" has the meaning set forth in Section 1.04.
 
"Unrestricted Subsidiary" means (a) LEADS Resources, LLC, (b) Louisiana
Exploration & Acquisition Partnership, LLC, (c) Alta Mesa Drilling, LLC, (d)
Sundance Acquisition, LLC, (e) TE TMR, LLC, (f) TMR Equipment, LLC, (g) FBB
Anadarko, LLC, (h) New Exploration Technologies Co., LLC, (i) Brayton Resources,
L.P., (j) Brayton Management GP, LLC, (k) Brayton Resources II, L.P., (l)
Brayton Management GP II, LLC, (m) Orion, and (k) any other Subsidiary of the
Borrower that has been designated as an Unrestricted Subsidiary in compliance
with Section 5.14.
 
"Unused Commitment Amount" means, with respect to a Lender at any time, (a) the
lesser of (i) such Lender's Commitment at such time and (ii) such Lender's Pro
Rata Share of the Borrowing Base in effect at such time minus, in each case, (b)
the sum of (i) the aggregate outstanding principal amount of all Advances owed
to such Lender at such time plus (ii) such Lender's Pro Rata Share of the
aggregate Letter of Credit Exposure at such time (including any such Letter of
Credit Exposure that has been reallocated pursuant to Section 2.17(c)(i)).
 
"Updated Engineering Report" has the meaning set forth in Section 6.14(c)(i).
 
 
25

--------------------------------------------------------------------------------

 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
"Utilization Level" means the applicable category (being Level I, Level II,
Level III, or Level IV) of pricing criteria contained in Schedule I, which is
based, at any time of its determination, on the percentage obtained by dividing
(a) the outstanding principal amount of the Advances and the Letter of Credit
Exposure at such time by (b) the lesser of (i) the aggregate Commitments and
(ii) the Borrowing Base in effect at such time.
 
"WI/NRI Agreement" means that certain WI/NRI Agreement dated of even date
herewith and entered into among the Borrower, the Restricted Subsidiaries party
thereto and the Administrative Agent and setting forth therein certain
representations and warranties of the Restricted Subsidiaries as to the quantum
and nature of the record title interests of such Restricted Subsidiaries in and
to certain Oil and Gas Properties.
 
Section 1.02                         Computation of Time Periods.  In this
Agreement, with respect to the computation of periods of time from a specified
date to a later specified date, the word "from" means "from and including" and
the words "to" and "until" each means "to but excluding."
 
Section 1.03                         Accounting Terms; Changes in GAAP.  Except
as otherwise expressly provided herein, all accounting terms used herein shall
be interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall
(unless otherwise disclosed to the Lenders in writing at the time of delivery
thereof) be prepared, in accordance with GAAP applied on a basis consistent with
those used in the preparation of the latest financial statements furnished to
the Lenders hereunder (which prior to the delivery of the first financial
statements under Section 5.06 hereof, shall mean the Financial Statements).  All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
GAAP applied on a basis consistent with those used in the preparation of the
annual or quarterly financial statements furnished to the Lenders pursuant to
Section 5.06 hereof most recently delivered prior to or concurrently with such
calculations (or, prior to the delivery of the first financial statements under
Section 5.06 hereof, used in the preparation of the Financial Statements).  If
at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth herein, and either the Borrower or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein, and (b) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  In addition, all calculations and defined
accounting terms used herein shall, unless expressly provided otherwise, when
referring to any Person, refer to such Person on a consolidated basis and mean
such Person and its consolidated Subsidiaries.
 
Section 1.04                         Types of Advances.  Advances are
distinguished by "Type".  The "Type" of an Advance refers to the determination
whether such Advance is a Eurodollar Rate Advance or Reference Rate Advance.
 
Section 1.05                         Miscellaneous.  Article, Section, Schedule,
and Exhibit references are to Articles and Sections of and Schedules and
Exhibits to this Agreement, unless otherwise specified.  All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time
 
 
26

--------------------------------------------------------------------------------

 
to time, unless otherwise specified and shall include all schedules and exhibits
thereto unless otherwise specified.  The words "hereof," "herein," and
"hereunder" and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  The term "including" means "including, without
limitation,".  Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.
 
ARTICLE II
 
CREDIT FACILITIES
 
Section 2.01                         Commitment for Advances.
 
(a)           Advances.  Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Advances to the Borrower from
time to time on any Business Day during the period from the date of this
Agreement until the Commitment Termination Date in an amount for each Lender not
to exceed such Lender's Unused Commitment Amount.  Each Borrowing shall, in the
case of Borrowings consisting of Reference Rate Advances, be in an aggregate
amount not less than the lesser of (i) $500,000 and (ii) the Unused Commitment
Amount, and in integral multiples of $100,000 in excess thereof, and in the case
of Borrowings consisting of Eurodollar Rate Advances, be in an aggregate amount
not less than $1,000,000 and in integral multiples of $500,000 in excess
thereof, and in each case shall consist of Advances of the same Type made on the
same day by the Lenders ratably according to their respective
Commitments.  Within the limits of each Lender's Commitment, and subject to the
terms of this Agreement, the Borrower may from time to time borrow, prepay, and
reborrow Advances.
 
(b)           Outstanding Advances under Existing Credit Agreement and Merger
Company Debt.  The parties hereto acknowledge and agree that, effective as of
the date hereof, (i) in order to accommodate and orderly effect the
reallocations, adjustments, acquisitions and decreases effected under clause (c)
below, all outstanding Advances under the Existing Credit Agreement on the date
hereof will be refinanced with the initial Advances to be made under this
Agreement on the Effective Date; and (iii) if the Fortis Assignment is entered
into, the outstanding principal amount of loans constituting Merger Company Debt
are being acquired with the initial Advances to be made under this Agreement on
the Effective Date.  Such Existing Indebtedness under the Existing Credit
Agreement, and if the Fortis Assignment is entered into, the Merger Company Debt
shall be assigned, renewed, extended, and rearranged as Obligations outstanding
pursuant to the terms of this Agreement.
 
(c)           Assignments, New Lenders and Reallocation of Commitments and
Advances. The Lenders have agreed among themselves, in consultation with the
Borrower, to reallocate their respective Commitments (as defined in the Existing
Credit Agreement) and to, among other things, allow each of Capital One, N.A.,
Texas Capital Bank, N.A., Toronto Dominion (New York) LLC, and ING Capital LLC
to become a party to this Agreement as a Lender, (each a “New Lender”) by
acquiring an interest in the aggregate Commitments (as defined in the Existing
Credit Agreement), and to adjust such Commitment of the other Lenders (each an
“Adjusting Lender”).  The Administrative Agent and the Borrower hereby consent
to such reallocation and each New Lender’s acquisition of, and each Adjusting
Lender’s adjustment of, an interest in the Commitments and the Existing Lenders’
partial assignments of their respective Commitments (as defined in the Existing
Credit Agreement).  On the Effective Date and after giving effect to such
reallocations, adjustments, acquisitions and decreases, the Commitment of each
Lender shall be as set forth on Schedule II.  With respect to such
reallocations, adjustments, acquisitions and decreases, each New Lender and
Adjusting Lender shall be deemed to have acquired the Commitment allocated to it
from each of the other Lenders pursuant to the terms of the Assignment and
 
 
27

--------------------------------------------------------------------------------

 
Acceptance attached as an exhibit to the Existing Credit Agreement as if each
such New Lender and Adjusting Lender had executed such Assignment and Acceptance
with respect to such allocation, adjustment, acquisition and decrease.  The
Lenders shall make all appropriate adjustments and payments between and among
themselves to account for the revised Pro Rata Shares resulting from the
Lenders' Commitments under this Agreement.
 
(d)           Notes.  The indebtedness of the Borrower to each Lender resulting
from the Advances owing to such Lender shall be evidenced by a Note of the
Borrower payable to the order of such Lender.
 
Section 2.02                         Borrowing Base.
 
(a)           Borrowing Base.  The initial Borrowing Base in effect as of the
Amendment No. 11 Effective Date has been set by the Administrative Agent and the
Lenders and acknowledged by the Borrower as $300,000,000 and each Lender's Pro
Rata Share of such Borrowing Base, as of the Amendment No. 11 Effective Date,
are set forth on Schedule II.  Such Borrowing Base shall remain in effect until
the next redetermination made pursuant to this Section 2.02.  The Borrowing Base
shall be determined in accordance with the standards set forth in Section
2.02(d) and is subject to periodic redetermination pursuant to Sections 2.02(b)
and 2.02(c) and is subject to mandatory reductions pursuant to Section 2.02(e).
 
(b)           Calculation of Borrowing Base.
 
(i)                 The Borrower shall deliver to the Administrative Agent and
each of the Lenders on or before May 1, 2010, an Independent Engineering Report
dated effective as of the immediately preceding January 1, and, in any case,
such other information as may be reasonably requested by the Administrative
Agent or any Lender with respect to the Oil and Gas Properties included or to be
included in the Borrowing Base.  On or before June 1, 2010, and based on such
Independent Engineering Report and other information, (A) the Administrative
Agent shall deliver to each Lender the Administrative Agent's recommendation for
the redetermined Borrowing Base, (B) the Administrative Agent and the Required
Lenders shall redetermine the Borrowing Base in accordance with Section 2.02(d)
(except that any increase in the Borrowing Base shall require the consent of all
the Lenders), and (C) the Administrative Agent shall promptly notify the
Borrower in writing of the amount of the Borrowing Base as so redetermined.  The
Borrower shall deliver to the Administrative Agent and each of the Lenders on or
before each April 1, beginning April 1, 2011, an Independent Engineering Report
dated effective as of the immediately preceding January 1, and, in any case,
such other information as may be reasonably requested by the Administrative
Agent or any Lender with respect to the Oil and Gas Properties included or to be
included in the Borrowing Base.  Within 30 days after the Administrative Agent
and the Lenders' receipt of such Independent Engineering Report and other
information, (A) the Administrative Agent shall deliver to each Lender the
Administrative Agent's recommendation for the redetermined Borrowing Base, (B)
the Administrative Agent and the Required Lenders shall redetermine the
Borrowing Base in accordance with Section 2.02(d) (except that any increase in
the Borrowing Base shall require the consent of all the Lenders), and (C) the
Administrative Agent shall promptly notify the Borrower in writing of the amount
of the Borrowing Base as so redetermined.
 
(ii)                 The Borrower shall deliver to the Administrative Agent and
each Lender on or before each October 1, beginning October 1, 2010, an Internal
Engineering Report dated effective as of the immediately preceding July 1, and
such other information as may be reasonably requested by the Administrative
Agent or any Lender with respect to the Oil and Gas Properties included or to be
included in the Borrowing Base.  Within 30 days after the Administrative Agent
and the Lenders' receipt of such Internal Engineering Report and other
information, (A) the Administrative Agent shall deliver to each Lender the
Administrative Agent's recommendation for the redetermined Borrowing Base, (B)
the
 
 
28

--------------------------------------------------------------------------------

 
Administrative Agent and the Required Lenders shall redetermine the Borrowing
Base in accordance with Section 2.02(d) (except that any increase in the
Borrowing Base shall require the consent of all the Lenders), and (C) the
Administrative Agent shall promptly notify the Borrower in writing of the amount
of the Borrowing Base as so redetermined.
 
(iii)                 In the event that the Borrower does not furnish to the
Administrative Agent and the Lenders the Independent Engineering Report,
Internal Engineering Report, or other information specified in clauses (i) and
(ii) above by the date specified therein, the Administrative Agent and the
Required Lenders (except that any increase in the Borrowing Base shall require
the consent of all the Lenders) may nonetheless redetermine the Borrowing Base
and redesignate the Borrowing Base from time-to-time thereafter in their sole
discretion until the Administrative Agent and the Lenders receive the relevant
Independent Engineering Report, Internal Engineering Report, or other
information, as applicable, whereupon the Administrative Agent and the Required
Lenders (except that any increase in the Borrowing Base shall require the
consent of all the Lenders) shall redetermine the Borrowing Base as otherwise
specified in this Section 2.02.
 
(iv)                 Each delivery of an Engineering Report by the Borrower to
the Administrative Agent and the Lenders shall constitute a representation and
warranty by the Borrower to the Administrative Agent and the Lenders that (A)
the Borrower and its Restricted Subsidiaries, as applicable, own the Oil and Gas
Properties specified therein with at least 85% (by value) of the Proven Reserves
covered therein subject to an Acceptable Security Interest and free and clear of
any Liens (except Permitted Liens), (B) on and as of the date of such
Engineering Report, the PDP Reserves identified therein were developed for
Hydrocarbons, and the wells pertaining to such Oil and Gas Properties that are
described therein as producing wells ("Wells"), were each producing Hydrocarbons
in paying quantities, except for Wells that were utilized as water or gas
injection wells or as water disposal wells, (C) the descriptions of quantum and
nature of the record title interests of the Borrower and its Restricted
Subsidiaries, as applicable, set forth in such Engineering Report include the
entire record title interests of the Borrower and its Restricted Subsidiaries in
such Oil and Gas Properties, are complete and accurate in all respects, and take
into account all Permitted Liens, (D) there are no "back-in" or "reversionary"
interests held by third parties which could reduce the interests of the Borrower
or any of its Subsidiaries in such Oil and Gas Properties except as set forth in
Engineering Report, (E) no operating or other agreement to which the Borrower or
any of its Restricted Subsidiaries is a party or by which the Borrower or any of
its Restricted Subsidiaries is bound affecting any part of such Oil and Gas
Properties requires the Borrower or any of its Restricted Subsidiaries to bear
any of the costs relating to such Oil and Gas Properties greater than the record
title interest of the Borrower or any of its Restricted Subsidiaries in such
portion of the such Oil and Gas Properties as set forth in such Engineering
Report, except in the event the Borrower or any of its Restricted Subsidiaries
is obligated under an operating agreement to assume a portion of a defaulting
party's share of costs, and (F) the Borrower's and the Restricted Subsidiaries'
ownership of the Hydrocarbons and the undivided interests in the Oil and Gas
Properties as specified in such Engineering Report (i) will, after giving full
effect to all Permitted Liens afford the Borrower or the applicable Restricted
Subsidiary not less than those net interests (expressed as a fraction,
percentage or decimal) in the production from or which is allocated to such
Hydrocarbons specified as net revenue interest in such Engineering Report and
(ii) will cause the Borrower or the applicable Restricted Subsidiary to bear not
more than that portion (expressed as a fraction, percentage or decimal),
specified as working interest in such Engineering Report, of the costs of
drilling, developing and operating the wells identified in such Engineering
Report or identified in the exhibits to the Mortgages encumbering such Oil and
Gas Properties.
 
(v)                 Concurrently with each delivery of an Engineering Report,
the Borrower shall deliver to the Administrative Agent a First Lien Cap
Certificate.  The First Lien Cap Certificate required under this clause (v)
shall no longer be required once the Second Lien Debt Payoff has occurred
 
 
29

--------------------------------------------------------------------------------

 
(c)           Interim Redeterminations.  In addition to the Borrowing Base
redeterminations provided for in Section 2.02(b) and based on such information
as the Administrative Agent and the Lenders deem relevant (but in accordance
with Section 2.02(d)):
 
(i)        at the election of the Required Lenders, the Administrative Agent and
the Lenders may make one additional redetermination of the Borrowing Base during
any six-month period between scheduled redeterminations; and
 
(ii)        at the request of the Borrower, the Administrative Agent and the
Lenders may make one additional redetermination of the Borrowing Base during any
six-month period between scheduled redeterminations.
 
(d)           Standards for Redetermination.  Each redetermination of the
Borrowing Base by the Administrative Agent and the Lenders pursuant to this
Section 2.02 shall be made (i) in the sole discretion of the Administrative
Agent and the Lenders (but in accordance with the other provisions of this
Section 2.02(d)), (ii) in accordance with the Administrative Agent's and the
Lenders' customary internal standards and practices for valuing and
redetermining the value of Oil and Gas Properties in connection with reserve
based oil and gas loan transactions, (iii) in conjunction with the most recent
Independent Engineering Report or Internal Engineering Report, as applicable, or
other information received by the Administrative Agent and the Lenders relating
to the Proven Reserves of the Borrower and its Restricted Subsidiaries, and (iv)
based upon the estimated value of the Proven Reserves owned by the Borrower and
its Restricted Subsidiaries as determined by the Administrative Agent and the
Lenders.  In valuing and redetermining the Borrowing Base, the Administrative
Agent and the Lenders may also consider the business, financial condition, and
Debt obligations of the Borrower and its Restricted Subsidiaries and such other
factors as the Administrative Agent and the Lenders customarily deem
appropriate, including without limitation, commodity price assumptions,
projections of production, operating expenses, general and administrative
expenses, capital costs, working capital requirements, liquidity evaluations,
dividend payments, environmental costs, and legal costs.  In that regard, the
Borrower acknowledges that the determination of the Borrowing Base contains a
value cushion (market value in excess of loan value), which is essential for the
adequate protection of the Administrative Agent and the Lenders.  No Proven
Reserves shall be included or considered for inclusion in the Borrowing Base
unless the Administrative Agent shall have received, at the Borrower's expense,
(A) evidence of title reasonably satisfactory in form and substance to the
Administrative Agent covering at least 80% (by value) of the Proven Reserves and
the Oil and Gas Properties relating thereto (or in the case of the initial
Borrowing Base set on the Effective Date, at least 70% (by value) of the Proven
Reserves and the Oil and Gas Properties related thereto), and (B) Mortgages and
such other Security Instruments requested by the Administrative Agent to the
extent necessary to cause the Administrative Agent to have an Acceptable
Security Interest in at least 85% (by value) of the Proven Reserves and the Oil
and Gas Properties relating thereto.  At all times after the Administrative
Agent has given the Borrower notification of a redetermination of the Borrowing
Base under this Section 2.02, the Borrowing Base shall be equal (i) to the
redetermined amount or (ii) such lesser amount designated by the Borrower and
disclosed in writing to the Administrative Agent and the Lenders, provided that
the Borrower shall not request that the Borrowing Base be reduced to a level
that would result in a Borrowing Base Deficiency, until the Borrowing Base is
subsequently redetermined in accordance with this Section 2.02.
 
(e)           Mandatory Reductions in the Borrowing Base.  In addition to the
Borrowing Base redeterminations provided for otherwise in this Section 2.02, the
Borrowing Base shall be automatically reduced as follows:
 
(i)        Effective immediately upon each issuance of Senior Unsecured Notes by
the Borrower or any Restricted Subsidiary, the Borrowing Base shall
automatically reduce on the
 
 
30

--------------------------------------------------------------------------------

 
effective date of such issuance by an amount equal to 25% of (A) the principal
amount of such Senior Unsecured Notes minus (B) to the extent such Senior
Unsecured Notes constitute Refinancing Debt, the principal amount of Second Lien
Debt or other Senior Unsecured Notes being refinanced thereby.
 
(ii)        Effective immediately upon the issuance of any Additional
Subordinated Debt (other than Senior Unsecured Notes) by the Borrower or any
Restricted Subsidiary, the Borrowing Base shall automatically reduce on the
effective date of such issuance by an amount equal to 25% of (A) the principal
amount of such Additional Subordinated Debt minus (B) the principal amount of
Second Lien Debt repaid with the proceeds of such Additional Subordinated Debt
(other than repayments of any increases in principal of Second Lien Debt
effected after the Amendment No. 11 Effective Date and any interest accrued on
such increased principal amount).
 
(iii)        Effective immediately upon the occurrence of a Triggering Event,
the Borrowing Base shall automatically reduce on the date such Triggering Event
is effected by an amount equal to (A) in the case of a Disposition of Oil and
Gas Properties, the value, if any, assigned such Oil and Gas Properties under
the then effective Borrowing Base, as reasonably determined by the
Administrative Agent, and (B) in the case of a hedge position or Hedge Contract
that has been novated, assigned, unwound, terminated, or amended, the value, if
any, assigned such hedge position or Hedge Contract under the then effective
Borrowing Base, as reasonably determined by the Administrative Agent.
 
(iv)        Effective immediately upon each incurrence of Second Lien Accordion
Debt, the Borrowing Base shall automatically reduce on the date on which such
incurrence occurs, by an amount equal to 25% of the principal amount of such
Second Lien Accordion Debt.
 
(v)        If (A) the Borrowing Base has not been redetermined within 75 days
after receipt by the Administrative Agent of the First Lien Cap Certificate
required under Section 2.02(b)(v) above and the related Engineering Reports and
(B) the Borrowing Base then in effect is greater than the First Lien Cap (as
defined in the Intercreditor Agreement and as set forth in such First Lien Cap
Certificate) then in effect, then effective as of the 76th day following such
receipt, the Borrowing Base shall automatically be reduced to equal such First
Lien Cap and such First Lien Cap shall be in effect until redetermined as
provided in the Intercreditor Agreement.
 
For the avoidance of doubt, the automatic reductions of the Borrowing Base
provided for in this Section 2.02 shall not constitute nor be construed as a
consent to any Debt incurrence or proposed Debt incurrence that would not be
permitted under the terms of this Agreement.
 
Section 2.03                         Method of Borrowing.
 
(a)           Notice.  Each Borrowing shall be made pursuant to a Notice of
Borrowing (or by telephone notice promptly confirmed in writing by a Notice of
Borrowing), given not later than 11:00 a.m. (Dallas, Texas time) (i) on the
third Business Day before the date of the proposed Borrowing, in the case of a
Borrowing comprised of Eurodollar Rate Advances or (ii) on the Business Day of
the proposed Borrowing, in the case of a Borrowing comprised of Reference Rate
Advances, by the Borrower to the Administrative Agent, which shall in turn give
to each Lender prompt notice of such proposed Borrowing by telecopier.  Each
Notice of a Borrowing shall be given in writing, including by telecopier,
specifying the information required therein.  In the case of a proposed
Borrowing comprised of Eurodollar Rate Advances, the Administrative Agent shall
promptly notify each Lender of the applicable interest rate under Section
2.09(a)(ii).  Each Lender shall, before 11:00 a.m. (Dallas, Texas time) on the
date of such Borrowing, make available for the account of its applicable Lending
Office to the Administrative Agent at
 
 
31

--------------------------------------------------------------------------------

 
its address referred to in Section 9.02, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds, in
the case of a Borrowing, such Lender's Pro Rata Share of such Borrowing.  After
the Administrative Agent's receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent shall
make such funds available to the Borrower at its account with the Administrative
Agent.
 
(b)           Conversions and Continuations.  The Borrower may elect to Convert
or continue any Borrowing under this Section 2.03 by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent's office no later than 11:00 a.m. (Dallas, Texas time)
(i) on the date which is at least three Business Days in advance of the proposed
Conversion or continuation date in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances and (ii) on the Business
Day of the proposed Conversion in the case of a Conversion to a Borrowing
comprised of Reference Rate Advances.  Each such Notice of Conversion or
Continuation shall be in writing or by telephone notice promptly confirmed
immediately in writing specifying the information required therein.  Promptly
after receipt of a Notice of Conversion or Continuation under this Section, the
Administrative Agent shall provide each Lender with a copy thereof and, in the
case of a Conversion to or a continuation of a Borrowing comprised of Eurodollar
Rate Advances, notify each Lender of the applicable interest rate under
Section 2.09(a)(ii).
 
(c)           Certain Limitations.  Notwithstanding anything to the contrary
contained in paragraphs (a) and (b) above:
 
(i)                 at no time shall there be more than four Interest Periods
applicable to outstanding Eurodollar Rate Advances and the Borrower may not
select Eurodollar Rate Advances for any Borrowing at any time that a Default has
occurred and is continuing;
 
(ii)                 if any Lender shall, at least one Business Day before the
date of any requested Borrowing, Conversion, or continuation, notify the
Administrative Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful, for such
Lender or its applicable Lending Office to perform its obligations under this
Agreement to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances, the right of the Borrower to select Eurodollar Rate Advances from
such Lender shall be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist, and the
Advance made by such Lender in respect of such Borrowing, Conversion, or
continuation shall be a Reference Rate Advance;
 
(iii)                 if the Administrative Agent is unable to determine the
Eurodollar Rate for Eurodollar Rate Advances comprising any requested Borrowing,
the right of the Borrower to select Eurodollar Rate Advances for such Borrowing
or for any subsequent Borrowing shall be suspended until the Administrative
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist, and each Advance comprising such Borrowing
shall be a Reference Rate Advance;
 
(iv)                 if the Required Lenders shall, at least one Business Day
before the date of any requested Borrowing, notify the Administrative Agent that
the Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing will
not adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Rate Advances, as the case may be, for such Borrowing, the
right of the Borrower to select Eurodollar Rate Advances for such Borrowing or
for any subsequent Borrowing shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance; and
 
 
32

--------------------------------------------------------------------------------

 
(v)                 if the Borrower shall fail to select the duration or
continuation of any Interest Period for any Eurodollar Rate Advances in
accordance with the provisions contained in the definition of "Interest Period"
in Section 1.01 and paragraph (b) above, the Administrative Agent shall
forthwith so notify the Borrower and the Lenders and such Advances shall be made
available to the Borrower on the date of such Borrowing as Reference Rate
Advances or, if existing Eurodollar Rate Advances, Convert into Reference Rate
Advances.
 
(d)           Notices Irrevocable.  Each Notice of Borrowing and Notice of
Conversion or Continuation shall be irrevocable and binding on the Borrower.  In
the case of any Borrowing for which the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, out-of-pocket cost, or expense incurred by such Lender
as a result of any failure by the Borrower to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III including, without limitation, any loss
(including any loss of anticipated profits), cost, or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.
 
(e)           Administrative Agent Reliance.  Unless the Administrative Agent
shall have received notice from a Lender before the date of any Borrowing that
such Lender shall not make available to the Administrative Agent such Lender's
Pro Rata Share of a Borrowing, the Administrative Agent may assume that such
Lender has made its Pro Rata Share of such Borrowing available to the
Administrative Agent on the date of such Borrowing in accordance with
paragraph (a) of this Section 2.03 and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that any Lender shall not have so
made its Pro Rata Share of such Borrowing available to the Administrative Agent
(the "Non-Funding Lender"), such Non-Funding Lender and the Borrower severally
agree to immediately repay to the Administrative Agent on demand such
corresponding amount, together with interest on such amount, for each day from
the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable on such day to Advances comprising such
Borrowing and (ii) in the case of such Non-Funding Lender, the Federal Funds
Rate for such day.  If such Non-Funding Lender shall repay to the Administrative
Agent such corresponding amount and interest as provided above, such
corresponding amount so repaid shall constitute such Non-Funding Lender's
Advance as part of such Borrowing for purposes of this Agreement even though not
made on the same day as the other Advances comprising such Borrowing.
 
(f)           Lender Obligations Several.  The failure of any Non-Funding Lender
to make the Advance to be made by it as part of any Borrowing shall not relieve
any other Lender of its obligation, if any, to make its Advance on the date of
such Borrowing.  No Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.
 
Section 2.04                         Reduction of the Commitments.
 
(a)           The Borrower shall have the right, upon at least three Business
Days' notice to the Administrative Agent, to terminate in whole or reduce
ratably in part the unused portion of the Commitment; provided that each partial
reduction shall be in the aggregate amount of $3,000,000 or in integral
multiples of $1,000,000 in excess thereof.
 
(b)           Other than as provided in Section 2.04(c) below, any reduction and
termination of the Commitments pursuant to this Section 2.04 shall be applied
ratably to each Lender's Commitment and shall be permanent, with no obligation
of the Lenders to reinstate such Commitments.
 
 
33

--------------------------------------------------------------------------------

 
(c)           In the event of a Defaulting Lender, the Borrower, at the
Borrower's election may elect to terminate such Defaulting Lender's Commitment
hereunder; provided that (i) such termination must be of the Defaulting Lender's
entire Commitment, (ii) subject to the set-off rights set forth in the
immediately following sentence, the Borrower shall pay all amounts owed by the
Borrower to such Defaulting Lender under this Agreement and under the other Loan
Documents (including principal of and interest on the Advances owed to such
Defaulting Lender, accrued commitment fees, and letter of credit fees but
specifically excluding any amounts owing under Section 2.12 as result of such
payment of Advances) and shall deposit with the Administrative Agent into the
Cash Collateral Account cash collateral in the amount equal to such Defaulting
Lender's ratable share of the Letter of Credit Exposure, including any such
Letter of Credit Exposure that has been reallocated pursuant to Section
2.17(c)(i); (iii) a Defaulting Lender’s Commitment may be terminated by the
Borrower under this Section 2.04(c) if and only if at such time, the Borrower
has elected, or is then electing, to terminate the Commitments of all then
existing Defaulting Lenders.  With respect to the amounts described in clause
(ii) above which would be payable by the Borrower to the Defaulting Lender (but
not including any deposits that the Borrower is required to make with respect to
the Letter of Credit Exposure), the Borrower may set-off and apply any amounts
owing from such Defaulting Lender or Affiliate thereof to the Borrower under any
Hedge Contract against any such amounts payable to the Defaulting Lender.  Upon
written notice to the Defaulting Lender and Administrative Agent of the
Borrower's election to terminate a Defaulting Lender's Commitment pursuant to
this clause (c) and the payment and deposit of amounts required to be made by
the Borrower under clause (ii) above, (A) such Defaulting Lender shall cease to
be a “Lender” hereunder for all purposes except that such Lender's rights under
Sections 2.13, 2.14, and 9.07 shall continue with respect to events and
occurrences occurring before or concurrently with its ceasing to be a “Lender”
hereunder, (B) such Defaulting Lender's Commitment shall be deemed terminated,
and (C) such Defaulting Lender shall be relieved of its obligations hereunder,
provided that, any such termination will not be deemed to be a waiver or release
of any claim by Borrower, the Administrative Agent or any Lender may have
against such Defaulting Lender.
 
Section 2.05                         Prepayment of Advances.
 
(a)           Optional.  The Borrower may prepay the Advances, after giving by
10:00 a.m. (Dallas, Texas time) (i) in the case of Eurodollar Rate Advances, at
least three Business Days' or (ii) in the case of Reference Rate Advances, same
Business Day's, irrevocable prior written notice (or irrevocable telephone
notice promptly confirmed in writing) to the Administrative Agent stating the
proposed date and aggregate principal amount of such prepayment.  If any such
notice is given, the Borrower shall prepay the Advances in whole or ratably in
part in an aggregate principal amount equal to the amount specified in such
notice, together with accrued interest to the date of such prepayment on the
principal amount prepaid and amounts, if any, required to be paid pursuant to
Section 2.12 as a result of such prepayment being made on such date; provided,
however, that each partial prepayment with respect to:  (A) any amounts prepaid
in respect of Eurodollar Rate Advances shall be applied to Eurodollar Rate
Advances comprising part of the same Borrowing; (B) any amounts prepaid in
respect of Reference Rate Advances shall be made in a minimum amount of
$1,000,000 and in integral multiples of $500,000 in excess thereof, and (C) any
prepayments made in respect of Borrowings comprised of Eurodollar Rate Advances
shall be made in a minimum amount of $3,000,000 and in integral multiples of
$1,000,000 in excess thereof and in an aggregate principal amount such that
after giving effect thereto such Borrowing shall have a remaining principal
amount outstanding with respect to such Borrowings of at least $1,000,000.  Full
prepayments of any Borrowing are permitted without restriction of amounts.
 
(b)           Borrowing Base Deficiencies.
 
(i)                 Other than as provided in clause (ii) and clause (iii) below
and in Section 5.11, if a Borrowing Base Deficiency exists, then the Borrower
shall, after receipt of written notice from
 
 
34

--------------------------------------------------------------------------------

 
the Administrative Agent regarding such deficiency, take any of the following
actions (and the failure of the Borrower to take such actions to remedy such
Borrowing Base Deficiency shall constitute an Event of Default):
 
(A)           prepay the Advances or, if the Advances have been repaid in full,
make deposits into the Cash Collateral Account to provide cash collateral for
the Letter of Credit Exposure, such that the Borrowing Base Deficiency is cured
within 10 days after the date such deficiency notice is received by the Borrower
from the Administrative Agent;
 
(B)           pledge as Collateral for the Obligations additional Oil and Gas
Properties acceptable to the Administrative Agent and the Required Lenders such
that the applicable Borrowing Base Deficiency is cured within 10 days after the
date of such notice by the Administrative Agent is received;
 
(C)           (1) deliver within 10 days after the date such deficiency notice
is received by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower's election to repay the Advances
and make deposits into the Cash Collateral Account to provide cash collateral
for the Letters of Credit, each in five monthly installments equal to one-fifth
of such Borrowing Base Deficiency with the first such installment due 30 days
after the date such deficiency notice is received by the Borrower from the
Administrative Agent and each following installment due 30 days after the
preceding installment and (2) to make such payments and deposits within such
time period; or
 
(D)           (1) deliver within 10 days after the date such deficiency notice
is received by the Borrower to the Administrative Agent written notice to the
Administrative Agent indicating the Borrower's election to combine the options
provided in clause (B) and clause (C) above, and also indicating the amount to
be prepaid in installments and the amount to be provided as additional
Collateral, and (2) make such five equal consecutive monthly installments and
deliver such additional Collateral within the time required under clause (B) and
clause (C) above.
 
The failure of the Borrower to deliver an election notice pursuant to the terms
of this clause (b)(i) shall be deemed to be an election by the Borrower of the
option set forth in clause (C) above.
 
(ii)                 Upon each reduction of the Borrowing Base under Section
2.02(e)(i) or (ii) resulting from the issuance of Additional Subordinated Debt,
if a Borrowing Base Deficiency then exists or results therefrom, then the
Borrower shall prepay the Advances or, if the Advances have been repaid in full,
make deposits into the Cash Collateral Account to provide cash collateral for
the Letter of Credit Exposure, in an amount equal to (A) such portion of the
Borrowing Base Deficiency resulting from such reduction plus (B) if a Borrowing
Base Deficiency exists prior to such reduction, then an amount equal to the
lesser of (i) the Debt Incurrence Proceeds of such Additional Subordinated Debt
and (ii) such portion of the Borrowing Base Deficiency in existence immediately
prior to such reduction.
 
(iii)                 Upon each reduction of the Borrowing Base under Section
2.02(e)(iii) from the occurrence of a Triggering Event, if a Borrowing Base
Deficiency then exists or results therefrom, then the Borrower shall prepay the
Advances or, if the Advances have been repaid in full, make deposits into the
Cash Collateral Account to provide cash collateral for the Letter of Credit
Exposure, in an amount equal to (A) such portion of the Borrowing Base
Deficiency resulting from such reduction plus (B) if a Borrowing Base Deficiency
exists prior to such reduction, then an amount equal to the lesser of (i) the
Net Cash Proceeds of such Triggering Event and (ii) such portion of the
Borrowing Base Deficiency in existence immediately prior to such reduction.
 
 
35

--------------------------------------------------------------------------------

 
(iv)                 Each prepayment pursuant to this Section 2.05(b) shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.12 as
a result of such prepayment being made on such date.  Each prepayment under this
Section 2.05(b) shall be applied to the Advances as determined by the
Administrative Agent.
 
(c)           Reduction of Commitments.
 
(i)                 On the date of each reduction of the aggregate Commitments
pursuant to Section 2.04, the Borrower agrees to make a prepayment in respect of
the outstanding amount of the Advances to the extent, if any, that the aggregate
unpaid principal amount of all Advances plus the Letter of Credit Exposure
exceeds the lesser of (A) the aggregate Commitments, as so reduced, and (B) the
Borrowing Base.
 
(ii)                 Each prepayment pursuant to this Section 2.05(c) shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.12 as
a result of such prepayment being made on such date.  Each prepayment under this
Section 2.05(c) shall be applied to the Advances as determined by the
Administrative Agent and agreed to by the Lenders in their sole discretion.
 
(d)           Illegality.  If any Lender shall notify the Administrative Agent
and the Borrower that the adoption of or any change in any applicable Legal
Requirement or in the interpretation of any applicable Legal Requirement by any
Governmental Authority makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Lender or its
applicable Lending Office to perform its obligations under this Agreement to
maintain any Eurodollar Rate Advances of such Lender then outstanding hereunder,
(i) the Borrower shall, no later than 11:00 a.m. (Dallas, Texas time) and if not
prohibited by law, (A) on the last day of the Interest Period for each
outstanding Eurodollar Rate Advance made by such Lender, or (B) if required by
such notice, on the second Business Day following its receipt of such notice,
either prepay all of the Eurodollar Rate Advances made by such Lender then
outstanding or Convert all of the Eurodollar Rate Advances made by such Lender
then outstanding to Reference Rate Advances, and, in either case, pay all
accrued interest on the principal amount prepaid or Converted to the date of
such prepayment or Conversion and amounts, if any, required to be paid pursuant
to Section 2.12 as a result of such prepayment or Conversion being made on such
date, (ii) to the extent the principal amount of Eurodollar Rate Advances are
prepaid, such Lender shall simultaneously make a Reference Rate Advance to the
Borrower on such date in an amount equal to the aggregate principal amount of
the Eurodollar Rate Advances prepaid to such Lender, and (iii) the right of the
Borrower to select Eurodollar Rate Advances from such Lender for any subsequent
Borrowing shall be suspended until such Lender giving notice referred to above
shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist.
 
(e)           No Additional Right; Ratable Prepayment.  The Borrower shall have
no right to prepay any principal amount of any Advance except as provided in
Section 2.04(c) and this Section 2.05, and all notices given pursuant to this
Section 2.05 shall be irrevocable and binding upon the Borrower.  Each payment
of any Advance pursuant to this Section 2.05 shall be made in a manner such that
all Advances comprising part of the same Borrowing are paid in whole or ratably
in part other than Advances owing to a Defaulting Lender as provided in Section
2.17.
 
Section 2.06                         Repayment of Advances; Mandatory Prepayment
of Advances.
 
(a)           Scheduled Maturity Date.  The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of each Advance, together with any
 
 
36

--------------------------------------------------------------------------------

 
accrued interest on the Commitment Termination Date or such earlier date
pursuant to Section 7.02 or Section 7.03.
 
(b)           Mandatory Prepayment of Advances.  Without duplication of any
amounts required to be paid and deposited under Section 2.05(b)(iii) above, in
the event of any Material Disposition by the Borrower or any of its Subsidiaries
which is a Disposition of Oil and Gas Properties that have a positive value in
the most recently delivered Engineering Report or in the Engineering Report
evaluated for the then effective Borrowing Base, within three Business Days
after receipt of the proceeds thereof, the Borrower shall prepay the outstanding
Advances in an amount equal to the least of (i) 100% of the Net Cash Proceeds
resulting from such Material Disposition, (ii) 100% of the value, if any,
assigned to such Oil and Gas Properties under the then effective Borrowing Base,
as reasonably determined by the Administrative Agent, and (iii) the principal
amount of Advances outstanding at such time; provided that, the prepayment under
this Section 2.06(b) shall not be required after the occurrence of the Second
Lien Debt Payoff.  For the avoidance of doubt, the prepayments required under
this Section 2.06(b) shall not constitute nor be construed as a consent to any
Disposition that would not be permitted under the terms of this Agreement.
 
Section 2.07                         Letters of Credit.
 
(a)           Commitment.  From time to time from the date of this Agreement
until 30 days prior to the Commitment Termination Date, at the request of the
Borrower, the Issuing Lender shall, on the terms and conditions hereinafter set
forth, issue, increase, or extend the Expiration Date of, Letters of Credit for
the account of the Borrower on any Business Day.  No Letter of Credit will be
issued, increased, or extended:
 
(i)                 if such issuance, increase, or extension would cause the
Letter of Credit Exposure to exceed the lesser of (A) $15,000,000 and (B) the
lesser of (1) the aggregate Commitments at such time and (2) the Borrowing Base
in effect at such time minus, in each case under this clause (B), the sum of the
aggregate outstanding principal amount of all Advances at such time;
 
(ii)                 if such Letter of Credit has an Expiration Date later than
the earlier of (A) one year after the date of issuance thereof (or, in the case
of any extension thereof, one year after the date of such extension) and (B) ten
days prior to the Commitment Termination Date;
 
(iii)                 unless the Letter of Credit Documents are in form and
substance acceptable to the Issuing Lender in its sole discretion;
 
(iv)                 unless such Letter of Credit is a standby letter of credit
not supporting the repayment of indebtedness for borrowed money of any Person;
 
(v)                 unless the Borrower has delivered to the Issuing Lender a
completed and executed Letter of Credit Application; provided that, if the terms
of any such Letter of Credit Application conflicts with the terms of this
Agreement, the terms of this Agreement shall control;
 
(vi)                 unless such Letter of Credit is governed by (A) the Uniform
Customs and Practice for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600, or (B) the International Standby
Practices (ISP98), International Chamber of Commerce Publication No. 590, in
either case, including any subsequent revisions thereof approved by a Congress
of the International Chamber of Commerce and adhered to by the Issuing Lender;
 
 
37

--------------------------------------------------------------------------------

 
(vii)                 if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Lender from issuing such Letter of Credit, or any Legal Requirement
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Lender shall prohibit, or request that the Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the date hereof,
or shall impose upon the Issuing Lender any unreimbursed loss, cost or expense
which was not applicable on the date hereof and which the Issuing Lender in good
faith deems material to it;
 
(viii)                 if the issuance of such Letter of Credit would violate
one or more policies of the Issuing Lender applicable to letters of credit
generally;
 
(ix)                 except as otherwise agreed by the Issuing Lender, if Letter
of Credit is to be denominated in a currency other than Dollars; or
 
(x)                 a default of any Lender’s obligations to fund under Section
2.07(d) exists or any Lender is at such time a Defaulting Lender hereunder,
unless the Issuing Lender has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the Issuing Lender's risk with respect to
such Lender.
 
(b)           Participations.  Upon (A) the date of the issuance or increase of
a Letter of Credit, and (B) the date hereof as to the deemed issuance of the
Existing Letters of Credit under Section 2.07(h), the Issuing Lender shall be
deemed to have sold to each other Lender having a Commitment and each other
Lender having a Commitment shall have been deemed to have purchased from the
Issuing Lender a participation in the related Letter of Credit Obligations equal
to such Lender's Pro Rata Share at such date and such sale and purchase shall
otherwise be in accordance with the terms of this Agreement.  The Issuing Lender
shall promptly notify each such participant Lender having a Commitment by
telephone or telecopy of each Letter of Credit issued, increased, or extended or
converted and the actual dollar amount of such Lender's participation in such
Letter of Credit.
 
(c)           Issuing.  Each Letter of Credit shall be issued, increased, or
extended pursuant to a Letter of Credit Application (or by telephone notice
promptly confirmed in writing by a Letter of Credit Application), given not
later than 10:00 a.m. (Dallas, Texas time) on the fifth Business Day before the
date of the proposed issuance, increase, or extension of the Letter of Credit,
and the Issuing Lender shall give to each other Lender prompt notice thereof by
telex, telephone or telecopy.  Each Letter of Credit Application shall be
delivered by facsimile or by mail specifying the information required therein;
provided that if such Letter of Credit Application is delivered by facsimile,
the Borrower shall follow such facsimile with an original by mail.  After the
Issuing Lender's receipt of such Letter of Credit Application (by facsimile or
by mail) and upon fulfillment of the applicable conditions set forth in
Article III, the Issuing Lender shall issue, increase, or extend such Letter of
Credit for the account of the Borrower.  Each Letter of Credit Application shall
be irrevocable and binding on the Borrower.
 
(d)           Reimbursement.  The Borrower hereby agrees to pay on demand to the
Issuing Lender an amount equal to any amount paid by the Issuing Lender under
any Letter of Credit.  In the event the Issuing Lender makes a payment pursuant
to a request for draw presented under a Letter of Credit and such payment is not
promptly reimbursed by the Borrower upon demand, the Issuing Lender shall give
the Administrative Agent notice of the Borrower's failure to make such
reimbursement and the Administrative Agent shall promptly notify each Lender
having a Commitment of the amount necessary to reimburse the Issuing
Lender.  Upon such notice from the Administrative Agent, each Lender shall
 
 
38

--------------------------------------------------------------------------------

 
promptly reimburse the Issuing Lender for such Lender's Pro Rata Share of such
amount, and such reimbursement shall be deemed for all purposes of this
Agreement to be an Advance to the Borrower transferred at the Borrower's request
to the Issuing Lender.  If such reimbursement is not made by any Lender to the
Issuing Lender on the same day on which the Administrative Agent notifies such
Lender to make reimbursement to the Issuing Lender hereunder, such Lender shall
pay interest on its Pro Rata Share thereof to the Issuing Lender at a rate per
annum equal to the Federal Funds Rate.  The Borrower hereby unconditionally and
irrevocably authorizes, empowers, and directs the Administrative Agent and the
Lenders to record and otherwise treat such reimbursements to the Issuing Lender
as Reference Rate Advances under a Borrowing requested by the Borrower to
reimburse the Issuing Lender that have been transferred to the Issuing Lender at
the Borrower's request.
 
(e)           Obligations Unconditional.  The obligations of the Borrower under
this Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:
 
(i)                 any lack of validity or enforceability of any Letter of
Credit Documents;
 
(ii)                 any amendment or waiver of, or any consent to or departure
from, any Letter of Credit Documents;
 
(iii)                 the existence of any claim, set-off, defense, or other
right which the Borrower may have at any time against any beneficiary or
transferee of such Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), the Issuing Lender, or any
other person or entity, whether in connection with this Agreement, the
transactions contemplated in this Agreement or in any Letter of Credit
Documents, or any unrelated transaction;
 
(iv)                 any statement or any other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
 
(v)                 payment by the Issuing Lender under such Letter of Credit
against presentation of a draft or certificate which does not comply with the
terms of such Letter of Credit; or
 
(vi)                 any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing.
 
provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of the Borrower's rights under Section 2.07(f) below.
 
(f)           Liability of Issuing Lender.  The Borrower assumes all risks of
the acts or omissions of any beneficiary or transferee of any Letter of Credit
with respect to its use of such Letter of Credit.  Neither the Issuing Lender
nor any of its officers or directors shall be liable or responsible for:
 
(i)                 the use which may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
 
(ii)                 the validity, sufficiency, or genuineness of documents, or
of any endorsement thereon, even if such documents should prove to be in any or
all respects invalid, insufficient, fraudulent, or forged;
 
 
39

--------------------------------------------------------------------------------

 
(iii)                 payment by the Issuing Lender against presentation of
documents which do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
relevant Letter of Credit; or
 
(iv)                 any other circumstances whatsoever in making or failing to
make payment under any Letter of Credit (INCLUDING THE ISSUING LENDER'S OWN
NEGLIGENCE),
 
except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to the Borrower, to the extent of any direct, as
opposed to consequential, damages suffered by the Borrower which a court
determines in a final, non-appealable judgment were caused by the Issuing
Lender's willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit.  In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.
 
(g)           Cash Collateral Account.
 
(i)                 If the Borrower is required to deposit funds in the Cash
Collateral Account pursuant to Sections 2.04(c), 2.05(b), 2.17, 7.02(b), or
7.03(b), then the Borrower and the Administrative Agent shall establish the Cash
Collateral Account and the Borrower shall execute any documents and agreements,
including the Administrative Agent's standard form assignment of deposit
accounts, that the Administrative Agent requests in connection therewith to
establish the Cash Collateral Account and grant the Administrative Agent a first
priority security interest in such account and the funds therein.  The Borrower
hereby pledges to the Administrative Agent and grants the Administrative Agent a
security interest in the Cash Collateral Account, whenever established, all
funds held in the Cash Collateral Account from time to time, and all proceeds
thereof as security for the payment of the Obligations.
 
(ii)                 So long as no Default or Event of Default exists, (A) the
Administrative Agent may apply the funds held in the Cash Collateral Account
only to the reimbursement of any Letter of Credit Obligations, and (B) the
Administrative Agent shall release to the Borrower at the Borrower's written
request any funds held in the Cash Collateral Account in an amount up to but not
exceeding the excess, if any (immediately prior to the release of any such
funds), of the total amount of funds held in the Cash Collateral Account over
the Letter of Credit Exposure.  During the existence of any Default or Event of
Default, the Administrative Agent may apply any funds held in the Cash
Collateral Account to the Obligations in any order determined by the
Administrative Agent, regardless of any Letter of Credit Exposure that may
remain outstanding.  The Issuing Lender may in its sole discretion at any time
direct the Administrative Agent to release to the Borrower any funds held in the
Cash Collateral Account.
 
(iii)                 The Administrative Agent shall exercise reasonable care in
the custody and preservation of any funds held in the Cash Collateral Account
which may bear interest or be invested in the Administrative Agent's reasonable
discretion and the Administrative Agent shall be deemed to have exercised such
care if such funds are accorded treatment substantially equivalent to that which
the Administrative Agent accords its own Property, it being understood that the
Administrative Agent shall not have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any such funds.
 
(h)           Existing Letters of Credit. The Issuing Lender, the Lenders and
the Borrower agree that effective as of the Effective Date, the Existing Letters
of Credit shall be deemed to have been issued and maintained under, and to be
governed by the terms and conditions of, this Agreement.
 
 
40

--------------------------------------------------------------------------------

 
(i)           Defaulting Lender.  If, at any time, a Defaulting Lender exists
hereunder, then, at the request of the Issuing Lender subject to Section
2.17(c), the Borrower shall deposit funds with Administrative Agent into the
Cash Collateral Account an amount equal to such Defaulting Lender's Pro Rata
Share of the Letter of Credit Exposure.
 
Section 2.08                         Fees.
 
(a)           Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender having a Commitment a commitment fee in an
amount equal to the Applicable Margin on the daily Unused Commitment Amount of
such Lender, from the date of this Agreement until the Commitment Termination
Date; provided that, no commitment fee shall accrue on the Commitment of a
Defaulting Lender during the period such Lender remains a Defaulting
Lender.  The commitment fees shall be due and payable quarterly in arrears on
the last day of each March, June, September, and December commencing on June 30,
2010 and continuing thereafter through and including the Commitment Termination
Date.
 
(b)           Letter of Credit Fees.
 
(i)                 Letter of Credit Fees.  Subject to Sections 2.17(c)(iii) and
(iv), the Borrower agrees to pay (A) to the Administrative Agent for the pro
rata benefit of the Lenders having a Commitment a per annum letter of credit fee
for each Letter of Credit issued hereunder in an amount equal to the greater of
(1) Applicable Margin for Eurodollar Rate Advances times the daily maximum
amount available to be drawn under such Letter of Credit and (2) $750, and (B)
to the Issuing Lender, a fronting fee for each Letter of Credit equal to 0.25%
per annum times on the face amount of such Letter of Credit.  The fronting fee
shall be payable annually in advance on the date of the issuance of the Letter
of Credit, and, in the case of an increase or extension only, on the date of
such increase or such extension.  The fee set forth in (A) above shall be
computed on a quarterly basis in arrears and be due and payable on the last day
of each March, June, September, and December commencing June 30, 2010.
 
(ii)                 The Borrower also agrees to pay to the Issuing Lender such
other usual and customary fees associated with any transfers, amendments,
drawings, negotiations or reissuances of any Letters of Credit.
 
(c)           Facility and Other Fees.  To the extent not otherwise included
under Section 2.08(a) and (b), the Borrower agrees to pay to the Administrative
Agent the fees required to be paid under the Fee Letters.
 
Section 2.09                         Interest.
 
(a)           Applicable Interest Rates.  The Borrower shall pay interest on the
unpaid principal amount of each Advance made by each Lender from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum:
 
(i)                 Reference Rate Advances.  If such Advance is a Reference
Rate Advance, a rate per annum equal at all times to the Adjusted Reference Rate
in effect from time to time plus the Applicable Margin in effect from time to
time, payable quarterly in arrears on the last day of each calendar quarter and
on the date such Reference Rate Advance shall be paid in full.
 
(ii)                 Eurodollar Rate Advances.  If such Advance is a Eurodollar
Rate Advance, a rate per annum equal at all times during the Interest Period for
such Advance to the Eurodollar Rate for such Interest Period plus the Applicable
Margin in effect from time to time, payable on the last day of
 
 
41

--------------------------------------------------------------------------------

 
such Interest Period, and, in the case of six-month Interest Periods, on the day
that occurs during such Interest Period three months from the first day of such
Interest Period.
 
(b)           Usury Recapture.
 
(i)                 If, with respect to any Lender, the effective rate of
interest contracted for under the Loan Documents, including the stated rates of
interest and fees contracted for hereunder and any other amounts contracted for
under the Loan Documents that are deemed to be interest, at any time exceeds the
Maximum Rate, then the outstanding principal amount of the loans made by such
Lender hereunder shall bear interest at a rate which would make the effective
rate of interest for such Lender under the Loan Documents equal the Maximum Rate
until the difference between the amounts which would have been due at the stated
rates and the amounts that were due at the Maximum Rate (the "Lost Interest")
has been recaptured by such Lender.
 
(ii)                 If, when the loans made hereunder are repaid in full, the
Lost Interest has not been fully recaptured by such Lender pursuant to the
preceding paragraph, then, to the extent permitted by law, for the loans made
hereunder by such Lender the interest rates charged under Section 2.09 hereunder
shall be retroactively increased such that the effective rate of interest under
the Loan Documents was at the Maximum Rate since the effectiveness of this
Agreement to the extent necessary to recapture the Lost Interest not recaptured
pursuant to the preceding sentence and, to the extent allowed by law, the
Borrower shall pay to such Lender the amount of the Lost Interest remaining to
be recaptured by such Lender.
 
(III)                 NOTWITHSTANDING THE FOREGOING OR ANY OTHER TERM IN THIS
AGREEMENT AND THE LOAN DOCUMENTS TO THE CONTRARY, IT IS THE INTENTION OF EACH
LENDER AND THE BORROWER TO CONFORM STRICTLY TO ANY APPLICABLE USURY
LAWS.  ACCORDINGLY, IF ANY LENDER CONTRACTS FOR, CHARGES, OR RECEIVES ANY
CONSIDERATION THAT CONSTITUTES INTEREST IN EXCESS OF THE MAXIMUM RATE, THEN ANY
SUCH EXCESS SHALL BE CANCELED AUTOMATICALLY AND, IF PREVIOUSLY PAID, SHALL AT
SUCH LENDER'S OPTION BE APPLIED TO THE OUTSTANDING AMOUNT OF THE ADVANCES MADE
HEREUNDER BY SUCH LENDER OR BE REFUNDED TO THE BORROWER.
 
Section 2.10                         Payments and Computations.
 
(a)           Payment Procedures.  The Borrower shall make each payment under
this Agreement and under the Notes not later than 12:00 p.m. (noon)  (Dallas,
Texas time) on the day when due in Dollars to the Administrative Agent at the
location referred to in the Notes (or such other location as the Administrative
Agent shall designate in writing to the Borrower) in same day funds without
deduction, setoff, or counterclaim of any kind.  The Administrative Agent shall
promptly thereafter cause to be distributed like funds relating to the payment
of principal, interest or fees ratably (other than amounts payable solely to the
Administrative Agent, the Issuing Lender, or a specific Lender pursuant to
Section 2.08(c), 2.12, 2.13, 2.14, 8.05, or 9.07, but after taking into account
payments effected pursuant to Section 9.04) in accordance with each Lender's Pro
Rata Share to the Lenders for the account of their respective applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender or the Issuing Lender to such Lender for the account of its
applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.
 
(b)           Computations.  All computations of interest and fees shall be made
by the Administrative Agent, on the basis of a year of 360 days for the actual
number of days (including the first day, but excluding the last day) occurring
in the period for which such interest or fees are payable.  Each
 
 
42

--------------------------------------------------------------------------------

 
determination by the Administrative Agent of an interest rate or fee shall be
conclusive and binding for all purposes, absent manifest error.
 
(c)           Non-Business Day Payments.  Whenever any payment shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
 
(d)           Administrative Agent Reliance.  Unless the Administrative Agent
shall have received written notice from the Borrower prior to the date on which
any payment is due to the Lenders that the Borrower shall not make such payment
in full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such date an amount equal to the amount then due such Lender.  If and
to the extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest, for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent, at
the Federal Funds Rate for such day.
 
Section 2.11                         Sharing of Payments, Etc.  If any Lender
shall obtain any payment (whether voluntary, involuntary, through the exercise
of any right of set-off, or otherwise) on account of the Advances or Letter of
Credit Obligations made by it in excess of its Pro Rata Share of payments on
account of the Advances or Letter of Credit Obligations obtained by all the
Lenders (other than as a result of a termination of a Defaulting Lender's
Commitment under Section 2.04(c)), such Lender shall notify the Administrative
Agent and forthwith purchase from the other Lenders such participations in the
Advances made by them or Letter of Credit Obligations held by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender's ratable share
(according to the proportion of (a) the amount of the participation sold by such
Lender to the purchasing Lender as a result of such excess payment to (b) the
total amount of such excess payment) of such recovery, together with an amount
equal to such Lender's ratable share (according to the proportion of (i) the
amount of such Lender's required repayment to the purchasing Lender to (ii) the
total amount of all such required repayments to the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered.  The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.11
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.  The provisions of this Section 2.11 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances or participations in Letter of Credit Exposure to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 2.11 shall apply).
 
Section 2.12                         Breakage Costs.  If (a) any payment of
principal of any Eurodollar Rate Advance or any Conversion of a Eurodollar Rate
Advance is made other than on the last day of the Interest Period for such
Advance, whether as a result of any payment or Conversion pursuant to
Section 2.05, the acceleration of the maturity of the Notes pursuant to
Article VII, or otherwise, or (b) the Borrower fails to
 
 
43

--------------------------------------------------------------------------------

 
make a principal or interest payment with respect to any Eurodollar Rate Advance
on the date such payment is due and payable, the Borrower shall, within 10 days
of any written demand sent by any Lender to the Borrower through the
Administrative Agent, pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
out-of-pocket costs or expenses that it may reasonably incur as a result of such
payment or nonpayment, including, without limitation, any loss (including loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.
 
Section 2.13                         Increased Costs.  If any Change in Law
shall (a) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the Issuing Lender; (b) subject any Lender or the Issuing Lender to any tax of
any kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Advance made by it,
or change the basis of taxation of payments to such Lender or the Issuing Lender
in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.14 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the Issuing Lender); or (c) impose on any Lender
or the Issuing Lender or the London interbank market any other condition, cost
or expense affecting this Agreement or Eurodollar Rate Advances made by such
Lender or any Letter of Credit or participation therein; and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurodollar Advance (or of maintaining its obligation to make any
such Advance), or to increase the cost to such Lender or the Issuing Lender of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the Issuing
Lender hereunder (whether of principal, interest or any other amount) then,
within thirty (30) days after demand by such Lender or the Issuing Lender, the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.   A certificate as to the amount of such increased cost and detailing
the calculation of such cost submitted to the Borrower and the Administrative
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error.
 
(a)           Capital Adequacy.  If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender's holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender's capital or
on the capital of such Lender’s or the Issuing Lender's holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the
Advances made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Lender, to a level below that
which such Lender or the Issuing Lender or such Lender’s or the Issuing Lender's
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender's policies and the policies of
such Lender’s or the Issuing Lender's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender's holding company for any such reduction suffered.  A certificate as to
such amounts and detailing the calculation of such amounts submitted to the
Borrower by such Lender or the Issuing Lender shall be conclusive and binding
for all purposes, absent manifest error.  The Borrower shall pay such Lender or
the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.
 
 
44

--------------------------------------------------------------------------------

 
(b)           Letters of Credit.  If any Change in Law shall either (i) impose,
modify, or deem applicable any reserve, special deposit, or similar requirement
against letters of credit issued by, or assets held by, or deposits in or for
the account of, the Issuing Lender or (ii) impose on the Issuing Lender any
other condition regarding the provisions of this Agreement relating to the
Letters of Credit or any Letter of Credit Obligations, and the result of any
event referred to in the preceding clause (i) or (ii) shall be to increase the
cost to the Issuing Lender of issuing or maintaining any Letter of Credit (which
increase in cost shall be determined by the Issuing Lender's reasonable
allocation of the aggregate of such cost increases resulting from such event),
then, upon demand by the Issuing Lender, the Borrower shall pay to the Issuing
Lender, from time to time as specified by the Issuing Lender, additional amounts
which shall be sufficient to compensate the Issuing Lender for such increased
cost.  A certificate as to such increased cost incurred by the Issuing Lender,
as a result of any event mentioned in clause (i) or (ii) above, and detailing
the calculation of such increased costs submitted by the Issuing Lender to the
Borrower, shall be conclusive and binding for all purposes, absent manifest
error.
 
(c)           Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section 2.13 shall
not constitute a waiver of such Lender’s or the Issuing Lender's right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section 2.13 for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
Section 2.14                         Taxes.
 
(a)           No Deduction for Certain Taxes.  Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for taxes, except as required by applicable law.  If any withholding or
deduction of tax is required by applicable Legal Requirement (as determined in
the good faith discretion of an applicable withholding Agent), then (i) to the
extent such taxes are Indemnified Taxes (including, for the avoidance of doubt,
Other Taxes), the sum payable by the Borrower shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable withholding
agent shall make such deductions and (iii) the applicable withholding agent
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with Legal Requirement.
 
(b)           Other Taxes.  Without limiting the provisions of clause (a) above,
the Borrower agrees to (i) pay any present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies which arise
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement, the Notes, or the other Loan Documents (hereinafter referred to as
"Other Taxes"), or (ii) or at the option of the Administrative Agent, to timely
reimburse the Administrative Agent,  or applicable Lender or Issuing Lender for
the payment of any Other Taxes.
 
(c)           Indemnification.  THE BORROWER INDEMNIFIES EACH LENDER, THE
ISSUING LENDER, AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF INDEMNIFIED
TAXES OR OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY INDEMNIFIED TAXES OR
OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS
 
 
45

--------------------------------------------------------------------------------

 
SECTION 2.14) PAID BY SUCH LENDER, THE ISSUING LENDER, OR THE ADMINISTRATIVE
AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING INTEREST AND EXPENSES)
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER
TAXES WERE CORRECTLY OR LEGALLY ASSERTED.  EACH PAYMENT REQUIRED TO BE MADE BY
THE BORROWER IN RESPECT OF THIS INDEMNIFICATION SHALL BE MADE TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF ANY PARTY CLAIMING SUCH INDEMNIFICATION
WITHIN 30 DAYS FROM THE DATE THE BORROWER RECEIVES WRITTEN DEMAND THEREFOR FROM
THE ADMINISTRATIVE AGENT ON BEHALF OF ITSELF AS ADMINISTRATIVE AGENT, THE
ISSUING LENDER, OR ANY SUCH LENDER.
 
(d)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of
withholding.  Without limiting the generality of the foregoing, any Foreign
Lender shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable: (i) duly completed copies of Internal Revenue
Service Form W-8BEN (or W-8BEN-E, as applicable) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party; (ii) duly completed copies of Internal Revenue Service Form W-8ECI, (iii)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN (or W-8BEN-E, as
applicable), or (v) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.  To the extent a Foreign Lender is not the
beneficial owner, such Foreign Lender shall deliver executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN (or W-8BEN-E, as
applicable), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable.
 
Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.
 
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to
 
 
46

--------------------------------------------------------------------------------

 
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this Section
2.14(d), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
 
(e)           Treatment of Certain Refunds.  If the Administrative Agent, a
Lender or the Issuing Lender determines, in its reasonable discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.14, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.14 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent, such Lender or
the Issuing Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Lender in the
event the Administrative Agent, such Lender or the Issuing Lender is required to
repay such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.
 
Section 2.15                         Designation of a Different Lending
Office.  If any Lender requests compensation under Section 2.13, or requires the
Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
Section 2.16                         Replacement of Lender.  If (i) any Lender
requests compensation under Section 2.13 or requires that the Borrower pay any
additional amount pursuant to Section 2.14, (ii) any Lender suspends its
obligation to continue, or Convert Advances into, Eurodollar Rate Advances
pursuant to Section 2.03(c)(ii) or Section 2.11, (iii) any Lender is a
Defaulting Lender, or (iv) any Lender is a Non-Consenting Lender (any such
Lender, a "Subject Lender"), then (A) in the case of a Defaulting Lender, the
Administrative Agent may, upon notice to the Subject Lender and the Borrower,
require such Subject Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment) and (B) in the case of any Subject Lender,
including a Defaulting Lender, the Borrower may, upon notice to the Subject
Lender and the Administrative Agent and at the Borrower's sole cost and expense,
require such Subject Lender to assign, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 9.06), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
 
(A)                 as to assignments required by the Borrower, the Borrower
shall have paid to the Administrative Agent the assignment fee specified in
Section 9.06;
 
 
47

--------------------------------------------------------------------------------

 
(B)                 such Subject Lender shall have received payment of an amount
equal to the outstanding principal of its Advances and participations in
outstanding Letter of Credit Obligations, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.12) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Applicable
Borrower (in the case of all other amounts);
 
(C)                 in the case of any such assignment resulting from a claim
for compensation under Section 2.13, such assignment will result in a reduction
in such compensation or payments thereafter;
 
(D)                 such assignment does not conflict with applicable Legal
Requirements; and
 
(E)                 with respect to a Non-Consenting Lender, the proposed
amendment, waiver, consent or release with respect to this Agreement or any
other Loan Document has been approved by the Required Lenders and such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by this Section.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Solely for purposes of effecting the assignment required for a
Defaulting Lender under this Section 2.15 and to the extent permitted under
applicable Legal Requirements, each Lender hereby designates and appoints the
Administrative Agent as true and lawful agent and attorney-in-fact, with full
power and authority, for and on behalf of and in the name of such Lender to
execute, acknowledge and deliver the Assignment and Acceptance required
hereunder if such Lender was a Defaulting Lender and such Lender shall be bound
thereby as fully and effectively as if such Lender had personally executed,
acknowledged and delivered the same.  In lieu of the Borrower or the
Administrative Agent replacing a Defaulting Lender as provided in this Section
2.16, the Borrower may terminate such Defaulting Lender's Commitment as provided
in Section 2.04.
 
Section 2.17                         Payments and Deductions to a Defaulting
Lender.
 
(a)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.01(a), Section 2.07(d), or Section 2.10(d) then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid in cash.
 
(b)           If a Defaulting Lender as a result of the exercise of a set-off
shall have received a payment in respect of its outstanding Advances or pro rata
share of Letter of Credit Exposure which results in its outstanding Advances and
share of Letter of Credit Exposure being less than its Pro Rata Share of the
aggregate outstanding Advances and Letter of Credit Exposure, then no payments
will be made to such Defaulting Lender until such time as all amounts due and
owing to the Lenders have been equalized in accordance with each Lender’s
respective pro rata share of the aggregate outstanding Advances and Letter of
Credit Exposure. Further, if at any time prior to the acceleration or maturity
of the Advances, the Administrative Agent shall receive any payment in respect
of principal of an Advance or a Reimbursement Obligation while one or more
Defaulting Lenders shall be party to this Agreement, the Administrative Agent
shall apply such payment first to the Borrowings for which such Defaulting
Lender(s) shall have failed to fund its pro rata share until such time as such
Borrowing(s) are paid in full or each Lender (including each Defaulting Lender)
is owed its Pro Rata Share of all Advances then outstanding. After acceleration
or maturity of the Advances, subject to the first sentence of this
Section 2.17(b), all principal will be paid ratably as provided in Section 2.11.
 
 
48

--------------------------------------------------------------------------------

 
(c)           If any Letter of Credit Exposure exists at the time a Lender
becomes a Defaulting Lender then:
 
(i)                 such Letter of Credit Exposure shall be automatically
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Share of such Defaulting Lender's share of the Letter of Credit
Exposure (and each Lender is deemed to have purchased and assigned such
participation interest in such reallocated portion of the Letter of Credit
Exposure) but only to the extent that (A) the sum of each Non-Defaulting
Lender's outstanding Advances plus its share of the Letter of Credit Exposure,
after giving effect to the reallocation provided herein, does not exceed the
lesser of such Non-Defaulting Lender's Pro Rata Share of the Borrowing Base and
such Non-Defaulting Lender's Commitment, and (B) the conditions set forth in
Section 3.02 are satisfied at such time; provided that, such reallocation will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;
 
(ii)                 if the reallocation described in clause (i) above cannot,
or can only partially, be effected, then the Borrower shall, within one Business
Day following notice by the Administrative Agent, cash collateralize such
Defaulting Lender’s share of the Letter of Credit Exposure (after giving effect
to any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.07(g) for so long as such Letter of Credit
Exposure is outstanding;
 
(iii)                 if the Borrower cash collateralizes any portion of such
Defaulting Lender’s Letter of Credit Exposure pursuant to this Section 2.17 then
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.08 (b) with respect to such Defaulting Lender’s Letter of
Credit Exposure during the period such Defaulting Lender’s Letter of Credit
Exposure is cash collateralized;
 
(iv)                 if the Letter of Credit Exposure of the Non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.08(b) shall be adjusted in accordance with
such Non-Defaulting Lenders’ Pro Rata Share;
 
(v)                 if any Defaulting Lender’s share of the Letter of Credit
Exposure is neither cash collateralized nor reallocated pursuant to the
preceding provisions, then, without prejudice to any rights or remedies of the
Issuing Lender or any Lender hereunder, all letter of credit fees payable under
Section 2.08(b) with respect to such Defaulting Lender’s share of the Letter of
Credit Exposure shall be payable to the Issuing Lender until such Letter of
Credit Exposure is cash collateralized and/or reallocated.
 
(d)           In the event that the Administrative Agent, the Borrower and the
Issuing Lender each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then (i) the Letter
of Credit Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on such date such Lender shall be deemed to have
purchased at par such of the Advances or participations in Letters of Credit of
the other Lenders as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Advances and Letter of Credit Exposure in
accordance with its Pro Rata Share, and (ii) if no Default exists, then any cash
collateral posted by the Borrower pursuant to clause (c)(ii) above with respect
to such Lender shall be returned to the Borrower.
 
 
49

--------------------------------------------------------------------------------

 
ARTICLE III
 
CONDITIONS
 
Section 3.01                         Conditions Precedent to Effectiveness.  The
effectiveness of this Agreement and the amendment and restatement of the
Existing Credit Agreement is subject to the conditions precedent that:
 
(a)           Documentation.  The Administrative Agent shall have received the
following duly executed by all the parties thereto, in form and substance
satisfactory to the Administrative Agent, and where applicable, in sufficient
copies for each Lender:
 
(i)                 this Agreement, a Note payable to the order of each Lender
in the amount of its Commitment, the Guaranties, the Pledge Agreements, the
Security Agreements, the Subordination and Intercreditor Agreement (as defined
in this Agreement prior to the Amendment No. 11 Effective Date), and new
Mortgages or reaffirmation of existing Mortgages which collectively (A) encumber
at least 85% of all of the Borrower's and its Restricted Subsidiaries'
(including the Merger Company's) Proven Reserves and Oil and Gas Properties
(other than the Proven Reserves of Orion), and (B) encumber such percentage of
Orion's Proven Reserves and Oil and Gas Properties attributable to the
Borrower's equity ownership therein, and each of the other Loan Documents, and
all attached exhibits and schedules;
 
(ii)                 a favorable opinion of the Borrower's and the Restricted
Subsidiaries' counsel dated as of the date of this Agreement and substantially
in the form of the attached Exhibit K, covering the matters discussed in such
Exhibit and such other matters as the Administrative Agent, on behalf of the
Lenders, may reasonably request;
 
(iii)                 copies, certified as of the date of this Agreement by a
Responsible Officer of the Borrower of (A) the resolutions of the board of
directors of the General Partner, as general partner of the Borrower, approving
the Loan Documents to which the Borrower is a party and authorizing the entering
into of Hedge Contracts, (B) the Partnership Agreement, (C) the certificate of
limited partnership of the Borrower duly certified by the Secretary of State of
the State of Texas, and (D) the limited liability company agreement of the
General Partner, (E) the certificate of formation of the General Partner duly
certified by the Secretary of State of the State of Texas, (F) all other
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement, the Note, and the other Loan
Documents;
 
(iv)                 certificates of a Responsible Officer of the Borrower
certifying the names and true signatures of the officers authorized to sign this
Agreement, the Notes, Notices of Borrowing, Notices of Conversion or
Continuation, and the other Loan Documents and Hedge Contracts to which the
Borrower is a party;
 
(v)                 copies, certified as of the date of this Agreement by a
Responsible Officer or the secretary or an assistant secretary of each
Restricted Subsidiary (including the Merger Company, after giving effect to the
Merger) of (A) the resolutions of the board of directors or managers (or other
applicable governing body) of such Restricted Subsidiary approving the Loan
Documents to which it is a party and authorizing the entering into of Hedge
Contracts, (B) the articles or certificate (as applicable) of incorporation (or
organization) of such Restricted Subsidiary certified by the Secretary of State
for the state of organization, (C) the bylaws or other governing documents of
such Restricted Subsidiary, and (D) all other documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
the Guaranty, the Security Instruments, and the other Loan Documents and Hedge
Contracts to which such Restricted Subsidiary is a party;
 
 
50

--------------------------------------------------------------------------------

 
(vi)                 a certificate of a Responsible Officer of each Restricted
Subsidiary certifying the names and true signatures of officers of such
Restricted Subsidiary authorized to sign the Guaranty, Security Instruments and
the other Loan Documents and Hedge Contracts to which such Restricted Subsidiary
is a party;
 
(vii)                 certificates of good standing for the Borrower, the
General Partner, and each Restricted Subsidiary in each state in which each such
Person is organized or qualified to do business, which certificate shall be (A)
dated a date not sooner than 14 days prior to the date of this Agreement or (B)
otherwise effective on the Effective Date;
 
(viii)                 a certificate dated as of the date of this Agreement from
the Responsible Officer of the Borrower stating that (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct in
all material respects as of such date (except in the case of representations and
warranties that are made solely as of an earlier date or time, which
representations and warranties shall be true and correct in all material
respects as of such earlier date or time); (B) no Default has occurred and is
continuing; and (C) the conditions in clauses (a), (b), (c), and (h) – (n) of
this Section 3.01 have been met;
 
(ix)                 appropriate UCC-1 and UCC-3 Financing Statements covering
the Collateral for filing with the appropriate authorities and any other
documents, agreements or instruments necessary to create an Acceptable Security
Interest in such Collateral;
 
(x)                 certificates evidencing the Equity Interests required in
connection with the Pledge Agreements and powers executed in blank for each such
certificate;
 
(xi)                 insurance certificates naming the Administrative Agent loss
payee or additional insured, as applicable, and evidencing insurance that meet
the requirements of this Agreement and the Security Instruments, and that are
otherwise satisfactory to the Administrative Agent;
 
(xii)                 the initial Engineering Report dated effective a date
acceptable to the Administrative Agent;
 
(xiii)                 a certificate of the chief financial officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, attesting to the Solvency (i) of the Borrower and its Restricted
Subsidiaries (other than the Merger Company), taken as a whole, immediately
before giving effect to the Transactions, and (ii) of the Borrower and its
Restricted Subsidiaries (including the Merger Company), taken as a whole,
immediately after giving effect to the Transactions; and
 
(xiv)                 such other documents, governmental certificates,
agreements and lien searches as the Administrative Agent or any Lender may
reasonably request.
 
(b)           Payment of Fees.  On or prior to the date of this Agreement, the
Borrower shall have paid the fees required by Section 2.08(c) and all costs and
expenses that have been invoiced and are payable pursuant to Section 9.04.
 
(c)           Delivery of Financial Statements.  The Administrative Agent and
the Lenders shall have received true and correct copies of (i) satisfactory
audited consolidated financial statements for the Borrower and its Subsidiaries
for the fiscal years 2007 and 2008, and interim unaudited financial statements
for each fiscal quarter ended since the last audited financial statements, (ii)
satisfactory audited consolidated financial statements for the Merger Company
and its subsidiaries for the three fiscal years most recently ended for which
financial statements are available and interim unaudited financial
 
 
51

--------------------------------------------------------------------------------

 
statements for each quarterly period ended since the last audited financial
statements for which financial statements are available, (iii) pro forma
consolidated financial statements for the Borrower and its Subsidiaries for the
four-quarter period most recently ended prior to the Effective Date for which
financial statements are available giving pro forma effect to the Transactions
and a pro forma balance sheet of the Borrower and its Subsidiaries as of the
Effective Date giving pro forma effect to the Transactions and (iv) projections
prepared by management of balance sheets, income statements and cashflow
statements of the Borrower and its Subsidiaries, which will be quarterly for the
first year after the Effective Date and annually thereafter until the Maturity
Date (and which projections shall not be inconsistent with information provided
to the Administrative Agent prior to February 19, 2010).
 
(d)           Security Instruments.  The Administrative Agent shall have
received all appropriate evidence required by the Administrative Agent and the
Lenders in their sole discretion necessary to determine that the Administrative
Agent (for its benefit and the benefit of the Secured Parties) shall have an
Acceptable Security Interest in the Collateral (which shall include at least 85%
of all of the Borrower's and its Restricted Subsidiaries' Proven Reserves and
Oil and Gas Properties (as set forth in the Independent Engineering Report dated
as of January 1, 2010 covering Oil and Gas Properties of the Borrower and its
Subsidiaries (excluding the Merger Company) and the Independent Engineering
Report dated as of February 1, 2010 prepared by T.J. Smith covering Oil and Gas
Properties of the Merger Company and its Subsidiaries)) and that all actions or
filings necessary to protect, preserve and validly perfect such Liens have been
made, taken or obtained, as the case may be, and are in full force and effect.
 
(e)           Title.  The Administrative Agent shall be satisfied in its sole
discretion with the title to the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries and that such Oil and Gas Properties constitute at least
70% of the present value of the Proven Reserves categorized as "total proved" of
the Borrower and its Restricted Subsidiaries as determined by the Administrative
Agent in its sole discretion.
 
(f)           Environmental.  The Administrative Agent shall have received
such  environmental assessments or other reports as it may reasonably require
and shall be satisfied with the condition of the Oil and Gas Properties with
respect to the Borrower's compliance with Environmental Laws.
 
(g)           No Default.  No Default shall have occurred and be continuing.
 
(h)           Representations and Warranties.  The representations and
warranties contained in Article IV hereof and in each other Loan Document shall
be true and correct in all material respects as of the Effective Date (except in
the case of representations and warranties which are made solely as of an
earlier date or time, which representations and warranties shall be true and
correct in all material respects as of such earlier date or time); provided
that, in any event, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.
 
(i)           Material Adverse Change.  Since December 31, 2008, there shall not
having occurred (A) any material adverse condition or material adverse change in
or affecting, or the occurrence of any circumstance or condition that could
reasonably be expected to result in a material adverse change in, or have a
material adverse effect on, the business, operations, condition (financial or
otherwise), assets, liabilities (whether actual or contingent) or prospects of
the Borrower and its Subsidiaries, taken as a whole or the Merger Company and
its Subsidiaries, taken as a whole, except to the extent any such change or
event is disclosed in public filings made by the Merger Company with the
Securities and Exchange Commission since such date but prior to February 19,
2010 (including any such disclosure in respect of the nature, magnitude or
consequences of such change or event) or (B) any event or occurrence that is
reasonably likely to prevent or materially delay the consummation of the
Merger.  Furthermore, (1)
 
 
52

--------------------------------------------------------------------------------

 
no event or circumstance that could cause a "Target Material Adverse Effect" as
defined in the Merger Agreement, shall have occurred, and (2) the Administrative
Agent shall not have become aware since February 19, 2010 of any material
information or other matter that is inconsistent in a material and adverse
manner with any due diligence, information or matter (including any financial
information and projections previously delivered to the Administrative Agent)
disclosed or known to the Administrative Agent prior to February 19, 2010.
 
(j)           No Proceeding or Litigation; No Injunctive Relief.  No action,
suit, investigation or other proceeding (including, without limitation, the
enactment or promulgation of a statute or rule) by or before any arbitrator or
any Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with (A) any of the Oil and Gas Properties or other
Properties of the Borrower and its Restricted Subsidiaries or (B) this Agreement
or any transaction contemplated hereby, (ii) in connection with the Acquisition
or any other portion of the Transactions, or (iii) which, in any case, in the
judgment of the Administrative Agent, could reasonably be expected to result in
a Material Adverse Change.
 
(k)           Consents, Licenses, Approvals, etc.  The Administrative Agent
shall have received true copies (certified to be such by the Borrower or other
appropriate party) of all consents, licenses and approvals required in
accordance with applicable Legal Requirements, or in accordance with any
document, agreement, instrument or arrangement to which the Borrower, or any the
Restricted Subsidiary is a party, in connection with the execution, delivery,
performance, validity and enforceability of this Agreement, the other Loan
Documents, and the Merger Agreement.  In addition, the Borrower and each
Restricted Subsidiary shall have all such material consents, licenses and
approvals required in connection with the continued operation of the Borrower or
any Restricted Subsidiary, and such approvals shall be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority which would restrain, prevent or
otherwise impose adverse conditions on this Agreement and the actions
contemplated hereby, including the Transactions.
 
(l)           Material Contracts.  The Borrower shall have delivered to the
Administrative Agent copies of all material contracts, agreements, or
instruments listed on Schedule 4.19.
 
(m)           Notice of Borrowing.  The Administrative Agent shall have received
a Notice of Borrowing from the Borrower in the form of Exhibit F, with
appropriate insertions and executed by a duly authorized Responsible Officer of
the Borrower.
 
(n)           Subordinated Facility.  The Administrative Agent shall have
received evidence satisfactory to it that the Subordinated Credit Agreement has
been amended to conform the covenants set forth therein to be consistent with
the changes to the covenants effected by this Agreement.
 
(o)           Equity Commitment.  The Administrative Agent shall have received
evidence satisfactory to it that Denham (or such other holder of common equity
of the Borrower acceptable to the Administrative Agent) has made,
contemporaneously with the initial funding hereunder, the Denham Equity
Investment.
 
(p)           Payment or Assignment of Other Debt.  The Administrative Agent
shall have received evidence satisfactory to it that, contemporaneously with the
initial funding hereunder, either (i) the Fortis Assignment is effective or (ii)
the Merger Company Debt shall have been paid in full and the Administrative
Agent shall have received “pay-off” letters in form and substance reasonably
satisfactory to the Administrative Agent with respect to such Debt evidencing
such payment in full and the termination of any commitments to lend in
connection therewith; and arrangements satisfactory to the
 
 
53

--------------------------------------------------------------------------------

 
Administrative Agent shall have been made for the termination and release of all
Liens securing such Debt.
 
(q)           Merger.  The Merger shall have been, or shall contemporaneously
with the Effective Date be, consummated substantially pursuant to the terms of
the Merger Agreement.  Furthermore, the Administrative Agent shall have received
(i) a true and complete copy of the Merger Agreement and each other agreement,
instrument, or document executed by the Borrower or any of its Subsidiaries or
any of their Responsible Officers at any time in connection with the Merger
Agreement on or before the date hereof, certified as such by the Borrower, and
(ii) evidence of all consents and approvals received pursuant to the Merger
Agreement.
 
(r)           Availability.  The Administrative Agent shall be satisfied that as
of the Effective Date, after giving effect to Transactions, the aggregate Unused
Commitment Amount is greater than or equal to 10% of the lesser of the Borrowing
Base and the aggregate Commitments in effect on the Effective Date.
 
(s)           Hedging Agreements.  Schedule 4.20 shall have set forth therein a
complete list of all Hedge Contracts in effect on the Effective Date unless
otherwise agreed by the Administrative Agent in its reasonable discretion.  The
Borrower shall have entered into Hedge Contracts to effect the hedge positions
for the volumes, years and forecasted production set forth in Schedule 4.20.
 
(t)           Corporate Structure.  The corporate and capital structure of the
Borrower and its Subsidiaries upon the Effective Date, after giving effect to
the Transactions, shall be reasonably satisfactory to the Administrative Agent.
 
(u)        USA Patriot Act.  The Administrative Agent shall have received all
documentation and other information that is required by regulatory authorities
under applicable "know your customer" and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.
 
(v)        Use of Proceeds.  The Administrative Agent shall be satisfied that as
of the Effective Date, the proceeds of the initial funding hereunder and the
proceeds of the cash equity contribution required under clause (o) above shall
be applied as detailed by the Borrower to the Administrative Agent prior to the
Effective Date.
 
Section 3.02                         Conditions Precedent to All
Borrowings.  The obligation of each Lender to make an Advance on the occasion of
each Borrowing and of the Issuing Lender to issue, increase, or extend any
Letter of Credit and of any reallocation of Letter of Credit Exposure provided
in Section 2.17(c)(i), shall be subject to the further conditions precedent that
on the date of such Borrowing or the date of the issuance, increase, or
extension of such Letter of Credit or the date of such reallocation:
 
(a)           the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing, Notice of Conversion or Continuation, or
Letter of Credit Application and the acceptance by the Borrower of the proceeds
of such Borrowing or the issuance, increase, or extension of such Letter of
Credit shall constitute a representation and warranty by the Borrower or the
reallocation of the Letter of Credit Exposure that on the date of such Borrowing
or on the date of such issuance, increase, or extension of such Letter of Credit
or the date of such reallocation, as applicable, such statements are true):
 
(i)                 all representations and warranties contained in Article IV
of this Agreement and the representations and warranties contained in the
Security Instruments, the Guaranties, and each of the other Loan Documents are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such Borrowing or the date of the
 
 
54

--------------------------------------------------------------------------------

 
issuance, increase, or extension of such Letter of Credit, before and after
giving effect to such Borrowing or to the issuance, increase, or extension of
such Letter of Credit and to the application of the proceeds from such
Borrowing, as though made on and as of such date (except in the case of
representations and warranties which are made solely as of an earlier date or
time, which representations and warranties shall be true and correct in all
material respects as of such earlier date or time, except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof);
 
(ii)                 no Default has occurred and is continuing or would result
from such Borrowing or from the application of the proceeds therefrom, or would
result from the issuance, increase, or extension of such Letter of Credit;
 
(iii)                 at all times prior to the occurrence of the Second Lien
Debt Payoff, the Borrower has certified to the Administrative Agent that the
incurrence of such Borrowing or the issuance, increase or extension of such
Letter of Credit would not cause the sum of (A) the aggregate outstanding
principal amount of all Advances hereunder plus (B) the aggregate Letter of
Credit Exposure at such time to exceed the then effective First Lien Cap (as
defined in the Intercreditor Agreement).
 
(b)           the Administrative Agent shall have received such other approvals,
opinions, or documents as any Lender through the Administrative Agent may
reasonably request.
 
Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit and each reallocation of Letter of
Credit Exposure shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this Section
3.02.
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants as follows:
 
Section 4.01                         Existence; Restricted Subsidiaries.  The
Borrower is (a) a limited partnership duly organized and validly existing under
the laws of Texas and (b) in good standing and qualified to do business as a
foreign corporation in each jurisdiction where its ownership or lease of
Property or conduct of its business requires such qualification.  Each
Restricted Subsidiary of the Borrower is (i) duly organized, validly existing,
and in good standing (if applicable) under the laws of its jurisdiction of
formation and (ii) in good standing and qualified to do business as a foreign
corporation or other foreign business entity in each jurisdiction where its
ownership or lease of Property or conduct of its business requires such
qualification.  As of the date of this Agreement, the Borrower has no
Subsidiaries other than listed on Schedule 4.01 and the Borrower owns no other
Equity Interests in any Person except in such Subsidiaries and otherwise as set
forth in Schedule 4.01.
 
Section 4.02                         Power.  The execution, delivery, and
performance by the Borrower and by each Restricted Subsidiary of this Agreement,
the Notes, and the other Loan Documents to which it is a party, and the Merger
Agreement and the consummation of the transactions contemplated hereby and
thereby, including the Transactions, (a) are within the Borrower's and such
Restricted Subsidiaries' governing powers, (b) have been duly authorized by all
necessary governing action, (c) do not contravene (i) the Borrower's or any
Restricted Subsidiary's certificate or articles of incorporation or formation,
limited partnership agreement, bylaws, limited liability company agreement, or
other similar governance documents or (ii) any law or any contractual
restriction binding on or affecting the Borrower or any
 
 
55

--------------------------------------------------------------------------------

 
Restricted Subsidiary, and (d) will not result in or require the creation or
imposition of any Lien prohibited by this Agreement.  At the time of each
Advance and the issuance, extension or increase of a Letter of Credit, such
Advance and such Letter of Credit, and the use of the proceeds of such Advance
and such Letter of Credit, will be within the Borrower's governing powers, will
have been duly authorized by all necessary partnership action, will not
contravene (i) the Borrower's certificate of limited partnership, limited
partnership agreement, or other organizational documents, or (ii) any law or any
contractual restriction binding on or affecting the Borrower and will not result
in or require the creation or imposition of any Lien prohibited by this
Agreement.
 
Section 4.03                         Authorization and Approvals.  No consent,
order, authorization, or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other Person is required for the due
execution, delivery, and performance by the Borrower of this Agreement, the
Notes, or the other Loan Documents to which the Borrower is a party, or the
Merger Agreement, or by each Restricted Subsidiary of its Guaranty or the other
Loan Documents to which it is a party or the consummation of the transactions
contemplated thereby, including the Transactions, except for (a) the filing of
UCC-1 Financing Statements and the Mortgages in the state and county filing
offices and (b) those consents and approvals that have been obtained or made on
or prior to the date of this Agreement and that are in full force and
effect.  At the time of each Borrowing and each issuance, increase or extension
of a Letter of Credit, no authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority will be required for such
Borrowing or such issuance, increase or extension of such Letter of Credit or
the use of the proceeds of such Borrowing or such Letter of Credit, except for
(i) the filing of any additional UCC-1 Financing Statements and the Mortgages in
the state and county filing offices and (ii) those consents and approvals that
have been obtained or made on or prior to the date of such Borrowing, which are,
as of the date of such Borrowing, in full force and effect.
 
Section 4.04                         Enforceable Obligations.  This Agreement,
the Notes, and the other Loan Documents to which the Borrower is a party have
been duly executed and delivered by the Borrower and the other Loan Documents to
which each Restricted Subsidiary is a party have been duly executed and
delivered by such Restricted Subsidiary.  Each Loan Document is the legal,
valid, and binding obligation of the Borrower and each Restricted Subsidiary
that is a party to it, enforceable against the Borrower and each such Restricted
Subsidiary in accordance with its terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium, or
similar law affecting creditors' rights generally and by general principles of
equity.
 
Section 4.05                         Financial Statements.
 
(a)           The Borrower has delivered to the Administrative Agent and the
Lenders copies of the Financial Statements, and the Financial Statements are
accurate and complete in all material respects and present fairly in all
material respects the consolidated financial condition of Borrower and its
Subsidiaries as of their respective dates and for their respective periods in
accordance with GAAP.  All projections, estimates, and pro forma financial
information furnished by the Borrower, whether pursuant to financial statements
or in connection with other information delivered to any Lender or the
Administrative Agent, were prepared on the basis of assumptions, data,
information, tests, or conditions believed to be reasonable at the time such
projections, estimates, and pro forma financial information were made in light
of current and foreseeable conditions (it being understood that projections as
to future events are not to be viewed as facts and that actual results may
differ from projected results).
 
(b)           Since December 31, 2008, no event or circumstance that could cause
a Material Adverse Change has occurred.
 
 
56

--------------------------------------------------------------------------------

 
Section 4.06                         True and Complete Disclosure.  All factual
information (excluding estimates) heretofore or contemporaneously furnished by
or on behalf of the Borrower or any of its Restricted Subsidiaries in writing to
any Lender or the Administrative Agent for purposes of or in connection with
this Agreement, any other Loan Document or any transaction contemplated hereby
or thereby is, and all other such factual information hereafter furnished by or
on behalf of the Borrower and its Restricted Subsidiaries in writing to the
Administrative Agent or any of the Lenders shall be, true and accurate in all
material respects on the date as of which such information is dated or certified
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements contained therein not
misleading at such time.
 
Section 4.07                         Litigation; Compliance with Laws.
 
(a)           There is no pending or, to the knowledge of the Borrower,
threatened action or proceeding affecting the Borrower or any of its Restricted
Subsidiaries before any court, Governmental Authority or arbitrator that could
reasonably be expected to cause a Material Adverse Change or which purports to
affect the legality, validity, binding effect or enforceability of this
Agreement, any Note, or any other Loan Document.  Additionally, there is no
pending or, to the best knowledge of the Borrower, threatened action or
proceeding instituted against the Borrower or any of its Restricted Subsidiaries
which seeks to adjudicate the Borrower or any of its Restricted Subsidiaries as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its Property.
 
(b)           The Borrower and its Restricted Subsidiaries have complied in all
material respects with all material statutes, rules, regulations, orders, and
restrictions of any Governmental Authority having jurisdiction over the conduct
of their respective businesses or the ownership of their respective
Property.  The offer, sale, and issuance of all outstanding Equity Interests in
the Borrower have been made in compliance with all applicable Legal
Requirements, including without limitation federal and state Legal Requirements
relating to the offer and sale of securities.
 
Section 4.08                         Use of Proceeds.  The proceeds of the
Advances will be used by the Borrower for the purposes described in Section
5.09.  The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U).  No proceeds of any Advance will be used to purchase or carry any
margin stock in violation of Regulation T, U or X.
 
Section 4.09                         Investment Company Act.  Neither the
Borrower nor any of its Restricted Subsidiaries is an "investment company" or a
company "controlled" by an "investment company" within the meaning of the
Investment Company Act of 1940, as amended.
 
Section 4.10                         Taxes.
 
(a)           Reports and Payments.  All Returns (as defined below in clause (c)
of this Section) required to be filed by or on behalf of the Borrower, its
Restricted Subsidiaries, or any member of the Controlled Group (hereafter
collectively called the "Tax Group") have been duly filed on a timely basis or
appropriate extensions have been obtained, except where the failure to so file
would not be reasonably expected to cause a Material Adverse Change and such
Returns are and will be true, complete, and correct in all material respects;
and all Taxes shown to be payable on the Returns or on subsequent assessments
with respect thereto will have been paid in full on a timely basis, and no other
Taxes will be payable by the Tax Group with respect to items or periods covered
by such Returns, except in each case to the extent
 
 
57

--------------------------------------------------------------------------------

 
of (i) reserves reflected in the Interim Financial Statements or (ii) taxes that
are being contested in good faith.  The reserves for accrued Taxes reflected in
the financial statements delivered to the Lenders under this Agreement are
adequate in the aggregate for the payment of all unpaid Taxes, whether or not
disputed, for the period ended as of the date thereof and for any period prior
thereto, and for which the Tax Group may be liable in its own right, as
withholding agent or as a transferee of the assets of, or successor to, any
Person.
 
(b)           Taxes Definition.  "Taxes" in this Section 4.10 shall mean all
taxes, charges, fees, levies, or other assessments imposed by any federal,
state, local, or foreign taxing authority, including without limitation, income,
gross receipts, excise, real or personal property, sales, occupation, use,
service, leasing, environmental, value added, transfer, payroll, and franchise
taxes (and including any interest, penalties, or additions to tax attributable
to or imposed on with respect to any such assessment).
 
(c)           Returns Definition.  "Returns" in this Section 4.10 shall mean any
federal, state, local, or foreign report, estimate, declaration of estimated
Tax, information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.
 
Section 4.11                         Pension Plans.  All Plans are in compliance
in all material respects with all applicable provisions of ERISA.  No
Termination Event has occurred with respect to any Plan, and each Plan has
complied with and been administered in all material respects in accordance with
applicable provisions of ERISA and the Code.  No "accumulated funding
deficiency" (as defined in Section 302 of ERISA) has occurred and there has been
no excise tax imposed under Section 4971 of the Code.  No Reportable Event has
occurred with respect to any Multiemployer Plan, and each Multiemployer Plan has
complied with and been administered in all material respects with applicable
provisions of ERISA and the Code.  The present value of all benefits vested
under each Plan (based on the assumptions used to fund such Plan) did not, as of
the last annual valuation date applicable thereto, exceed the value of the
assets of such Plan allocable to such vested benefits.  Neither the Borrower nor
any member of the Controlled Group has had a complete or partial withdrawal from
any Multiemployer Plan for which there is any withdrawal liability.  As of the
most recent valuation date applicable thereto, neither the Borrower nor any
member of the Controlled Group would become subject to any liability under ERISA
if the Borrower or any member of the Controlled Group has received notice that
any Multiemployer Plan is insolvent or in reorganization.  Based upon GAAP
existing as of the date of this Agreement and current factual circumstances, the
Borrower has no reason to believe that the annual cost during the term of this
Agreement to the Borrower or any member of the Controlled Group for
post-retirement benefits to be provided to the current and former employees of
the Borrower or any member of the Controlled Group under Plans that are welfare
benefit plans (as defined in Section 3(1) of ERISA) could, in the aggregate,
reasonably be expected to cause a Material Adverse Change.
 
Section 4.12                         Condition of Property; Casualties.  Each of
the Borrower and its Restricted Subsidiaries has good and defensible title to,
or a valid leasehold interest in, or has the right to use pursuant to valid
licenses, all of its Oil and Gas Properties as is customary in the oil and gas
industry in all material respects, free and clear of all Liens, except for
Permitted Liens.  The material Properties owned or leased by the Borrower or any
of its Restricted Subsidiaries in the continuing operations of the Borrower and
each of its Restricted Subsidiaries are in good repair, working order and
operating condition (subject to normal wear and tear).  Since December 31, 2008,
neither the business nor the material Properties of the Borrower and each of its
Restricted Subsidiaries (other than the Properties of the Merger Company), taken
as a whole, has been materially and adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, Permits, or concessions by a Governmental Authority, riot, activities
of armed forces, or acts of God or of any public enemy.  Since December 31,
 
 
58

--------------------------------------------------------------------------------

 
2008, neither the business nor the material properties of the Merger Company and
its Subsidiaries, taken as a whole, has been materially and adversely affected
as a result of any fire, explosion, earthquake, flood, drought, windstorm,
accident, strike or other labor disturbance, embargo, requisition or taking of
Property or cancellation of contracts, Permits, or concessions by a Governmental
Authority, riot, activities of armed forces, or acts of God or of any public
enemy except to the extent any such change or event is disclosed in public
filings made by the Merger Company with the Securities and Exchange Commission
since such date but prior to February 19, 2010 (including any such disclosure in
respect of the nature, magnitude or consequences of such change or event) and no
event or circumstance that could cause a "Target Material Adverse Effect" as
defined in the Merger Agreement has have occurred.  Since the Effective Date,
neither the business nor the material Properties of the Borrower and each of its
Restricted Subsidiaries, taken as a whole, has been materially and adversely
affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of Property or cancellation of contracts, Permits, or concessions by a
Governmental Authority, riot, activities of armed forces, or acts of God or of
any public enemy.
 
Section 4.13                         No Burdensome Restrictions; No Defaults.
 
(a)           Neither the Borrower nor any of its Restricted Subsidiaries is a
party to any indenture, loan, or credit agreement or any lease or other
agreement or instrument or subject to any charter or corporate restriction or
provision of applicable law or governmental regulation that could reasonably be
expected to cause a Material Adverse Change.  Neither the Borrower nor any of
its Restricted Subsidiaries is in default in any material respect under or with
respect to any contract, agreement, lease, or other instrument to which the
Borrower or any Restricted Subsidiary is a party.  Neither the Borrower nor any
of its Restricted Subsidiaries has received any notice of default under any
material contract, agreement, lease, or other instrument to which the Borrower
or such Restricted Subsidiary is a party.
 
(b)           No Default has occurred and is continuing.
 
Section 4.14                         Environmental Condition.
 
(a)           Permits, Etc.  The Borrower and its Restricted Subsidiaries
(i) have obtained all Environmental Permits required under Environmental Law for
the ownership and operation of their respective Properties and the conduct of
their respective businesses; (ii) have at all times been and are in material
compliance with all terms and conditions of such Permits and with all other
material requirements of applicable Environmental Laws; (iii) have not received
notice of any outstanding material violation or alleged violation of any
Environmental Law or Permit; and (iv) are not subject to any actual, pending or
to the Borrower's knowledge, threatened Environmental Claim, that could
reasonably be expected to cause a Material Adverse Change.
 
(b)           Certain Liabilities.  To the Borrower's actual knowledge, none of
the present or previously owned, leased or operated Property of the Borrower or
any Restricted Subsidiary, wherever located, (i) has been placed on or proposed
to be placed on the National Priorities List, the Comprehensive Environmental
Response Compensation Liability Information System list, or their state or local
analogs, or have been otherwise investigated, designated, listed, or identified
as a potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries, wherever located, that could
reasonably be expected to cause a Material Adverse Change; or (iii) has been the
site of any Release of Hazardous Substances or Hazardous Wastes from present or
past operations that has caused at the site or at any third-party site any
condition that has
 
 
59

--------------------------------------------------------------------------------

 
resulted in or could reasonably be expected to result in the need for Response
that would cause a Material Adverse Change.
 
(c)           Certain Actions.  Without limiting the foregoing, (i) all
necessary notices have been properly filed, and no further action is required
under current Environmental Law as to each Response or other restoration or
remedial project undertaken by the Borrower or its Restricted Subsidiaries on
any of their presently or formerly owned, leased or operated Property and (ii)
there are no facts, circumstances, conditions or occurrences with respect to any
Property owned, leased or operated by the Borrower or any of its Restricted
Subsidiaries that could reasonably be expected to form the basis of an
Environmental Claim under Environmental Laws that could reasonably be expected
to result in a Material Adverse Change.
 
Section 4.15                         Permits, Licenses, Etc.  The Borrower and
its Restricted Subsidiaries possess all authorizations, Permits, licenses,
patents, patent rights or licenses, trademarks, trademark rights, trade names
rights and copyrights which are material to the conduct of their business.  The
Borrower and its Restricted Subsidiaries manage and operate their business in
all material respects in accordance with all applicable Legal Requirements and
good industry practices.
 
Section 4.16                         Gas Contracts.  Neither the Borrower nor
any of its Restricted Subsidiaries, as of the date hereof, (a) is obligated in
any material respect by virtue of any prepayment made under any contract
containing a "take-or-pay" or "prepayment" provision or under any similar
agreement to deliver Hydrocarbons produced from or allocated to any of the
Borrower's and its Restricted Subsidiaries' Oil and Gas Properties at some
future date without receiving full payment therefor at the time of delivery or
(b) except as has been disclosed to the Administrative Agent, has produced gas,
in any material amount, subject to balancing rights of third parties or subject
to balancing duties under governmental requirements.
 
Section 4.17                         Liens; Titles, Leases, Etc.  None of the
Property of the Borrower or any of the Restricted Subsidiaries is subject to any
Lien other than Permitted Liens.  On the date of this Agreement, all
governmental actions and all other filings, recordings, registrations, third
party consents and other actions which are necessary to create and perfect the
Liens provided for in the Security Instruments will have been made, obtained and
taken in all relevant jurisdictions.  Other than to the extent such could not
reasonably be expected to cause a Material Adverse Change, all leases and
agreements for the conduct of business of the Borrower and its Restricted
Subsidiaries are valid and subsisting, in full force and effect and there exists
no default or event of default or circumstance which with the giving of notice
or lapse of time or both would give rise to a default by the Borrower or any
Restricted Subsidiary, or to the Borrower's knowledge, by any of the other
parties thereto, under any such leases or agreements.  Neither the Borrower nor
any of its Restricted Subsidiaries is a party to any agreement or arrangement
(other than this Agreement and the Security Instruments and the Second Lien Loan
Documents), or subject to any order, judgment, writ or decree, that either
restricts or purports to restrict its ability to grant Liens to secure the
Obligations against their respective Properties.
 
Section 4.18                         Solvency and Insurance.  Before and after
giving effect to the making of the initial Advances, the Borrower and each of
its Restricted Subsidiaries is Solvent.  Furthermore, each of the Borrower and
its Restricted Subsidiaries carry insurance required under Section 5.02 of this
Agreement.
 
Section 4.19                         Material Agreements.  Schedule 4.19 sets
forth a complete and correct list of all material agreements, leases,
indentures, purchase agreements, obligations in respect of letters of credit,
guarantees, joint venture agreements, and other instruments in effect or to be
in effect as of the date hereof (other than the agreements set forth in Schedule
4.20) providing for, evidencing, securing or otherwise relating to any Debt of
the Borrower or any of its Restricted Subsidiaries, and all obligations of
 
 
60

--------------------------------------------------------------------------------

 
the Borrower or any of its Restricted Subsidiaries to issuers of surety or
appeal bonds issued for account of the Borrower or any such Restricted
Subsidiary, and such list correctly sets forth the names of the debtor or lessee
and creditor or lessor with respect to the Debt or lease obligations outstanding
or to be outstanding and the Property subject to any Lien securing such Debt or
lease obligation.  Also set forth on Schedule 4.19 hereto is a complete and
correct list, as of the date of this Agreement, of all material agreements and
other instruments of the Borrower and its Restricted Subsidiaries relating to
the purchase, transportation by pipeline, gas processing, marketing, sale and
supply of natural gas and other Hydrocarbons and which either (a) has a term
longer than 12 months or (b) provides for liabilities of the Borrower and its
Restricted Subsidiaries in excess of $10,000,000.  To the extent requested, the
Borrower has heretofore delivered to the Administrative Agent and the Lenders a
complete and correct copy of all such material credit agreements, indentures,
purchase agreements, contracts, letters of credit, guarantees, joint venture
agreements, or other instruments, including any modifications or supplements
thereto, as in effect on the date hereof.
 
Section 4.20                         Hedging Agreements.  Schedule 4.20 sets
forth, as of the date of this Agreement, a true and complete list of all Hedge
Contracts of the Borrower and each Restricted Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value thereof, all credit support
agreements relating thereto (including any margin required or supplied), and the
counterparty to each such agreement.
 
Section 4.21                         OFAC, etc.
 
(a)        The Borrower has taken appropriate measures to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions.  None of (i) the Borrower, any
Subsidiary or any of their respective directors, officers or employees, or (ii)
to the knowledge of the Borrower, any agent of the Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, (x) is a Sanctioned Person, (y) is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), or (z) is in
violation of any Anti-Terrorism/Money Laundering Law. Each Credit Party is in
compliance with the Patriot Act.
 
(b)        Neither the Borrower nor any of its Subsidiaries (i) has its assets
located in any Sanctioned Country or any Sanctioned Entity, (ii) derives
revenues from investments in, or transactions with, Sanctioned Persons or
Sanctioned Entities, (iii) is, or will become, a Sanctioned Person or a
Sanctioned Entity, or (iv) engages or will engage in any transaction with any
Sanctioned Person or Sanctioned Entity.
 
(c)        No Advance, Letter of Credit, use of proceeds of any Advance or
Letter of Credit, or other transaction contemplated by this Agreement will (i)
be used, directly or indirectly, to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity or otherwise violate applicable Sanctions, or (ii) violate any
Anti-Corruption Law or any Anti-Terrorism/Money Laundering Law.
 
 
61

--------------------------------------------------------------------------------

 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
So long as any Note or any amount under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Lender shall have any
Commitment hereunder, the Borrower agrees, unless the Required Lenders shall
otherwise consent in writing, to comply with the following covenants.
 
Section 5.01                         Compliance with Laws, Etc.  The Borrower
shall comply, and cause each of its Restricted Subsidiaries to comply, in all
material respects with all applicable Legal Requirements.  Without limiting the
generality and coverage of the foregoing, the Borrower shall comply, and shall
cause each of its Restricted Subsidiaries to comply, in all material respects,
with all Environmental Laws and all laws, regulations, or directives with
respect to equal employment opportunity and employee safety in all jurisdictions
in which the Borrower, or any of its Restricted Subsidiaries do business;
provided, however, that this Section 5.01 shall not prevent the Borrower or any
of its Restricted Subsidiaries from, in good faith and with reasonable
diligence, contesting the validity or application of any such Legal Requirements
by appropriate legal proceedings.  Without limitation of the foregoing, the
Borrower shall, and shall cause each of its Restricted Subsidiaries to,
(a) maintain and possess all authorizations, Permits, licenses, trademarks,
trade names, rights and copyrights which are necessary to the conduct of its
business and (b) obtain, as soon as practicable, all consents or approvals
required from any states of the United States (or other Governmental
Authorities) necessary to grant the Administrative Agent an Acceptable Security
Interest in the Borrower's and its Restricted Subsidiaries' Oil and Gas
Properties.
 
Section 5.02                         Maintenance of Insurance.
 
(a)           The Borrower shall, and shall cause each of its Restricted
Subsidiaries to, procure and maintain or shall cause to be procured and
maintained continuously in effect policies of insurance in form and amounts and
issued by companies, associations, or organizations reasonably satisfactory to
the Administrative Agent, covering such casualties, risks, perils, liabilities
and other hazards reasonably required by the Administrative Agent.  In addition,
the Borrower shall, and shall cause each of its Restricted Subsidiaries to,
comply with all requirements regarding insurance contained in the Security
Instruments.
 
(b)           All certified copies of policies or certificates thereof, and
endorsements and renewals thereof shall be delivered to and retained by the
Administrative Agent.  All policies of insurance shall either have attached
thereto a Lender's loss payable endorsement for the benefit of the
Administrative Agent, as loss payee in form reasonably satisfactory to the
Administrative Agent or shall name the Administrative Agent as an additional
insured, as applicable.  The Borrower shall furnish the Administrative Agent
with a certificate of insurance or a certified copy of all policies of insurance
required.  All policies or certificates of insurance shall set forth the
coverage, the limits of liability, the name of the carrier, the policy number,
and the period of coverage.  In addition, all policies of insurance required
under the terms hereof shall contain an endorsement or agreement by the insurer
that any loss shall be payable in accordance with the terms of such policy
notwithstanding any act of negligence of the Borrower, or a Restricted
Subsidiary or any party holding under the Borrower or a Restricted Subsidiary
which might otherwise result in a forfeiture of the insurance and the further
agreement of the insurer waiving all rights of setoff, counterclaim or
deductions against the Borrower and its Restricted Subsidiaries.  All such
policies shall contain a provision that notwithstanding any contrary agreements
between the Borrower, its Restricted Subsidiaries, and the applicable insurance
company, such policies will not be canceled, allowed to lapse without renewal,
surrendered or amended (which provision shall include any reduction in the scope
or limits of coverage) without at least 30 days' prior written notice to
 
 
62

--------------------------------------------------------------------------------

 
the Administrative Agent.  In the event that, notwithstanding the "lender's loss
payable endorsement" requirement of this Section 5.02, the proceeds of any
insurance policy described above are paid to the Borrower or a Restricted
Subsidiary, except as permitted under Section 5.02(c) below, the Borrower shall
deliver such proceeds to the Administrative Agent immediately upon receipt.
 
(c)           Prior to the occurrence and continuance of an Event of Default,
(i) up to $5,000,000 of the proceeds of any insurance policy shall be paid
directly to the Borrower or the applicable Restricted Subsidiary of the Borrower
to repair or replace the damaged or destroyed Property covered by such policy;
provided that the Borrower or the applicable Restricted Subsidiary shall make
such repair or replace such Property within 120 days from the receipt of such
proceeds and (ii) the remaining amount of such proceeds and any amount of
proceeds that were paid to the Borrower or Restricted Subsidiary as permitted
under clause (i) above and not used toward the repair or replacement of such
Property within the 120 days required under such clause (i), shall be paid
directly to the Administrative Agent and if necessary, assigned to the
Administrative Agent to be, at the election of the Administrative Agent, (A)
applied in accordance with Section 7.06 of this Agreement, whether or not the
Obligations are then due and payable, or (B) returned to the Borrower or the
applicable Restricted Subsidiary of the Borrower to repair or replace the
damaged or destroyed Property covered by such policy or to invest in other Oil
and Gas Properties within the limits set forth in Section 6.06 hereof.
 
(d)           After the occurrence and during the continuance of an Event of
Default, all proceeds of insurance, including any casualty insurance proceeds,
property insurance proceeds, proceeds from actions, and any other proceeds,
shall be paid directly to the Administrative Agent and if necessary, assigned to
the Administrative Agent, to be applied in accordance with Section 7.06 of this
Agreement, whether or not the Obligations are then due and payable.
 
(e)           In the event that any insurance proceeds are paid to the Borrower
or any of its Restricted Subsidiaries in violation of clause (c) or clause (d),
the Borrower or such Restricted Subsidiary shall hold the proceeds in trust for
the Administrative Agent, segregate the proceeds from the other funds of the
Borrower or such Restricted Subsidiary, and promptly pay the proceeds to the
Administrative Agent with any necessary endorsement.  Upon the request of the
Administrative Agent, each of the Borrower and its Restricted Subsidiaries shall
execute and deliver to the Administrative Agent any additional assignments and
other documents as may be necessary or desirable to enable the Administrative
Agent to directly collect the proceeds as set forth herein.
 
Section 5.03                         Preservation of Corporate Existence,
Etc.  The Borrower shall (a) preserve and maintain, and cause each of its
Restricted Subsidiaries to preserve and maintain, its limited partnership,
corporate or limited liability company, as applicable, existence (except as
otherwise permitted pursuant to Section 6.04), rights, franchises, and
privileges in the jurisdiction of its incorporation or organization, as
applicable, and (b) qualify and remain qualified, and cause each such Restricted
Subsidiary to qualify and remain qualified, as a foreign corporation or such
other foreign business entity in each jurisdiction in which qualification is
necessary or desirable in view of its business and operations or the ownership
of its Properties, in each case, where failure to qualify or preserve and
maintain its rights and franchises could reasonably be expected to cause a
Material Adverse Change.
 
Section 5.04                         Payment of Taxes, Etc.  The Borrower shall
pay and discharge, and cause each of its Restricted Subsidiaries to pay and
discharge, before the same shall become delinquent, (a) all taxes, assessments,
and governmental charges or levies imposed upon it or upon its income or profits
or Property that are material in amount, prior to the date on which penalties
attach thereto and (b) all lawful claims that are material in amount which, if
unpaid, might by law become a Lien upon its Property; provided, however, that
neither the Borrower nor any such Restricted Subsidiary shall be required to pay
or discharge any such tax, assessment, charge, levy, or claim which is being
contested in good faith and
 
 
63

--------------------------------------------------------------------------------

 
by appropriate proceedings, and with respect to which reserves in conformity
with GAAP have been provided.
 
Section 5.05                         Visitation Rights.  At any reasonable time
and from time to time, upon reasonable notice, the Borrower shall, and shall
cause its Restricted Subsidiaries to, permit the Administrative Agent and any
Lender or any of their respective agents or representatives thereof, to
(a) examine and make copies of and abstracts from the records and books of
account of, and visit and inspect at their reasonable discretion the Properties
of, the Borrower and any such Restricted Subsidiary and (b) discuss the affairs,
finances and accounts of the Borrower and any such Restricted Subsidiary with
any of their respective officers or directors.
 
Section 5.06                         Reporting Requirements.  The Borrower shall
furnish to the Administrative Agent and each Lender:
 
(a)           Annual Financials.  For each fiscal year of the Borrower and its
consolidated Subsidiaries ended on or ending after December 31, 2009, as soon as
available but in any event not later than 120 days after the end of such fiscal
year, (i) (A) a copy of the annual audited financial report for such year for
the Borrower and its consolidated Subsidiaries, including therein the Borrower's
and its consolidated Subsidiaries' balance sheets as of the end of such fiscal
year and the Borrower's and its consolidated Subsidiaries' statements of income,
cash flows, and retained earnings, in each case certified by independent
certified public accountants reasonably acceptable to the Administrative Agent,
and including any management letters delivered by such accountants to the
Borrower or any Subsidiary in connection with such audit, (B) a certificate of
such accounting firm to the Administrative Agent and the Lenders stating that
such audit was conducted by such accounting firm in accordance with generally
accepted auditing standards, and (C) a Compliance Certificate executed by a
Responsible Officer of the Borrower and (ii) a copy of the unaudited annual
consolidating financial statements, if any, of each of its Subsidiaries,
including therein such Subsidiary's balance sheet and statements of income, cash
flows, and retained earnings for such fiscal year;
 
(b)           Quarterly Financials.  As soon as available and in any event not
later than 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower and its consolidated Subsidiaries, commencing
with the fiscal quarter ended March 31, 2010, (i) the unaudited balance sheet
and the statements of income, cash flows, and retained earnings of the Borrower
and its consolidated Subsidiaries for the period commencing at the end of the
previous year and ending with the end of such fiscal quarter, all in reasonable
detail and duly certified with respect to such consolidated statements (subject
to year-end audit adjustments) by a Responsible Officer of the Borrower as
having been prepared in accordance with GAAP and (ii) a Compliance Certificate
executed by the Responsible Officer of the Borrower;
 
(c)           Cash Flow and Capital Expenditures.  As soon as available and in
any event not later than 45 days after the end of each fiscal year, a budget
detailing the projected cash flows and Capital Expenditures of the Borrower and
its Restricted Subsidiaries for the immediately subsequent fiscal year;
 
(d)           Oil and Gas Engineering Reports.
 
(i)                 As soon as available but in any event on or before each
April 1 of each year, an Independent Engineering Report dated effective as of
January 1 for such year;
 
(ii)                 As soon as available but in any event on or before October
1 of each year, an Internal Engineering Report dated effective as of the
immediately preceding July 1;
 
 
64

--------------------------------------------------------------------------------

 
(iii)                 With the delivery of each Engineering Report, a
certificate from a Responsible Officer certifying that in all material respects:
(i) the information contained in the Engineering Report and any other
information delivered in connection therewith is true and correct, (ii) the
Borrower or the other Loan Parties own good and defensible title to the Oil and
Gas Properties evaluated in such Engineering Report and such Properties are free
of all Liens except for Liens permitted by Section 6.01, (iii) attached to the
certificate is a schedule setting forth in reasonable detail the calculation of
PV-9 (as defined in the Second Lien Credit Agreement), in form and substance
reasonably satisfactory to the Administrative Agent, (iv) except as set forth on
an exhibit to the certificate, on a net basis there are no gas imbalances, take
or pay or other prepayments in excess of the volume specified in Section 6.13
with respect to its Oil and Gas Properties evaluated in such Engineering Report
which would require the Borrower or any other Loan Party to deliver Hydrocarbons
either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (v) none of
their proved Oil and Gas Properties have been sold since the date of the last
Borrowing Base determination except as set forth on an exhibit to the
certificate, which exhibit shall list all of its Oil and Gas Properties sold and
in such detail as reasonably required by the Administrative Agent, (vi) attached
to the certificate is a list of all marketing agreements entered into by a Loan
Party subsequent to the later of the date hereof or the most recently delivered
Engineering Report which the Borrower could reasonably be expected to have been
obligated to list on Schedule 4.19 had such agreement been in effect on the date
hereof and (vii) attached thereto is a schedule of the Oil and Gas Properties
evaluated by such Engineering Report that are subject to an Acceptable Security
Interest pursuant to the Mortgages and demonstrating the percentage of the total
value of the proved Oil and Gas Properties that the value of such Properties
represent and that such percentage is in compliance with Section 5.08; and
 
(iv)                 Such other information as may be reasonably requested by
the Administrative Agent or any Lender with respect to the Oil and Gas
Properties included or to be included in the Borrowing Base.
 
(e)           Production Reports.  As soon as available and in any event within
45 days after the end of each fiscal quarter, commencing with the fiscal quarter
ended March 31, 2010, a report certified by a Responsible Officer of the
Borrower in form and substance reasonably satisfactory to the Administrative
Agent prepared by the Borrower covering each of the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries and detailing on a quarterly basis
(i) the production, revenue, and associated lease operating statements for the
Oil and Gas Properties of the Borrower and its Restricted Subsidiaries
containing Proven Reserves in form and substance reasonably satisfactory to the
Administrative Agent, together with a certificate signed by a Responsible
Officer of the Borrower as to the truth and accuracy of such analyses in all
material respects; (ii) any changes to any producing reservoir, production
equipment, or producing well from the report delivered for the preceding fiscal
quarter, which changes could cause a Material Adverse Change and (iii) any sales
of the Borrower's or any Restricted Subsidiaries' Oil and Gas Properties since
the delivery of the report for the preceding fiscal quarter;
 
(f)           Defaults.  As soon as possible and in any event within three
business days after an officer of the Borrower or a Restricted Subsidiary has
knowledge of (i) the occurrence of any Default, (ii) the occurrence of any
“Default” or “Event of Default” under the Second Lien Credit Agreement, or (iii)
the occurrence of any default under any instrument or document evidencing Debt
of the Borrower or any Restricted Subsidiary having an aggregate principal
amount in excess $5,000,000, in each case which Default or default is continuing
on the date of such statement, a statement of a Responsible Officer of the
Borrower setting forth the details of such Default or default, as applicable,
and the actions which the Borrower or such Restricted Subsidiary has taken and
proposes to take with respect thereto;
 
(g)           Quarterly Report on Hedging and Deferred Purchase
Obligations.  Concurrent with the delivery of the financial statements required
under Section 5.06(a) and 5.06(b) above, a statement
 
 
65

--------------------------------------------------------------------------------

 
prepared by Borrower and certified as being true and correct in all material
respects by a Responsible Officer of Borrower, setting forth in reasonable
detail:
 
(i)                 all Hydrocarbon Hedge Agreements to which any production of
oil, gas or other Hydrocarbons from the Oil and Gas Properties of the Borrower
and its Restricted Subsidiaries is then subject, together with a statement of
Borrower's position with respect to each such Hydrocarbon Hedge Agreement and a
calculation of the Current Production as of such period end and a certification
that the Borrower has been in compliance with Section 6.14(c) during such period
(other than to the extent otherwise notified to the Administrative Agent);
provided, however, if the price of any of the oil, gas or other Hydrocarbons
produced from such Oil and Gas Properties is subject to a Hydrocarbon Hedge
Agreement, then Borrower shall promptly notify the Administrative Agent and the
Lenders if such Hydrocarbon Hedge Agreement is terminated, modified, amended or
altered prior to the end of its contractual term, or if there is an amendment,
adjustment or modification of the price of any of the oil, gas or other
Hydrocarbons produced from such Oil and Gas Properties that is subject to or
established by a Hydrocarbon Hedge Agreement; and
 
(ii)                 all Debt incurred in the form of deferred purchase price of
Oil and Gas Property as permitted under Section 6.02(c) or 6.02(d), including
the crude oil or natural gas pricing thresholds which would trigger a payment
thereunder; provided, however, the Borrower shall promptly notify the
Administrative Agent and the Lenders if there is an amendment, adjustment or
modification of such pricing thresholds.
 
(h)           Termination Events.  As soon as possible and in any event (i)
within 30 days after the Borrower or any member of the Controlled Group knows or
has reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within ten days after the Borrower or any member of the Controlled Group
knows or has reason to know that any other Termination Event with respect to any
Plan has occurred, a statement of a Responsible Officer of the Borrower
describing such Termination Event and the action, if any, which the Borrower or
such Controlled Group member proposes to take with respect thereto;
 
(i)           Termination of Plans.  Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any member of the
Controlled Group from the PBGC, copies of each notice received by the Borrower
or any such member of the Controlled Group of the PBGC's intention to terminate
any Plan or to have a trustee appointed to administer any Plan;
 
(j)           Other ERISA Notices.  Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any member of the
Controlled Group from a Multiemployer Plan sponsor, a copy of each notice
received by the Borrower or any member of the Controlled Group concerning the
imposition or amount of withdrawal liability pursuant to Section 4202 of ERISA;
 
(k)           Environmental Notices.  Promptly upon the receipt thereof by the
Borrower or any of its Restricted Subsidiaries, a copy of any form of request,
notice, summons or citation received from the Environmental Protection Agency,
or any other Governmental Authority, concerning (i) violations or alleged
violations of Environmental Laws, which seeks to impose liability therefor and
could cause a Material Adverse Change, (ii) any action or omission on the part
of the Borrower or any Restricted Subsidiary in connection with Hazardous Waste
or Hazardous Substances that could reasonably result in the imposition of
liability therefor that could cause a Material Adverse Change, including without
limitation any information request related to, or notice of, potential
responsibility under CERCLA, or (iii) concerning the filing of a Lien upon,
against or in connection with the Borrower or any Restricted Subsidiary, or any
of their leased or owned Property, wherever located;
 
 
66

--------------------------------------------------------------------------------

 
(l)           Other Governmental Notices.  Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any Restricted
Subsidiary, a copy of any notice, summons, citation, or proceeding seeking to
modify in any material respect, revoke, or suspend any material contract,
license, permit or agreement with any Governmental Authority;
 
(m)           Material Changes.  Prompt written notice of any condition or event
of which the Borrower has knowledge, which condition or event has resulted or
could reasonably be expected to result in a Material Adverse Change, including
breach or non-performance of, or any default under, a material agreement of the
Borrower or any Restricted Subsidiary;
 
(n)           Disputes, Etc.  Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes affecting the Borrower, or any of its Restricted Subsidiaries, in any
event, of which the Borrower has knowledge that could reasonably be expected to
cause a Material Adverse Change, or any material labor controversy of which the
Borrower or any of its Restricted Subsidiaries has knowledge resulting in or
reasonably considered to be likely to result in a strike against the Borrower or
any of its Restricted Subsidiaries and (ii) any claim, judgment, Lien or other
encumbrance (other than a Permitted Lien) affecting any Property of the Borrower
or any Restricted Subsidiary if the value of the claim, judgment, Lien, or other
encumbrance affecting such Property shall exceed $5,000,000;
 
(o)           Other Accounting Reports.  Promptly upon receipt thereof, a copy
of each other report or letter submitted to the Borrower or any Subsidiary by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower and its Subsidiaries, and a copy of
any response by the Borrower or any Subsidiary of the Borrower, or the board of
directors or managers (or other applicable governing body) of the Borrower or
any Subsidiary of the Borrower, to such letter or report;
 
(p)           Notices Under Other Loan Agreements.  Promptly after the
furnishing thereof, copies of any statement, report or notice furnished to any
Person pursuant to the terms of any indenture, loan or credit or other similar
agreement (including the Second Lien Credit Agreement) relating to Debt of the
Borrower or its Restricted Subsidiaries in an aggregate principal amount in
excess of $5,000,000, other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 5.06;
 
(q)           Notices of Hedge Contracts.  The Borrower shall promptly, and in
any event one Business Day after such event, notify the Administrative Agent if
any hedge position or Hedge Contract is to be novated, assigned, unwound,
terminated, or amended.
 
(r)           Other Information.  Such other information respecting the business
or Properties, or the condition or operations, financial or otherwise, of the
Borrower or any of its Restricted Subsidiaries, as any Lender through the
Administrative Agent may from time to time reasonably request.  The
Administrative Agent agrees to provide the Lenders with copies of any material
notices and information delivered solely to the Administrative Agent pursuant to
the terms of this Agreement.
 
Section 5.07                         Maintenance of Property.  The Borrower
shall, and shall cause each of its Restricted Subsidiaries to, maintain their
owned, leased, or operated Property in good condition and repair (normal wear
and tear excepted) and shall abstain, and cause each of its Restricted
Subsidiaries to abstain from, knowingly or willfully permitting the commission
of waste or other injury, destruction, or loss of natural resources, or the
occurrence of pollution, contamination, or any other condition in, on or about
the owned, leased or operated Property involving the Environment that could
reasonably be expected to result in Response activities and that could
reasonably be expected to cause a Material Adverse Change.
 
 
67

--------------------------------------------------------------------------------

 
Section 5.08                         Agreement to Pledge.  The Borrower shall,
and shall cause each Restricted Subsidiary to, grant to the Administrative Agent
an Acceptable Security Interest in any Property of the Borrower or any
Restricted Subsidiary now owned or hereafter acquired promptly after receipt of
a written request from the Administrative Agent; provided that (a) in no event
shall the Administrative Agent be permitted to request or the Borrower be
required to grant an Acceptable Security Interest in any Oil and Gas Properties
that exceeds 85% (by value) (or such greater percentage if required under the
Second Lien Credit Agreement) of all of the Borrower's and its Restricted
Subsidiaries' Proven Reserves and Oil and Gas Properties, and (b) the Borrower
shall cause the Administrative Agent to, at all times and without any
requirement of a written request from the Administrative Agent, have an
Acceptable Security Interest in at least 85% (by value) (or such greater
percentage if required under the Second Lien Credit Agreement) of all of the
Borrower's and its Restricted Subsidiaries' Proven Reserves and Oil and Gas
Properties.
 
Section 5.09                         Use of Proceeds.  The Borrower shall use
the proceeds of the Advances and Letters of Credit (a) to fund a portion of the
purchase price under the Merger Agreement, (b) for the payment of obligations
outstanding under the Existing Credit Agreement as provided in Section 2.01(b),
(c) to refinance the Merger Company Debt, (d) for the payment of fees, expenses
and transaction costs, including legal expenses, associated with the foregoing,
and (e) for working capital and other general partnership purposes.
 
Section 5.10                         Title Evidence.  Within 60 days after the
Effective Date, and from time to time thereafter upon the reasonable request of
the Administrative Agent, the Borrower shall take such actions and execute and
deliver such documents and instruments as the Administrative Agent shall require
to ensure that the Administrative Agent shall, at all times, have received
satisfactory title information (including, if requested, supplemental or new
title opinions addressed to it), which title information (a) shall collectively
cover at least 80% of the present value of the Proven Reserves of the Borrower
and its Restricted Subsidiaries as determined by the Administrative Agent, (b)
shall be in form and substance acceptable to the Administrative Agent in its
sole discretion, and (c) if requested by the Administrative Agent, shall include
opinions regarding the before payout and after payout ownership interests held
by the Borrower and the Borrower's Restricted Subsidiaries for all wells located
on the Oil and Gas Properties covered thereby as to the ownership of Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries.
 
Section 5.11                         Further Assurances; Cure of Title
Defects.  The Borrower shall, and shall cause each Restricted Subsidiary to,
cure promptly any defects in the creation and issuance of the Notes and the
execution and delivery of the Security Instruments and this Agreement.  The
Borrower hereby authorizes the Lenders or the Administrative Agent to file any
financing statements without the signature of the Borrower to the extent
permitted by applicable law in order to perfect or maintain the perfection of
any security interest granted under any of the Loan Documents.  The Borrower at
its expense will, and will cause each Restricted Subsidiary to, promptly execute
and deliver to the Administrative Agent upon its reasonable request all such
other documents, agreements and instruments to comply with or accomplish the
covenants and agreements of the Borrower or any Restricted Subsidiary, as the
case may be, in the Security Instruments and this Agreement, or to further
evidence and more fully describe the collateral intended as security for the
Notes, or to correct any omissions in the Security Instruments, or to state more
fully the security obligations set out herein or in any of the Security
Instruments, or to perfect, protect or preserve any Liens created pursuant to
any of the Security Instruments, or to make any recordings, to file any notices
or obtain any consents, all as may be necessary or appropriate in connection
therewith or to enable the Administrative Agent to exercise and enforce its
rights and remedies with respect to any Collateral.  Within 60 days after (a) a
request by the Administrative Agent or the Lenders to cure any title defects or
exceptions that are not Permitted Liens raised by such information or (b) a
notice by the Administrative Agent that the Borrower has failed to comply with
Section 5.10 above, the Borrower shall
 
 
68

--------------------------------------------------------------------------------

 
(i) cure such title defects or exceptions that are not Permitted Liens or
substitute acceptable Oil and Gas Properties with no title defects or exceptions
except for Permitted Liens covering Collateral of an equivalent value and (ii)
deliver to the Administrative Agent satisfactory title evidence (including
supplemental or new title opinions meeting the foregoing requirements) in form
and substance acceptable to the Administrative Agent in its reasonable business
judgment as to the Borrower's and its Restricted Subsidiaries' ownership of such
Oil and Gas Properties and the Administrative Agent's Liens and security
interests therein as are required to maintain compliance with Section 5.10.  If,
within such 60-day period, the Borrower fails to cure any such title defect or
exception as required under the foregoing clause (a) or fails to deliver the
title evidence required under the foregoing clause (b), such failure shall not
be a Default (other than if such failure otherwise constitutes a Default under
Section 7.01(n)), but instead the Administrative Agent shall have the right to
exercise the following remedy in its sole discretion from time to time, and any
failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the Administrative Agent.  To the extent that
the Administrative Agent is not satisfied with title to any portion of any Oil
and Gas Property after such 60-day period has elapsed, such unacceptable Oil and
Gas Property shall not count towards the 80% requirement under Section 5.10
above, and the Administrative Agent may send a notice to the Borrower and the
Lenders that the then effective Borrowing Base shall be reduced by an amount as
determined by the Administrative Agent or, if elected by the Required Lenders,
by the Required Lenders, to cause the Borrower to be in compliance with the
requirement to provide acceptable title information on 80% (by value) of the
Borrower’s and its Restricted Subsidiaries’ Oil and Gas Properties.  This new
Borrowing Base shall become effective immediately after receipt of such
notice.  If the Borrowing Base is reduced pursuant to this Section 5.11 and such
a reduction causes a Borrowing Base Deficiency, then (x) Borrower shall prepay
the Advances or make deposits into the Cash Collateral Account to provide cash
collateral for the Letters of Credit, in three consecutive monthly installments
each equal to one-third of such Borrowing Base Deficiency with the first such
installment due 30 days after the date such deficiency notice is received by the
Borrower from the Administrative Agent and each following installment due 30
days after the preceding installment, with each prepayment of
Advances  accompanied by accrued interest on the amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to Section
2.12 as a result of such prepayment being made on such date, and (y) such title
defect or exception giving rise to such Borrowing Base reduction shall not
constitute an Event of Default hereunder (other than to the extent it
constitutes a Default under Section 7.01(n)), unless such title defect or
exception is prohibited under Section 6.01.  For the avoidance of doubt and for
all purposes under this Agreement, if title to any of the Oil and Gas Property
of the Borrower or Restricted Subsidiary (or any material part thereof) shall
become the subject matter of litigation before any Governmental Authority or
arbitrator that could reasonably be expected to result in a Material Adverse
Change with respect to the Borrower's or such Restricted Subsidiary’s title to
such Oil and Gas Properties, taken as a whole, then such litigation may be
deemed to be a title defect or exception that is not a Permitted Lien regardless
of whether the Borrower’s or such Restricted Subsidiary’s record title is then
effected.
 
Section 5.12                         Material Agreements.  The Borrower shall,
and shall cause each Restricted Subsidiary to, comply with all material terms,
conditions, or covenants of any material contract or agreement to which the
Borrower or any of its Restricted Subsidiaries is a party or by which they or
their Properties may be bound except to the extent where the failure to do so
could not reasonably be expected to cause a Material Adverse Change.
 
Section 5.13                         Leases; Development and Maintenance.  The
Borrower will, and will cause its Restricted Subsidiaries to, except to the
extent failure to do any of the matters set forth below would not have a
Material Adverse Change:  (a) pay and discharge promptly, or cause to be paid
and discharged promptly, all rentals, delay rentals, royalties, overriding
royalties, payments out of production and other indebtedness or obligations
accruing under, and perform or cause to be performed each and every act, matter
or thing required by each and all of, the oil and gas leases and all other
agreements and contracts
 
 
69

--------------------------------------------------------------------------------

 
constituting or affecting the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries (except where the amount thereof is being contested in
good faith by appropriate proceedings), (b) do all other things necessary to
keep unimpaired its rights thereunder and prevent any forfeiture thereof or
default thereunder, and operate or cause to be operated such Properties as a
prudent operator would in accordance with industry standard practices and in
compliance with all applicable proration and conservation Legal Requirements and
any other Legal Requirements of every Governmental Authority, whether state,
federal, municipal or other jurisdiction, from time to time constituted to
regulate the development and operations of oil and gas properties and the
production and sale of oil, gas and other Hydrocarbons therefrom, and (c)
maintain (or cause to be maintained) the Leases, wells, units and acreage to
which the Oil and Gas Properties of the Borrower and its Restricted Subsidiaries
pertain in a prudent manner consistent with industry standard practices.
 
Section 5.14                         Designations with Respect to Subsidiaries.
 
(a)           Any newly acquired or formed Subsidiary shall be deemed a
Restricted Subsidiary unless designated by Borrower as an Unrestricted
Subsidiary in accordance with the terms of this Section 5.14(a).
 
(i)                 The Borrower may not acquire or form any such new Restricted
Subsidiary nor may it designate any Unrestricted Subsidiary as a Restricted
Subsidiary unless each of the following conditions are satisfied:
 
(A)        immediately before and after giving effect to such acquisition,
formation or designation of a Restricted Subsidiary, no Default or Event of
Default shall exist and be continuing;
 
(B)        after giving effect to such acquisition, formation or designation of
a Restricted Subsidiary, the Borrower would be permitted to incur at least $1 of
additional Indebtedness in accordance with the provisions of Section 6.02;
 
(C)        contemporaneously with the acquisition, formation or designation of a
Restricted Subsidiary, such Restricted Subsidiary shall execute and deliver to
the Administrative Agent a Guaranty, a Pledge Agreement, a Security Agreement,
and a Mortgage, and such other Security Instruments as the Administrative Agent
or the Required Lenders may reasonably request and the equity holder of such
Subsidiary executing and delivering to the Administrative Agent a Pledge
Agreement (or supplement to an existing Pledge Agreement) pledging 100% of the
Equity Interest of such Subsidiary along with the certificates pledged thereby,
if any, and appropriately executed powers in blank, if applicable;
 
(D)        contemporaneously with the acquisition, formation or designation of a
Restricted Subsidiary, the Borrower or such Restricted Subsidiary shall have
delivered such certificates, opinions of counsel, title opinions, or other
documents as the Administrative Agent may reasonably request relating to such
Restricted Subsidiary; and
 
(E)        the Borrower shall otherwise be in compliance with Section 5.08.
 
(ii)                 The Borrower shall deliver to the Administrative Agent and
each Bank, within 20 Business Days after any such acquisition, formation or
designation, a certificate of a Responsible Officer of Borrower stating the
effective date of such designation and stating that the foregoing conditions
have been satisfied.  Such certificate shall be accompanied by a schedule
setting forth in reasonable detail the calculations demonstrating compliance
with such conditions, where appropriate.
 
 
70

--------------------------------------------------------------------------------

 
(iii)                 Notwithstanding anything herein to the contrary, at no
time shall any Subsidiary be an Unrestricted Subsidiary if it is a “restricted
subsidiary” for purposes of any indenture, credit agreement or similar agreement
that contains the concept of “restricted” and “unrestricted” subsidiaries or
otherwise provides a guarantee of, or provides collateral security for, the
obligations thereunder.
 
(b)           The Borrower shall not designate any Restricted Subsidiary as an
Unrestricted Subsidiary.
 
(c)           In the case of the acquisition, formation or designation of a
Restricted Subsidiary, such new Restricted Subsidiary shall be deemed to have
made or acquired all Investments owned by it and incurred all Indebtedness and
other obligations owing by it and all Liens to which it or any of its properties
are subject, on the date of such designation, acquisition, or formation.
 
Section 5.15                         Designation of Senior Debt.  The Borrower
shall, and shall cause each Restricted Subsidiary to, designate all Obligations
as “designated senior indebtedness” under any subordinated note or indenture
documents applicable to it, to the extent provided for therein, including but
not limited to the Senior Unsecured Notes.
 
Section 5.16                         Local Counsel Opinions.  Within thirty (30)
days after the Amendment No. 11 Effective Date (or such later date as may be
acceptable to the Administrative Agent in its sole discretion), the Borrower
shall deliver to the Administrative Agent written opinions of local counsel
acceptable to the Administrative Agent in each of the State of Idaho, the State
of Louisiana, and the State of Oklahoma, such written opinions to (a) confirm
the enforceability of the Mortgage in such jurisdiction and such other customary
matters requested by the Administrative Agent, (b) be addressed to the
Administrative Agent and the Lenders, and (c) be in form and substance
satisfactory to the Administrative Agent in its sole discretion.  The Borrower
and the other Loan Parties hereby instruct each such counsel to deliver such
legal opinions.
 
ARTICLE VI

 
NEGATIVE COVENANTS
 
So long as any Note or any amount under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Lender shall have any
Commitment, the Borrower agrees, unless the Required Lenders otherwise consent
in writing, to comply with the following covenants.
 
Section 6.01                         Liens, Etc.  The Borrower shall not create,
assume, incur, or suffer to exist, or permit any of its Restricted Subsidiaries
to create, assume, incur, or suffer to exist, any Lien on or in respect of any
of its Property whether now owned or hereafter acquired, or assign any right to
receive income, except that the Borrower and its Restricted Subsidiaries may
create, incur, assume, or suffer to exist:
 
(a)           Liens granted under a Loan Document and securing the Obligations;
 
(b)           (i) Liens securing the Second Lien Debt so long as (A) the
creation, incurrence, assumption or existence of such Liens is permitted under
the Intercreditor Agreement and (B) before and after giving effect to the
creation, incurrence, assumption or existence of any such Lien, the Borrower is
in compliance with Section 6.24 and (ii) Liens securing Additional Subordinated
Debt permitted pursuant to Section 6.02(k);
 
 
71

--------------------------------------------------------------------------------

 
(c)           purchase money Liens or purchase money security interests upon or
in any equipment acquired or held by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business prior to or at the time of the
Borrower's or such Restricted Subsidiary's acquisition of such equipment;
provided that, the Debt secured by such Liens (i) was incurred solely for the
purpose of financing the acquisition of such equipment, and does not exceed the
aggregate purchase price of such equipment, (ii) is secured only by such
equipment and not by any other Properties of the Borrower or  its Restricted
Subsidiaries, and (iii) is permitted under Section 6.02(e);
 
(d)           Liens securing Capital Leases; provided that the Debt secured by
such Liens (i) is secured only by the Property leased under such Capital Leases
and not any other Properties of the Borrower or any of its Restricted
Subsidiaries and (ii) is permitted under Section 6.02(e);
 
(e)           Liens for taxes, assessments, or other governmental charges or
levies not yet due or that (provided foreclosure, sale, or other similar
proceedings shall not have been initiated) are being contested in good faith by
appropriate proceedings, and such reserve as may be required by GAAP shall have
been made therefor;
 
(f)           Liens in favor of vendors, carriers, warehousemen, repairmen,
mechanics, workmen, materialmen, construction, or similar Liens arising by
operation of law in the ordinary course of business in respect of obligations
that are not yet due or that are being contested in good faith by appropriate
proceedings, provided that such reserve as may be required by GAAP shall have
been made therefor;
 
(g)           Liens to operators and non-operators under joint operating
agreements arising in the ordinary course of the business of the Borrower or the
relevant Restricted Subsidiary to secure amounts owing, which amounts are not
yet due or are being contested in good faith by appropriate proceedings, if such
reserve as may be required by GAAP shall have been made therefor;
 
(h)           royalties, overriding royalties, net profits interests, production
payments, reversionary interests, calls on production, preferential purchase
rights and other burdens on or deductions from the proceeds of production, that
do not secure Debt for borrowed money and that are taken into account in
computing the net revenue interests and working interests of the Borrower or any
of its Restricted Subsidiaries warranted in the Security Instruments or in this
Agreement;
 
(i)           Liens arising in the ordinary course of business out of pledges or
deposits under workers' compensation laws, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of the Borrower;
 
(j)           Liens arising under operating agreements, unitization and pooling
agreements and orders, farmout agreements, gas balancing agreements and other
agreements, in each case that are customary in the oil, gas and mineral
production business and that are entered into in the ordinary course of business
that are taken into account in computing the net revenue interests and working
interests of the Borrower or any of its Restricted Subsidiaries warranted in the
Security Instruments or in this Agreement, to the extent that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Borrower or any Restricted Subsidiary or materially impair the value of such
Property subject thereto;
 
(k)           easements, rights-of-way, restrictions, and other similar
encumbrances, and minor defects in the chain of title that are customarily
accepted in the oil and gas financing industry, including in respect of surface
operations or for pipelines or power lines, none of which materially interfere
with the ordinary conduct of the business of Borrower or any Restricted
Subsidiary or materially detract from the value or use of the Property to which
they apply;
 
 
72

--------------------------------------------------------------------------------

 
(l)           judgment liens in respect of judgments that do not constitute an
Event of Default under Section 7.01(f);
 
(m)           rights reserved to or vested in any Governmental Authority to
control or regulate any Property of the Borrower or any of its Restricted
Subsidiaries, or to use such Property; provided that, such rights (a) could not
reasonably be expected to materially impair the use of such Property for the
purpose for which it is held by the Borrower or any such Restricted Subsidiary
and (b) could not reasonably be expected to materially diminish the value of
such Property;
 
(n)           [reserved];
 
(o)           Liens encumbering cash, cash equivalents, and certificates of
deposits, and security in the form of letters of credit, in any case, arising in
the ordinary course of business to secure the Debt permitted under Section
6.02(g) below; and
 
(p)           Liens not otherwise permitted in this Section 6.01 so long as (i)
such Liens do not encumber Oil and Gas Properties and (ii) the aggregate amount
of obligations secured thereby shall not exceed $5,000,000.
 
Section 6.02                         Debts, Guaranties, and Other
Obligations.  The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, create, assume, suffer to exist, or in any manner become or be
liable in respect of, any Debt except:
 
(a)           Debt of the Borrower and its Restricted Subsidiaries under the
Loan Documents;
 
(b)           Debt listed on Part A of Schedule 4.05 and any renewals,
extensions, or replacements thereof; provided that the amount of such Debt may
not be increased;
 
(c)           Debt in the form of obligations for the deferred purchase price of
Oil and Gas Property acquired in the ordinary course of business which is listed
on Part B of Schedule 4.05 and incurred prior to November 14, 2007; provided
that, such Debt (i) is not yet past due and payable or (ii) is being contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP have been established;
 
(d)           Debt in the form of obligations for the deferred purchase price of
Oil and Gas Property acquired in the ordinary course of business and incurred
after November 14, 2007, which (i) is not yet past due and payable or is being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been established; (ii) is payable solely
out of production revenues generated from the purchased Oil and Gas Properties;
(iii) is due if, and only if, prices for crude oil or natural gas, as
applicable, exceed certain thresholds agreed to between the seller and the
buyer; (iv) cannot be accelerated or demanded for any reason unless and until
such Debt becomes due as permitted in clause (iii) above; and (v) does not
accrue any interest; provided that, the aggregate amount of Debt incurred by the
Borrower and its Subsidiaries as permitted under this paragraph (d) shall not
exceed $20,000,000;
 
(e)           Debt secured by the Liens permitted under paragraphs (c) or (d) of
Section 6.01 in an aggregate amount not to exceed $10,000,000 at any time;
 
(f)           Debt under Hedge Contracts that are not prohibited by the terms of
Section 6.14; provided that (i) such Debt shall not be secured, other than such
Debt owing to Swap Counterparties which are secured under the Loan Documents,
(ii) such Debt shall not obligate the Borrower or any of its
 
 
73

--------------------------------------------------------------------------------

 
Subsidiaries to any margin call requirements, and (iii) the deferred premium
payments associated with such Hedge Contracts shall be limited to the deferred
premium payments for put option contracts which are secured under the Loan
Documents; provided that, the sum of (A) aggregate outstanding amount of such
deferred premium payments plus (B) the outstanding unsecured Debt permitted
under clause (n) below, shall not exceed $15,000,000;
 
(g)           Debt consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of the
Borrower or any of its Restricted Subsidiaries in connection with the operation
of the Oil and Gas Properties, including with respect to plugging, facility
removal and abandonment of its Oil and Gas Properties;
 
(h)           Debt of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that, such Debt is fully subordinated to the Obligations on terms
acceptable to the Administrative Agent;
 
(i)           (i) the Initial Second Lien Debt and (ii) any Second Lien
Accordion Debt so long as (A) no Default exists before and after giving effect
to the incurrence of such Second Lien Accordion Debt, (B) before and after
giving effect to such incurrence, the Borrower is in pro forma compliance with
Sections 6.17, 6.18, and 6.19, and (C) contemporaneous with such incurrence, the
Borrowing Base is automatically reduced as set forth in Section 2.02(e)(iv);
 
(j)           Senior Unsecured Notes and the guaranties given by Restricted
Subsidiaries with respect thereto outstanding on the Amendment No. 11 Effective
Date;
 
(k)           Additional Subordinated Debt of the Borrower (other than Senior
Unsecured Notes) and the guaranties given by Restricted Subsidiaries with
respect thereto; provided that, (i) the principal amount of the Debt permitted
under this clause (k) shall not exceed $65,000,000 in the aggregate, (ii) the
Borrowing Base is reduced if and to the extent required by Section 2.02(e),
(iii) the Debt Incurrence Proceeds thereof shall be applied to make the
payments, if any, required under Section 2.05(b)(ii), and (iv) Second Lien Debt
Payoff has occurred prior to or will occur contemporaneously with the incurrence
thereof;
 
(l)           Senior Unsecured Notes which constitute Refinancing Debt and the
guaranties given by Restricted Subsidiaries with respect thereto; provided that
(i) the Borrowing Base is reduced if and to the extent required by Section
2.02(e), and (ii) the Debt Incurrence Proceeds thereof shall be applied to make
the payments, if any, required under Section 2.05(b)(ii);
 
(m)           Banking Services Obligations secured under the Loan Documents; and
 
(n)           Other unsecured Debt which does not require the payment of
interest or fees in cash; provided that, the sum of (i) the aggregate
outstanding principal amount of such unsecured Debt plus (ii) the aggregate
outstanding amount of the deferred premium payments permitted under clause (f)
above, shall not exceed $15,000,000.
 
Section 6.03                         Agreements Restricting Liens and
Distributions.  The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any
contract, agreement or understanding (other than this Agreement and the Security
Instruments, the Second Lien Loan Documents and the Senior Unsecured Notes) that
in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property, whether now owned or hereafter
acquired, to secure the Obligations or restricts any Restricted Subsidiary from
paying dividends to the Borrower, or that requires the consent of or notice to
other Persons in connection therewith; provided, that
 
 
74

--------------------------------------------------------------------------------

 
the foregoing shall not apply to (i) restrictions and conditions imposed by
Legal Requirements, (ii) customary restrictions or conditions imposed by any
agreement relating to other secured Debt permitted by this Agreement if such
restrictions or conditions apply only to the Property securing such Debt, and
(iii) restrictions on the granting, conveying, creation or imposition of any
Lien to secure the Obligations contained in any agreement or instrument
governing secured Additional Subordinated Debt so long as such restrictions are
no less favorable to the Lenders than the restrictions set forth in the
Intercreditor Agreement or which are otherwise satisfactory to the
Administrative Agent and the Required Lenders.
 
Section 6.04                         Merger or Consolidation; Asset Sales; Hedge
Terminations.
 
(a)           (i)  Without the consent of all the Lenders (other than a
Defaulting Lender), the Borrower shall not merge or consolidate with or into any
other Person other than (x) with a Restricted Subsidiary with the Borrower being
the surviving entity; provided that at the time thereof and immediately after
giving effect thereto no Default shall have occurred and the Administrative
Agent shall continue to have an Acceptable Security Interest in the Collateral,
and (y) pursuant to a Conversion Transaction; provided that, at the time thereof
and immediately after giving effect thereto, (1) no Default shall have occurred,
(2) the Administrative Agent shall have received written notice and description
of such Conversion Transaction at least 90 days prior (or such shorter time
period acceptable to the Administrative Agent in its sole discretion) to the
consummation of such Conversion Transaction (or, in the event of such Conversion
Transaction is effected in connection with the entering into of the Highbridge
Note Purchase Agreement, at least 14 days prior (or such shorter time period
acceptable to the Administrative Agent in its sole discretion) to the
consummation of such Conversion Transaction), (3) the Administrative Agent shall
have received all documentation and other information that is required by
regulatory authorities under applicable "know your customer" and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act, at least 10 Business Days’ prior to the consummation of such
Conversion Transaction, (4) the Administrative Agent shall have received an
assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent confirming the continuing obligations of the Borrower under
each Loan Document to which it is a party and such other documents, filings and
agreements necessary to maintain an Acceptable Security Interest in the
Collateral, (5) the Administrative Agent shall have a certificate, as of the
date acceptable to the Administrative Agent, of a Responsible Officer or the
secretary or an assistant secretary of the Borrower (after giving effect to the
Conversion Transaction) certifying (A) true and complete copy of the resolutions
of the board of directors or managers (or other applicable governing body) of
the Borrower approving the Loan Documents to which it is a party and authorizing
the entering into of any Loan Document in connection with the assignment
referred to in the preceding clause (4), (B) true and complete copy of the
articles or certificate (as applicable) of incorporation (or formation) of the
Borrower certified by the Secretary of State for the state of incorporation (or
formation), (C) true and complete copy of the bylaws or other governing
documents of the Borrower, (D) the names and true signatures of officers of the
Borrower authorized to sign the Loan Documents to which the Borrower is a party,
including notices, and (E) true and complete copy of certificate of good
standing for the Borrower in the state of its incorporation (or formation),
which good standing certificate shall be in effective on the date of such
officer’s certificate, (6) as requested by the Administrative Agent, the
Administrative Agent shall have received an opinion of counsel in form and
substance satisfactory to the Administrative Agent covering the matters set
forth in Exhibit K, and (7) the Administrative Agent shall have continue to have
an Acceptable Security Interest in the Collateral. (ii)  The Borrower shall not
permit any of its Restricted Subsidiaries to merge or consolidate with or into
any other Person other than the merger of a Restricted Subsidiary into the
Borrower pursuant to the immediately preceding sentence or another Restricted
Subsidiary; provided that at the time thereof and immediately after giving
effect thereto no Default shall have occurred and the Administrative Agent shall
continue to have an Acceptable Security Interest in the Collateral.
 
 
75

--------------------------------------------------------------------------------

 
(b)           The Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to make any Disposition or to novate, assign, unwind, terminate, or
amend a hedge position or Hedge Contract other than:
 
(i) the sale of Hydrocarbons or Liquid Investments in the ordinary course of
business;
 
(ii) the Disposition of equipment that is (A) obsolete, worn out, depleted or
uneconomic and disposed of in the ordinary course of business, (B) no longer
necessary for the business of such Person, or (C) contemporaneously replaced by
equipment of at least comparable value and use;
 
(iii) the Disposition of Property to the Borrower or a Restricted Subsidiary of
the Borrower; provided that at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing and the
Administrative Agent shall continue to have an Acceptable Security Interest in
the Collateral;
 
(iv) if no Event of Default then exists or would result therefrom, the
Disposition of Property which (A) does not constitute Proven Reserves and (B)
does not constitute Collateral or is not otherwise required under this Agreement
to be Collateral; and
 
(v) if no Event of Default then exists or would result therefrom, any Triggering
Event; provided that, (A) before or after giving effect to such Triggering
Event, the aggregate amount of all such Triggering Events effected during the
six month period between scheduled redeterminations of the Borrowing Base shall
not exceed 5% of the Borrowing Base then in effect, (B) the consideration
received in respect of such Triggering Event shall be equal to or greater than
the fair market value of the Properties subject to such Triggering Event, (C) if
such Triggering Event is a Disposition and such Disposition is of a Restricted
Subsidiary owning Oil and Gas Properties, such sale or other disposition shall
include all the Equity Interests of such Restricted Subsidiary, and (D) the
Borrower shall have made the payments, if any, required under Section
2.05(b)(iii).
 
Section 6.05                         Restricted Payments.  The Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, make any
Restricted Payments, except that if no Default or Event of Default has occurred
both before and after giving effect to the making of such Restricted Payment,
(a) the Restricted Subsidiaries may make Restricted Payments to the Borrower,
(b) to the extent permitted under the Second Lien Credit Agreement, the Borrower
may make Restricted Payments to its Equity Interest holders in an amount equal
to the income tax liabilities of such Person attributable to the earnings of the
Borrower, (c) in addition to the foregoing permitted distribution for tax
liabilities, the Borrower may make Restricted Payments to AMIH on account of
Equity Interests for purposes of AMIH paying interest it owes under the
Highbridge Note Purchase Agreement so long as (i) the aggregate amount of all
such Restricted Payments under this clause (c) shall not to exceed the aggregate
amount of cash contribution made by AMIH to Borrower on account of Equity
Interests since the Amendment No. 7 Effective Date, (ii) before and after giving
effect to such Restricted Payment, Availability is equal to or greater than 20%
of the Borrowing Base then in effect, and (iii) such Restricted Payments are
permitted under the Second Lien Credit Agreement, and (d) the Borrower may make
Restricted Payments to the Ellis Entities (as defined in the Agreement Regarding
Special Distributions) pursuant to the Agreement Regarding Special Distributions
in an aggregate amount not to exceed $516,487.99.
 
Section 6.06                         Investments.  The Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to, make or permit to exist
any loans, advances, or capital contributions to, or make any
 
 
76

--------------------------------------------------------------------------------

 
investment in (including, without limitation, the making of any Acquisition), or
purchase or commit to purchase any stock or other securities or evidences of
indebtedness of or interests in any Person, except:
 
(a)           Liquid Investments;
 
(b)           trade and customer accounts receivable which are for goods
furnished or services rendered in the ordinary course of business and are
payable in accordance with customary trade terms;
 
(c)           loans, advances, and investments by the Borrower in and to
Restricted Subsidiaries and investments, loans and advances by Restricted
Subsidiaries in and to other Restricted Subsidiaries and the Borrower;
 
(d)           creation of any additional Restricted Subsidiaries in compliance
with Section 6.16;
 
(e)           [reserved];
 
(f)           investments in farm-outs, farm-ins, joint ventures, area of mutual
interest agreements, gathering systems, processing systems, pipelines or other
similar arrangements, in each case, so long as (i) such Investment is usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America, (ii) such Investment
is directly in Oil and Gas Properties or in an asset (such as pipelines,
gathering systems or processing facilities) which services or otherwise directly
impacts the Borrower’s and Restricted Subsidiaries Oil and Gas Properties, and
(iii) the Borrower would otherwise be in compliance with Section 6.10 after
giving effect to such Investment; and
 
(g)           other investments, loans or advances not otherwise permitted by
this Section 6.06 in an aggregate amount not to exceed $10,000,000 at any time.
 
Section 6.07                         Affiliate Transactions.  The Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction or series of
transactions (including, but not limited to, the purchase, sale, lease or
exchange of Property, the making of any investment, the giving of any guaranty,
the assumption of any obligation or the rendering of any service) with any of
their Affiliates (other than transactions among the Borrower and its Restricted
Subsidiaries) unless such transaction or series of transactions is on terms no
less favorable to the Borrower or the Restricted Subsidiary, as applicable, than
those that could be obtained in a comparable arm's length transaction with a
Person that is not such an Affiliate.
 
Section 6.08                         Compliance with ERISA.  The Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, (a) engage in, or permit any Restricted Subsidiary to engage in, any
transaction in connection with which the Borrower or any Controlled Group member
could be subjected to either a civil penalty assessed pursuant to section
502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the
Code; (b) terminate, or permit any Restricted Subsidiary to terminate, any Plan
in a manner, or take any other action with respect to any Plan, which could
result in any liability to the Borrower or any Controlled Group member to the
PBGC; (c) fail to make, or permit any Restricted Subsidiary to fail to make,
full payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Borrower or any Controlled
Group member is required to pay as contributions thereto; (d) permit to exist,
or allow any Restricted Subsidiary to permit to exist, any accumulated funding
deficiency within the meaning of Section 302 of ERISA or section 412 of the
Code, whether or not waived, with respect to any Plan; (e) permit, or allow any
Restricted Subsidiary to permit, the actuarial present value of the benefit
liabilities (as "actuarial present value of the benefit liabilities" shall have
the meaning specified in section 4041 of ERISA) under
 
 
77

--------------------------------------------------------------------------------

 
any Plan maintained by the Borrower or any Controlled Group member which is
regulated under Title IV of ERISA to exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities; (f) assume an obligation to
contribute to, or permit any Restricted Subsidiary to assume an obligation to
contribute to, any Multiemployer Plan; (g) acquire, or permit any Restricted
Subsidiary to acquire, an 80% or greater interest in any Person if such Person
sponsors, maintains or contributes to, or at any time in the six-year period
preceding such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other Plan that is subject to Title IV of ERISA,
and in either case, the actuarial present value of the benefit liabilities under
such Plan exceeds the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities, and the withdrawal liability, if assessed, could
reasonably be expected to result in a Material Adverse Change; (h) incur, or
permit any Restricted Subsidiary to incur, a liability to or on account of a
Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA; (i) assume an
obligation to contribute to, or permit any Restricted Subsidiary to assume an
obligation to contribute to, any employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by such entities in their sole discretion without any material
liability; (j) amend or permit any Restricted Subsidiary to amend, a Plan
resulting in an increase in current liability such that the Borrower or any
Controlled Group member is required to provide security to such Plan under
section 401(a)(29) of the Code; or (k) permit to exist any occurrence of any
Reportable Event (as defined in Title IV of ERISA), or any other event or
condition, which presents a material (in the opinion of the Required Lenders)
risk of such a termination by the PBGC of any Plan that could reasonably be
expected to result in a Material Adverse Change.
 
Section 6.09                         Sale-and-Leaseback.  The Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, sell or transfer
to a Person any Property, whether now owned or hereafter acquired, if at the
time or thereafter the Borrower or a Restricted Subsidiary shall lease as lessee
such Property or any part thereof or other Property that the Borrower or a
Restricted Subsidiary intends to use for substantially the same purpose as the
Property sold or transferred, except for the sale-and-leaseback of furniture,
fixtures, and equipment not to exceed $5,000,000.
 
Section 6.10                         Change of Business.  The Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, make any
material change in the character of its business as an independent oil and gas
exploration and production company, nor will the Borrower or any Restricted
Subsidiary operate or carry on business in any jurisdiction other than the
United States, including the Gulf of Mexico.
 
Section 6.11                         Organizational Documents, Name Change;
Change in Accounting.  The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, amend, supplement, modify or restate their articles
or certificate of incorporation or formation, limited partnership agreement,
bylaws, limited liability company agreements, or other equivalent organizational
documents or amend its name or change its jurisdiction of incorporation,
organization or formation without prior written notice to, and prior consent of,
the Administrative Agent.  The Borrower and the Guarantors shall not, and shall
not permit any Restricted Subsidiary to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP (and
then subject to Section 1.03), or change the fiscal year of the Borrower or of
any Restricted Subsidiary; provided following the Merger, Borrower shall convert
the method of accounting for the Merger Company from “full cost accounting” to
“successful efforts accounting.”
 
Section 6.12                         Use of Proceeds; Letters of Credit.  The
Borrower will not permit the proceeds of any Advance or Letters of Credit to be
used for any purpose other than those permitted by Section 5.09.  The Borrower
will not engage in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of
Regulation U).  Neither the Borrower nor any Person acting
 
 
78

--------------------------------------------------------------------------------

 
on behalf of the Borrower shall take, nor permit any of the Borrower's
Restricted Subsidiaries to take any action which might cause any of the Loan
Documents to violate Regulation T, U or X or any other regulation of the Board
of Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect, including
without limitation, the use of the proceeds of any Advance or Letters of Credit
to purchase or carry any margin stock in violation of Regulation T, U or X.
 
Section 6.13                         Gas Imbalances, Take-or-Pay or Other
Prepayments.  The Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, allow on a net basis, gas imbalances, take-or-pay or other
prepayments with respect to the Oil and Gas Properties of the Borrower or any
Restricted Subsidiary that would require the Borrower or any Restricted
Subsidiary to deliver their respective Hydrocarbons produced on a monthly basis
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor other than that which do not result in the
Borrower or any Restricted Subsidiary having net aggregate liability in excess
of $10,000,000.
 
Section 6.14                         Limitation on Hedging.
 
(a)           Speculative Purposes.  The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to purchase, assume, or hold a speculative
position in any commodities market or futures market or enter into any Hedge
Contract for speculative purposes.
 
(b)           Risk Management; Term.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to be party to or otherwise enter into
any Hedge Contract that (i) is entered into for reasons other than as a part of
its normal business operations as a risk management strategy and/or hedge
against changes resulting from market conditions related to the Borrower's
operations or (ii) is longer than five years in duration.
 
(c)           Additional Limitations on Hedging.  The Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, enter into or maintain
any Hydrocarbon Hedge Contract with any Person other than Hydrocarbon Hedge
Contracts (i) with an Approved Counterparty and (ii) the notional volumes for
which (when aggregated with other Hydrocarbon Hedge Contracts then in effect
other than basis differential swaps on volumes already hedged pursuant to other
Hedge Contracts) do not exceed, as of the date such Hydrocarbon Hedge Contract
is executed or at any time during the term of this Agreement, the percentage set
forth below of the Borrower’s and Guarantors’ Current Production for each month
during the period during which such Hydrocarbon Hedge Contract is in effect, for
each of crude oil, natural gas liquids and natural gas, calculated separately:
 
Calendar Year Hedged
( relative to measurement date)
Percentage Limitation
Crude Oil
Natural Gas and Natural Gas Liquids
Months 1-24
100%
100%
Months 25-36
75%
75%
Months 37-60
50%
50%

 
provided, that, if at any time, the aggregate notional volumes of all the
Borrower’s and its Restricted Subsidiaries’ respective hedges of crude oil,
natural gas liquids and natural gas (calculated separately) under all
Hydrocarbon Hedge Contracts corresponding to the delivery dates of the Current
Production exceeds the “Percentage Limitation” of Current Production, then
Borrower shall have the opportunity to cure such excess by (A) furnishing to
Administrative Agent, by no later than 5:00 p.m. (Houston, Texas,
 
 
79

--------------------------------------------------------------------------------

 
time) on the next Test Date, a detailed calculation of such determination and
such excess, in form, and substance reasonably satisfactory to the
Administrative Agent, and (B) no later than 15 days after such Test Date,
Borrower shall (1) furnish to Administrative Agent an updated Engineering Report
(the "Updated Engineering Report") in form and substance reasonably satisfactory
to the Administrative Agent, and (2) terminate, create off-setting positions or
otherwise unwind existing Hydrocarbon Hedge Contracts such that, after giving
effect thereto, no more than “Percentage Limitation” of the Borrower's and its
Restricted Subsidiaries' aggregate Current Production of crude oil, natural gas
liquids and natural gas are covered by all Hydrocarbon Hedge Contracts (it being
understood that volumes of crude oil, natural gas liquids and natural gas are
calculated separately and that natural gas liquids may be hedged on terms
reasonably satisfactory to the Administrative Agent by Hydrocarbon Hedge
Contracts for crude oil, natural gas, natural gas liquids or a combination
thereof), and Borrower shall deliver a certificate of a Responsible Officer of
the Borrower to the Administrative Agent certifying to that effect; provided
further that, if an Updated Engineering Report is updating an Independent
Engineering Report, such Updated Engineering Report shall be an Independent
Engineering Report.  No Hydrocarbon Hedge Contract shall have a tenor of longer
than 5 years.  For purposes of the foregoing volume limitations, floors and puts
shall be disregarded.
 
(d)           Acquisition Hedging.  With respect to anticipated production of
Hydrocarbons which are the subject of an Acquisition under which the Borrower or
any Restricted Subsidiary is the purchaser, the Borrower and its Restricted
Subsidiaries may enter into Hydrocarbon Hedge Contracts covering such
anticipated production prior to effecting such Acquisition (regardless of the
fact that such production is not yet owned by the Borrower or such Restricted
Subsidiary) so long as (A) a binding purchase agreement has been executed by the
Borrower or a Restricted Subsidiary and the counterparties to such Acquisition,
(B) at the time such Hydrocarbon Hedge Contracts are entered into, the aggregate
Unused Commitment Amount is greater than or equal to 10% of the lesser of the
Borrowing Base and the aggregate Commitments then in effect, (C) the Borrower
shall, and shall cause its Restricted Subsidiaries to terminate, unwind or
otherwise liquidate all such Hydrocarbon Hedge Contracts upon the earliest of
(1) the 90th day following the full execution of the purchase agreement related
to such Acquisition if the Acquisition has not been fully consummated by such
date, (2) within 3 Business Days after the date upon on which such purchase
agreement is terminated by any party thereto, and (3) the date upon which the
Borrower or any Restricted Subsidiary believes, with reasonable certainty, that
such Acquisition will not be consummated, and (D) at the time such Hedge
Contracts are entered into, but after giving pro forma effect to such
Acquisition (i.e. assuming that such Acquisition had gone into effect prior to
or as of the date such Hydrocarbon Hedge Contracts are entered into and
Engineering Report, for purposes of calculating Current Production, includes any
Engineering Report covering the reserves that are the subject of such
Acquisition)), such Hedge Contracts would be permitted under subsection (b)
above and such Hedge Contracts shall otherwise comply with the terms of this
Agreement.
 
Section 6.15                         Post-Closing Hedging.  On or prior to two
Business Days after the Effective Date, the Borrower shall have entered into
Hedge Contracts to effect the hedge positions for the volumes, years and
forecasted production necessary in order to create an additional $1,400,000 of
value attributable to the Oil and Gas Properties considered for the initial
Borrowing Base hereunder, in any event, as reasonably determined by the
Administrative Agent using its customary pricing data.
 
Section 6.16                         Additional Subsidiaries.  The Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, create or
acquire any additional Subsidiaries without (a) the prior written notice to the
Administrative Agent and (b) being in compliance with Section 5.14.
 
Section 6.17                         Current Ratio.  The Borrower shall not
permit the ratio of, as of the last day of each fiscal quarter of the Borrower,
beginning with the fiscal quarter ending June 30, 2010, the Borrower's and its
consolidated Restricted Subsidiaries' (it being understood that no amounts of
the
 
 
80

--------------------------------------------------------------------------------

 
Unrestricted Subsidiaries of the Borrower shall be taken into account in
calculating this ratio) (a) consolidated current assets to (b) consolidated
current liabilities, to be less than 1.00 to 1.00.  For purposes of this
calculation (i) "current assets" shall include, as of the date of calculation,
the Unused Commitment Amount but shall exclude any asset representing a
valuation account arising from the application of SFAS 133 or 143, and (ii)
"current liabilities" shall exclude, as of the date of calculation, the current
portion of long–term Debt existing under this Agreement and the current portion
of long-term Debt existing under the Second Lien Credit Agreement and any
liabilities representing a valuation account arising from the application of
SFAS 133 and 143.
 
Section 6.18                         Leverage Ratio.  The Borrower shall not
permit, as of the end of each fiscal quarter, beginning with the fiscal quarter
ending June 30, 2010, the ratio of (a) all Debt (other than obligations under
Hedge Contracts) of the Borrower and its Restricted Subsidiaries as of such
fiscal quarter end to (b) the Adjusted EBITDAX, to be greater than 4.00 to 1.00.
 
Section 6.19                         Interest Coverage Ratio.  The Borrower
shall not permit, as of the end of each fiscal quarter, beginning with the
fiscal quarter ending June 30, 2010, the ratio of (a) the Adjusted EBITDAX to
(b) the Interest Expense, to be less than 3.00 to 1.00.
 
Section 6.20                         Anti-Terrorism.  The Borrower shall not
permit, and shall not permit the other Loan Parties to (a) conduct any business
or engage in making or receiving any contribution of funds, goods or services to
or for the benefit of any Person described in Section 4.21 above, (b) deal in,
or otherwise engage in any transaction relating to, any property of interests in
property blocked pursuant to the Executive Order of any other
Anti-Terrorism/Money Laundering Law or (c) engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, (x) any of the prohibitions set forth in any
Anti-Terrorism/Money Laundering Law or (y) or (y) any prohibitions set forth in
the rules or regulations issued by OFAC (and, in each case, the Borrower shall,
and shall cause each of the Loan Parties to, promptly deliver or cause to be
delivered to the Lenders any certification or other evidence requested from time
to time by any Lender in its reasonable discretion, confirming the Loan Parties’
compliance with this Section 6.20).
 
Section 6.21                         Account Payables.  The Borrower shall not,
nor shall it permit any of its Restricted Subsidiaries to, allow any of its
trade payables or other accounts payable to be outstanding for more than 90 days
(except (a) in cases where any such trade payable is being disputed in good
faith and adequate reserves under GAAP have been established and (b) for such
payables, which in the aggregate, do not exceed $3,000,000).
 
Section 6.22                         Second Lien Debt.  The Borrower shall not,
nor shall it permit any of its Restricted Subsidiaries to, (a) make any
optional, mandatory or scheduled payments on account of principal (whether by
redemption, purchase, retirement, defeasance, set-off or otherwise), interest,
premiums and fees in respect of the Second Lien Debt or (b) amend, supplement or
otherwise modify the terms of the Second Lien Debt if such amendment, supplement
or modification would violate the Intercreditor Agreement; provided that, (x)
the Borrower may make scheduled payments of interest on the Second Lien Debt,
(y)  the Borrower may make mandatory prepayments of principal of Second Lien
Debt required pursuant to Section 2.06(c) of the Second Lien Credit Agreement as
in effect on the Amendment No. 11 Effective Date (along with any payments in
connection therewith required pursuant to Section 2.06(d) of the Second Lien
Credit Agreement as in effect on the Amendment No. 11 Effective Date) so long as
(i) no Default has occurred and is continuing or would result therefrom and
(ii) prior to making such payment, the Borrower has made the payments required
pursuant to Section 2.05(b)(iii) and Section 2.06(b), and (z) the Borrower may
make any optional or scheduled payments of principal of Second Lien Debt (along
with any payments in connection therewith required pursuant to Section 2.06(d)
of the Second Lien Credit Agreement as in effect on the Amendment No. 11
Effective Date) so long as (i) no
 
 
81

--------------------------------------------------------------------------------

 
Default has occurred and is continuing or would therefrom, (ii) before and after
giving effect thereto, the Borrower is in pro forma compliance with Sections
6.17, 6.18, and 6.19, and (iii) before and after giving effect thereto,
Availability is equal to or greater than 20% of the Borrowing Base then in
effect.
 
Section 6.23                         Additional Subordinated Debt.  The Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to make any
payments on account of principal (whether by redemption, purchase, retirement,
defeasance, set-off or otherwise), interest, premiums and fees in respect of any
Additional Subordinated Debt prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination term applicable
thereto.
 
Section 6.24                         Additional Liens.  No Loan Party shall, nor
shall any Loan Party permit any of its Subsidiaries to, grant a Lien on any
Property to secure any Debt under the Second Lien Loan Documents or any
Additional Second Lien Debt (except for such Liens which were permitted to be
granted on or before the Amendment No. 11 Effective Date) without first
(a) giving fifteen days’ prior written notice to the Administrative Agent
thereof and (b) granting to the Administrative Agent to secure the Obligations
an Acceptable Security Interest in the same Property pursuant to Security
Instruments in form and substance satisfactory to the Administrative Agent.  In
connection therewith, each Loan Party shall, or shall cause its Subsidiaries to,
execute and deliver such other additional closing documents, certificates and
legal opinions as may reasonably be requested by the Administrative Agent.
 
ARTICLE VII

 
EVENTS OF DEFAULT; REMEDIES
 
Section 7.01                         Events of Default.  The occurrence of any
of the following events shall constitute an "Event of Default" under any Loan
Document:
 
(a)           Payment.  The Borrower (i) shall fail to pay when due any
principal under the Notes or any other Loan Document or (ii) shall fail to pay
any interest, fees, reimbursements, indemnifications, or other amounts due and
payable hereunder, under the Notes, or under any other Loan Document and such
failure shall continue for a period of three Business Days after the due date
therefor;
 
(b)           Representation and Warranties.  Any representation or warranty
made or deemed to be made (i) by the Borrower or any of its Restricted
Subsidiaries or any other Guarantor (or any of their respective officers) in
this Agreement or in any other Loan Document or (ii) by the Borrower or any of
its Restricted Subsidiaries (or any of their respective officers) in connection
with this Agreement or any other Loan Document shall prove to have been
incorrect in any material respect (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) when made or deemed to
be made;
 
(c)           Covenant Breaches.  The Borrower or any of its Restricted
Subsidiaries or any other Guarantor shall (i) fail to perform or observe any
term or covenant set forth in Section 2.05(b), Section 5.03 (with respect to the
existence of the Borrower or any Restricted Subsidiary), or Article VI of this
Agreement or (ii) fail to perform or observe any other term or covenant set
forth in this Agreement or in any other Loan Document that is not covered by
clause (i) above or any other provision of this Section 7.01 and such failure
shall remain unremedied for a period of thirty Business Days after the
occurrence of such failure (such grace period to be applicable only in the event
such Default can be remedied by corrective action of the Borrower or any of its
Restricted Subsidiaries);
 
(d)           Cross-Defaults.  (i) The Borrower and or any of its Restricted
Subsidiaries shall fail to pay any principal of or premium or interest on its
Debt that is outstanding in a principal amount of at least
 
 
82

--------------------------------------------------------------------------------

 
$5,000,000 individually or when aggregated with all such Debt of the Borrower or
any of its Restricted Subsidiaries so in default (but excluding Debt evidenced
by the Notes) when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to
Debt (including, without limitation, any event of default or termination event
under any Hedge Contract) that is outstanding in a principal amount (or
termination payment amount or similar amount) of at least $5,000,000
individually or when aggregated with all such Debt of the Borrower or such
Restricted Subsidiary so in default, and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or (iii) any such Debt in a principal amount of at
least $5,000,000 individually or when aggregated with all such Debt of the
Borrower or such Restricted Subsidiary shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof;
 
(e)           Insolvency.  (i) The Borrower or any of its Restricted
Subsidiaries or any other Guarantor shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; (ii)
any proceeding shall be instituted by or against the Borrower or any of its
Restricted Subsidiaries seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its Property and, in the
case of any such proceeding instituted against the Borrower or any such
Restricted Subsidiary either such proceeding shall remain undismissed or
unstayed for a period of 60 days or any of the actions sought in such proceeding
shall occur; or (iii) the Borrower or any of its Restricted Subsidiaries, shall
take any corporate action to authorize any of the actions set forth above in
this paragraph (e);
 
(f)           Judgments.  Any judgment or order for the payment of money in
excess of $5,000,000 shall be rendered against the Borrower or any of its
Restricted Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;
 
(g)           Termination Events.  Any Termination Event with respect to a Plan
shall have occurred, and, 30 days after notice thereof shall have been given to
the Borrower by the Administrative Agent, (i) such Termination Event shall not
have been corrected and (ii) the Termination Event could reasonably be expected
to result in a Material Adverse Change;
 
(h)           Plan Withdrawals.  The Borrower or any member of the Controlled
Group as employer under a Multiemployer Plan shall have made a complete or
partial withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount that could
reasonably be expected to result in a Material Adverse Change;
 
(i)           Change in Control.  A Change in Control shall have occurred;
 
(j)           Loan Documents.  Any provision of any Loan Document shall for any
reason cease to be valid and binding on the Borrower or any of its Restricted
Subsidiaries or any such Person shall so state in writing;
 
 
83

--------------------------------------------------------------------------------

 
(k)           Security Instruments.  (i) The Administrative Agent shall fail to
have an Acceptable Security Interest in any portion of the Collateral in excess
of $5,000,000.00 in the aggregate at any one time or (ii) any Security
Instrument shall at any time and for any reason cease to create the Lien on the
Property purported to be subject to such agreement in accordance with the terms
of such agreement, or cease to be in full force and effect, or shall be
contested by the Borrower or any of its Restricted Subsidiaries except as a
result of the sale or other Disposition of the applicable Collateral permitted
under the Loan Documents;
 
(l)           [Intentionally Omitted];
 
(m)           [Intentionally Omitted];
 
(n)           Second Lien Credit Agreement.  An "Event of Default" under the
Second Lien Credit Agreement shall have occurred; or
 
(o)           Intercreditor Agreement.  For so long as the Second Lien Debt is
outstanding, unless such Debt was paid in violation of the terms of this
Agreement or the Intercreditor Agreement, any of the provisions of the
Intercreditor Agreement shall, for any reason cease to be valid and binding or
otherwise cease to be in full force and effect and valid, binding and
enforceable in accordance with its terms against any Loan Party or any holder of
Debt under the Second Lien Loan Documents or of any other Second Lien Debt or
shall be repudiated in writing by any such Person.
 
Section 7.02                         Optional Acceleration of Maturity.  If any
Event of Default (other than an Event of Default pursuant to paragraph (e) of
Section 7.01) shall have occurred and be continuing, then, and in any such
event,
 
(a)           the Administrative Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender and the Issuing Lender to make extensions of credit
hereunder, including making Advances and issuing, increasing, or extending
Letters of Credit, to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;
 
(b)           the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Required Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
the Letter of Credit Exposure as security for the Obligations; and
 
(c)           the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Instruments, the Guaranties, and any other Loan Document for
the ratable benefit of itself, the Issuing Lender and the Lenders by appropriate
proceedings.
 
Section 7.03                         Automatic Acceleration of Maturity.  If any
Event of Default pursuant to paragraph (e) of Section 7.01 shall occur,
 
 
84

--------------------------------------------------------------------------------

 
(a)           (i) the obligation of each Lender and the Issuing Lender to make
extensions of credit hereunder, including making Advances and issuing,
increasing, or extending Letters of Credit, shall terminate, and (ii) all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Loan Documents
shall become and be forthwith due and payable in full, without notice of intent
to demand, demand, presentment for payment, notice of nonpayment, protest,
notice of protest, grace, notice of dishonor, notice of intent to accelerate,
notice of acceleration, and all other notices, all of which are hereby expressly
waived by the Borrower;
 
(b)           the Borrower shall deposit with the Administrative Agent into the
Cash Collateral Account an amount of cash equal to the outstanding Letter of
Credit Exposure as security for the Obligations; and
 
(c)           the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Instruments, the Guaranties, and any other Loan Document for
the ratable benefit of itself, the Issuing Lender and the Lenders by appropriate
proceedings.
 
Section 7.04                         Right of Set-off.  Upon the occurrence and
during the continuance of any Event of Default, the Administrative Agent, the
Issuing Lender, and each Lender is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by the Administrative Agent,
the Issuing Lender, or such Lender to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement, the Notes held by the Administrative Agent, the
Issuing Lender, or such Lender, and the other Loan Documents, irrespective of
whether or not the Administrative Agent, the Issuing Lender, or such Lender
shall have made any demand under this Agreement, such Notes, or such other Loan
Documents, and although such obligations may be unmatured.  The Administrative
Agent, the Issuing Lender, and each Lender agrees to promptly notify the
Borrower after any such set-off and application made by the Administrative
Agent, the Issuing Lender, or such Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of the Administrative Agent, the Issuing Lender, and each Lender under
this Section 7.04 are in addition to any other rights and remedies (including,
without limitation, other rights of set-off) which the Administrative Agent, the
Issuing Lender, or such Lender may have.
 
Section 7.05                         Non-exclusivity of Remedies.  No remedy
conferred upon the Administrative Agent, the Issuing Lender, and the Lenders is
intended to be exclusive of any other remedy, and each remedy shall be
cumulative of all other remedies existing by contract, at law, in equity, by
statute or otherwise.
 
Section 7.06                         Application of Proceeds.  From and during
the continuance of any Event of Default, any monies or Property actually
received by the Administrative Agent pursuant to this Agreement or any other
Loan Document, the exercise of any rights or remedies under any Security
Instrument, or any other agreement with the Borrower or any of its Restricted
Subsidiaries that secures any of the Obligations, shall be, subject to the
Intercreditor Agreement, applied in the following order:
 
(a)           First, to the payment of all amounts, including without limitation
costs and expenses incurred in connection with the collection of such proceeds
and the payment of any part of the Obligations, due to the Administrative Agent
under any of the expense reimbursement or indemnity provisions of this Agreement
or any other Loan Document, any Security Instrument, or other collateral
documents, and any applicable law;
 
 
85

--------------------------------------------------------------------------------

 
(b)           Second, ratably, according to the then unpaid amounts thereof,
without preference or priority of any kind among them, to the payment of the
Obligations then due and payable, including Obligations with respect to Letters
of Credit, any Obligations of the Borrower or its Restricted Subsidiaries owing
to any Swap Counterparty under any Hedge Contract and any Banking Services
Obligations owing to any Lender or Affiliate of a Lender; and
 
(c)           Third, to the Second Lien Agent as required under the
Intercreditor Agreement; and
 
(d)           Fourth, the remainder, if any, to the Borrower, its Restricted
Subsidiaries, their respective successors or assigns, or such other Person as
may be lawfully entitled to receive the same or as a court of competent
jurisdiction may direct.
 
ARTICLE VIII

 
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER
 
Section 8.01                         Authorization and Action.  Each Lender that
is an Existing Lender is deemed to have appointed Wells Fargo Bank, N.A., as the
administrative agent and the issuing lender under the Existing Credit Agreement;
provided, however, Wells Fargo Bank, N.A. does not assume and shall not be
obligated to pay, perform or discharge any claim, debt, obligation, expense or
liability of MUFG Union Bank, N.A., if any, of any kind, whether known or
unknown, absolute or contingent, under the Loan Documents (as defined in the
Existing Credit Agreement) or otherwise, arising out of any act or omission
occurring on or before the date hereof under the Loan Documents (as defined in
the Existing Credit Agreement).  The Borrower, the Existing Lenders, Wells Fargo
Bank, N.A. and MUFG Union Bank, N.A. agree that Section 8.06 of the Existing
Credit Agreement shall apply to MUFG Union Bank, N.A.'s resignation pursuant to
the Assignment; provided that, such parties hereby waive the 30 days prior
written notice required thereunder as to such resignation.  Each Lender hereby
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent by the terms hereof and of the other Loan Documents,
together with such powers as are reasonably incidental thereto.  As to any
matters not expressly provided for by this Agreement or any other Loan Document
(including, without limitation, enforcement or collection of the Notes), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Administrative Agent shall
not be required to take any action that exposes the Administrative Agent to
personal liability or that is contrary to this Agreement, any other Loan
Document, or applicable law.
 
Section 8.02                         Administrative Agent's Reliance,
Etc.  Neither the Administrative Agent nor any of its directors, officers,
agents, or employees shall be liable for any action taken or omitted to be taken
(INCLUDING THE ADMINISTRATIVE AGENT'S OWN NEGLIGENCE) by it or them under or in
connection with this Agreement or the other Loan Documents, except for its or
their own gross negligence or willful misconduct.  Without limitation of the
generality of the foregoing, the Administrative Agent:  (a) may treat the payee
of any Note as the holder thereof until the Administrative Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Administrative Agent; (b) may consult with legal
counsel (including counsel for the Borrower), independent public accountants,
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants, or experts; (c) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements,
warranties, or representations made in or in connection with this Agreement or
the other Loan Documents; (d) shall not have any duty to ascertain or to inquire
as to
 
 
86

--------------------------------------------------------------------------------

 
the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document on the part of the Borrower or its
Subsidiaries or to inspect the Property (including the books and records) of the
Borrower or its Subsidiaries; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement or any other Loan Document; and (f) shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon any notice, consent, certificate, or other instrument or writing
(which may be by telecopier) believed by it to be genuine and signed or sent by
the proper party or parties.
 
Section 8.03                         The Administrative Agent and Its
Affiliates.  With respect to its Commitment, the Advances made by it, and the
Notes issued to it, the Administrative Agent shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though it were not the Administrative Agent.  The term "Lender" or "Lenders"
shall, unless otherwise expressly indicated, include the Administrative Agent in
its individual capacity.  The Administrative Agent and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, and generally
engage in any kind of business with, the Borrower or any of its Subsidiaries,
and any Person who may do business with or own securities of the Borrower or any
such Subsidiary, all as if the Administrative Agent were not an agent hereunder
and without any duty to account therefor to the Lenders.
 
Section 8.04                         Lender Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on the Interim Financial
Statements and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.
 
Section 8.05                         Indemnification.  THE LENDERS SEVERALLY
AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), ACCORDING TO THEIR
RESPECTIVE PRO RATA SHARES FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT AND THE ISSUING
LENDER IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION
TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (INCLUDING THE ADMINISTRATIVE AGENT'S AND
THE ISSUING LENDER'S OWN NEGLIGENCE), AND INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL CLAIMS AND ANY LIABILITIES ARISING UNDER ENVIRONMENTAL LAW,
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS RESULTING FROM THE ADMINISTRATIVE AGENT'S OR THE
ISSUING LENDER'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT.  WITHOUT
LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE
AGENT AND THE ISSUING LENDER PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY
OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE
AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR
 
 
87

--------------------------------------------------------------------------------

 
OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE
AGENT OR THE ISSUING LENDER IS NOT REIMBURSED FOR SUCH BY THE
BORROWER.  Notwithstanding the foregoing, the preceding provisions of this
Section 8.05 shall apply only to liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that were
incurred by or asserted against the Administrative Agent or the Issuing Bank in
their respective capacities as such, or against any Affiliate thereof, or any of
such Person's or Affiliate's respective directors, officers, employees, or
agents, acting for the Administrative Agent or Issuing Bank in connection with
such capacity.  To the extent that the indemnity obligations provided in this
Section 8.05 are for the benefit of the Administrative Agent as the named
secured party under the Liens granted under the Security Instruments, each
Lender hereby agrees that if such Lender ceases to be a Lender hereunder but
obligations owing to such Lender or an Affiliate of such Lender continue to be
secured by such Liens, then such Lender shall continue to be bound by the
provisions of this Section 8.05 until such time as such obligations have been
satisfied or terminated in full and subject to the terms of the last sentence of
Section 9.09.  In such event, in determining the pro rata shares under this
Section 8.05, the Lenders shall include the aggregate amount (giving effect to
any netting agreements) that would be owing to such Swap Counterparty if such
Hedge Contracts were terminated at the time of determination.
 
Section 8.06                         Successor Administrative Agent and Issuing
Lender.  The Administrative Agent or the Issuing Lender may resign at any time
by giving not less than 30 days prior written notice thereof to the Lenders and
the Borrower and may be removed at any time with or without cause by the
Required Lenders upon receipt of written notice from the Required Lenders to
such effect.  Upon receipt of notice of any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Administrative
Agent or Issuing Lender with, if any Event of Default has not occurred and is
not continuing, the consent of the Borrower, which consent shall not be
unreasonably withheld.  If no successor Administrative Agent or Issuing Lender
shall have been so appointed by the Required Lenders with the consent of the
Borrower, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent's or Issuing Lender's giving of notice of
resignation or the Required Lenders' removal of the retiring Administrative
Agent or Issuing Lender, then the retiring Administrative Agent or Issuing
Lender may, on behalf of the Lenders and the Borrower, appoint a successor
Administrative Agent or Issuing Lender, which shall be, in the case of a
successor agent, a commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $500,000,000 and, in the case of the Issuing Lender, a Lender; provided
that, if the Administrative Agent or Issuing Lender shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent or Issuing Lender shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that (A) in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and (B) the retiring Issuing Lender shall remain the Issuing Lender
with respect to any Letters of Credit outstanding on the effective date of its
resignation or removal and the provisions affecting the Issuing Lender with
respect to such Letters of Credit shall inure to the benefit of the retiring
Issuing Lender until the termination of all such Letters of Credit) and (2) all
payments, communications and determinations provided to be made by, to or
through the retiring Administrative Agent shall instead be made by or to each
Lender and the Issuing Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent or Issuing Lender, as applicable, as
provided for above in this paragraph.  Upon the acceptance of any appointment as
Administrative Agent or Issuing Lender by a successor Administrative Agent or
Issuing Lender, such successor Administrative Agent or Issuing Lender shall
thereupon succeed to and become vested with all the rights, powers, privileges,
and duties of the retiring Administrative Agent or Issuing Lender, and the
retiring Administrative Agent or Issuing Lender shall be discharged
 
 
88

--------------------------------------------------------------------------------

 
from its duties and obligations under this Agreement and the other Loan
Documents, except that the retiring Issuing Lender shall remain the Issuing
Lender with respect to any Letters of Credit outstanding on the effective date
of its resignation or removal and the provisions affecting the Issuing Lender
with respect to such Letters of Credit shall inure to the benefit of the
retiring Issuing Lender until the termination of all such Letters of
Credit.  After any retiring Administrative Agent's or Issuing Lender's
resignation or removal hereunder as Administrative Agent or Issuing Lender, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent or Issuing
Lender under this Agreement and the other Loan Documents.
 
Section 8.07                         Additional Agents.  None of the agents
(other than the Administrative Agent) or arrangers referred to on the cover of
this Agreement shall have any duties, obligations or liabilities in their
respective capacities as agents or arrangers.
 
Section 8.08                         Collateral Matters.
 
(a)           Administrative Agent is authorized on behalf of the Secured
Parties, without the necessity of any notice to or further consent from the
Secured Parties, from time to time, to take any actions with respect to any
Collateral or Security Instruments which may be necessary to perfect and
maintain Acceptable Security Interests in and Liens upon the Collateral granted
pursuant to the Security Instruments.  Administrative Agent is further
authorized on behalf of the Secured Parties, without the necessity of any notice
to or further consent from the Secured Parties, from time to time, to take any
action (other than enforcement actions requiring the consent of, or request by,
the Required Lenders as set forth in Section 7.02 or Section 7.03 above) in
exigent circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Loan Documents or applicable
law.  By accepting the benefit of the Liens granted pursuant to the Security
Instruments, each Secured Party not party hereto hereby agrees to the terms of
this paragraph (a).
 
(b)           Each Secured Party irrevocably authorizes Administrative Agent to
release any Lien granted to or held by the Administrative Agent upon any
Collateral and release any Guarantor from its Guaranty: (i) upon termination of
the Commitments, termination or expiration of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender have been made), termination of all
Hedge Contracts with Swap Counterparties that are secured by the Liens on the
Collateral (other than Hedge Contracts with any Swap Counterparty with respect
to which other arrangements satisfactory to the Swap Counterparty and the
Borrower have been made; provided that, unless a Swap Counterparty notifies the
Administrative Agent in writing at least 2 Business Days prior to the expected
termination of the Commitments that such arrangements have not been made, then
solely for purposes of this clause (b), it shall be deemed that such
satisfactory arrangements have been made), and payment in full of all
Obligations (other than Obligations arising under Hedge Contracts with any Swap
Counterparty with respect to which other arrangements satisfactory to the Swap
Counterparty and the Borrower have been made; provided that, unless a Swap
Counterparty notifies the Administrative Agent in writing at least 2 Business
Days prior to the expected termination of the Commitments that such arrangements
have not been made, then solely for purposes of this clause (b), it shall be
deemed that such satisfactory arrangements have been made); (ii) as to release
of Collateral, constituting Property sold or to be sold or otherwise disposed of
as part of or in connection with any Disposition permitted under this Agreement
or the other Loan Documents; (iii) as to release of Collateral, constituting
Property in which the Borrower or any Restricted Subsidiary owned no interest at
the time the Lien was granted or at any time thereafter (other than as a result
of a transaction, event or circumstance that is prohibited hereunder); (iv) as
to release of Collateral, constituting Property leased to the Borrower or any
Restricted Subsidiary under a lease which has expired or has been terminated in
a transaction permitted under this Agreement or is about to expire and which has
not been, and is not intended by the Borrower or such Restricted Subsidiary to
be, renewed or extended; (v) as to a release of
 
 
89

--------------------------------------------------------------------------------

 
a Subsidiary from its respective Guaranty, upon such Subsidiary ceasing to be a
Restricted Subsidiary of the Borrower pursuant to a transaction permitted
hereunder; or (vi) if approved, authorized or ratified in writing by the
applicable Required Lenders or all the Lenders, as the case may be, as required
by Section 9.01.  Upon the request of the Administrative Agent at any time, the
Secured Parties will confirm in writing the Administrative Agent's authority to
release particular types or items of Collateral pursuant to this Section
8.08.  By accepting the benefit of the Liens granted pursuant to the Security
Instruments, each Secured Party not party hereto hereby agrees to the terms of
this paragraph (b).
 
(c)           Notwithstanding anything contained in any of the Loan Documents to
the contrary, the Borrower, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Instruments may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof.  By accepting the benefit
of the Liens granted pursuant to the Security Instruments, each Secured Party
not party hereto hereby agrees to the terms of this paragraph (c).
 
ARTICLE IX

 
MISCELLANEOUS
 
Section 9.01                         Amendments, Etc.  No amendment or waiver of
any provision of this Agreement, the Notes, or any other Loan Document (other
than the Fee Letters), nor consent to any departure by the Borrower or any
Restricted Subsidiary therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Required Lenders and the Borrower, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
waiver, or consent shall, unless in writing and signed by all the Lenders, do
any of the following: (a) waive any of the conditions specified in Section 3.01,
(b) increase the Borrowing Base or the aggregate Commitments of the Lenders,
(c) reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder or under any other Loan Document, (d) postpone any
date fixed for any payment of principal of, or interest on, the Notes, or any
fees or other amounts payable hereunder or extend the Maturity Date, or the
Commitment Termination Date, (e) change the percentage of Lenders that shall be
required for the Lenders or any of them to take any action hereunder or under
any other Loan Document, (f) amend Section 2.11 in such a manner as to alter the
pro rata sharing of payments required therein or this Section 9.01, (g) amend
the definition of "Required Lenders," (h) release any Restricted Subsidiary from
its obligations under any Guaranty other than as a result of a transaction
permitted hereby (including a designation as an Unrestricted Subsidiary, if any
permitted hereby), (i) permit the Borrower or any Restricted Subsidiary to enter
into any merger or consolidation with or into any other Person, except for
mergers or consolidations permitted pursuant to Section 6.04 or amend clause
(a)(i) of Section 6.04, (j) release any Collateral securing the Obligations,
except for releases of Collateral as permitted under Section 8.08(b), or (k)
amend or waive any provision of, nor consent to any departure by any party
thereto from, the Intercreditor Agreement to the extent such amendment, waiver
or consent would impair the priority or enforceability of the Liens securing the
Obligations; and provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent or the Issuing Lender
in addition to the Lenders required above to take such action, affect the rights
or duties of the Administrative Agent or the Issuing Lender, as the case may be,
under this Agreement or any other Loan Document; and provided further that, an
amendment, waiver, or consent related to Section 2.06(b) may be effected with
the agreement of the Required Lenders and the Borrower.  No Lender or any
Affiliate of a Lender shall have any voting rights under any Loan Document as a
result of the existence of obligations owed to it under Hedge Contracts or
Banking Services Obligations.
 
 
90

--------------------------------------------------------------------------------

 
Section 9.02                         Notices, Etc.  All notices and other
communications shall be in writing (including, without limitation, telecopy) and
mailed by certified mail, return receipt requested, telecopied, hand delivered,
or delivered by a nationally recognized overnight courier, at the address for
the appropriate party specified in Schedule I or at such other address as shall
be designated by such party in a written notice to the other parties.  All such
notices and communications shall, when so mailed, telecopied, or hand delivered
or delivered by a nationally recognized overnight courier, be effective when
received if mailed, when telecopy transmission is completed or when delivered by
such messenger or courier, respectively, except that notices and communications
to the Administrative Agent pursuant to Article II or VIII shall not be
effective until received by the Administrative Agent.
 
Section 9.03                         No Waiver; Remedies.  No failure on the
part of any Lender, the Administrative Agent, or the Issuing Lender to exercise,
and no delay in exercising, any right hereunder or under any Note shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
 
Section 9.04                         Costs and Expenses.  The Borrower agrees to
pay on demand (a) all reasonable out-of-pocket costs and expenses of the
Administrative Agent in connection with the preparation, execution, waiver,
delivery, administration, modification, and amendment of this Agreement, the
Notes, the Guaranties, and the other Loan Documents including, without
limitation, the reasonable fees and reasonable out-of-pocket expenses of counsel
for the Administrative Agent with respect to advising the Administrative Agent
as to its rights and responsibilities under this Agreement, and (b) all
out-of-pocket costs and expenses, if any, of the Administrative Agent, the
Issuing Lender, and each Lender (including, without limitation, counsel fees and
expenses of the Administrative Agent, the Issuing Lender, and each Lender)
incurred in connection with the enforcement its rights or incurred during the
existence of a Default in connection with the protection if its rights (in any
event, whether through negotiations, legal proceedings, or otherwise) (A) in
connection with this Agreement, the Notes, the Guaranties and the other Loan
Documents, including its rights under this Section, following an Event of
Default or (B) in connection with the Advances made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Advances or Letters of
Credit.
 
Section 9.05                         Binding Effect.  This Agreement shall
become effective as provided in Section 3.01 and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent, the
Issuing Lender, and each Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights or
delegate its duties under this Agreement or any interest in this Agreement
without the prior written consent of each Lender.
 
Section 9.06                         Lender Assignments and Participations.
 
(a)           Assignments.  Any Lender may assign to one or more Eligible
Assignee all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it, the Notes held by it, and the participation interest in
the Letter of Credit obligations held by it); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of such
Lender's rights and obligations assigned under this Agreement and shall be an
equal percentage with respect to both its obligations owing in respect of the
Commitments and the related Advances and Letters of Credit, (ii) the amount of
the Commitments and Advances of such Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall be, if to an entity other than a Lender, not
less than $5,000,000 and shall be an integral multiple of $1,000,000 in excess
thereof, (iii)  the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its
 
 
91

--------------------------------------------------------------------------------

 
acceptance and recording in the Register, an Assignment and Acceptance, together
with the Notes subject to such assignment, and (iv) each Eligible Assignee
(other than the Eligible Assignee of the Administrative Agent) shall pay to the
Administrative Agent a $3,500 administrative fee.  Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, which effective date shall be at least three
Business Days after the execution thereof, (A) the assignee thereunder shall be
a party hereto for all purposes and, to the extent that rights and obligations
hereunder have been assigned to it pursuant to such Assignment and Acceptance,
have the rights and obligations of a Lender hereunder and (B) such Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of such
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).
 
(b)           Terms of Assignments.  By executing and delivering an Assignment
and Acceptance, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows:  (i) other than
as provided in such Assignment and Acceptance, such Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties, or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness, or
sufficiency of value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower or its Restricted Subsidiaries or the performance or observance by the
Borrower or its Restricted Subsidiaries of any of their obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the Financial Statements and Interim Financial
Statements referred to in Section 4.05 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such Lender or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
 
(c)           The Register.  The Administrative Agent shall maintain at its
address referred to in Section 9.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitments of, and principal amount of the
Advances owing to, each Lender from time to time (the "Register").  The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Lender,
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
 
(d)           Procedures.  Upon its receipt of an Assignment and Acceptance
executed by a Lender and an Eligible Assignee, together with the Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of the attached
Exhibit A, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register, and (iii) give prompt notice
thereof to the Borrower.  Within five Business Days after its receipt of such
notice, the Borrower shall execute and deliver to the Administrative Agent in
 
 
92

--------------------------------------------------------------------------------

 
exchange for the surrendered Notes (A) if such Eligible Assignee has acquired a
Commitment, a new Note to the order of such Eligible Assignee in an amount equal
to the Commitment assumed by it pursuant to such Assignment and Acceptance and
(B) if such Lender has retained any Commitment, a new Note to the order of such
Lender in an amount equal to the Commitment retained by it hereunder.  Such new
Notes shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of the attached Exhibit E.
 
(e)           Participations.  Each Lender may sell participations to one or
more banks or other financial institutions (or any other entity if an Event of
Default has occurred and is continuing)  in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it, its participation interest
in the Letter of Credit Obligations, and the Notes held by it); provided,
however, that (i) such Lender's obligations under this Agreement (including,
without limitation, its Commitments to the Borrower hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Notes for all purposes of this Agreement, (iv) the
Borrower, the Administrative Agent, the Issuing Lender, and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement, and (v) such Lender
shall not require the participant's consent to any matter under this Agreement,
except for any matter set forth in the first proviso of Section 9.01.  The
Borrower hereby agrees that participants shall have the same rights under
Sections 2.12, 2.13, 2.14(c), and 9.07 as a Lender to the extent of their
respective participations.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
Section 9.07                         Indemnification; Waiver.
 
(a)           INDEMNIFICATION.  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE
AGENT, THE LENDERS, THE ISSUING LENDER, AND EACH AFFILIATE THEREOF AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (EACH, AN “INDEMNIFIED
PARTY”) FROM, AND DISCHARGE, RELEASE, AND HOLD EACH INDEMNIFIED PARTY HARMLESS
AGAINST, ANY AND ALL LOSSES, LIABILITIES, CLAIMS, OR DAMAGES THAT MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST SUCH INDEMNIFIED PARTY IN ANY WAY RELATING
TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY
ACTION TAKEN OR OMITTED BY ANY INDEMNIFIED PARTY UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (A) INCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES,
OR EXPENSE INCURRED BY REASON OF SUCH INDEMNIFIED PARTY'S OWN NEGLIGENCE OR
STRICT LIABILITY, (B) INCLUDING WITHOUT LIMITATION ENVIRONMENTAL CLAIMS AND ANY
LIABILITIES ARISING UNDER ENVIRONMENTAL LAW, AND (C) INCLUDING WITHOUT
LIMITATION ANY SUCH OTHER LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSES
RESULTING FROM ANY LITIGATION, LEGAL PROCEEDING OR OTHER TYPE OF ACTION,
REGARDLESS OF WHETHER ANY INDEMNIFIED PARTY IS PARTY TO SUCH LITIGATION, LEGAL
PROCEEDING OR OTHER ACTION, BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS,
DAMAGES, OR EXPENSES INCURRED BY REASON OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE PERSON TO BE INDEMNIFIED AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT.  In the case of an
investigation, litigation or proceeding to which the
 
 
93

--------------------------------------------------------------------------------

 
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by the Borrower,
any Subsidiary or Affiliate thereof, any equityholder or creditor thereof, or an
Indemnified Party.  The Borrower hereby also agrees that no Indemnified Party
will have any liability (whether direct or indirect, in contract or tort, or
otherwise) to the Borrower, any Subsidiary or Affiliate thereof, or any equity
holder or creditor thereof arising out of, related to or in connection with any
aspect of the transactions contemplated hereby, except to the extent such
liability is determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s own gross
negligence or willful misconduct.  The Borrower shall not, nor shall it permit
any of its Subsidiaries to, without the prior written consent of each
Indemnified Party affected thereby (which consent will not be unreasonably
withheld), settle any threatened or pending claim or action that would give rise
to the right of any Indemnified Party to claim indemnification hereunder unless
such settlement (a) includes a full and unconditional release of all liabilities
arising out of such claim or action against such Indemnified Party and (b) does
not include any statement as to or an admission of fault, culpability or failure
to act by or on behalf of any Indemnified Party.
 
(b)           Waiver of Damages.  No Indemnified Party will be liable to the
Borrower, any Subsidiary or Affiliate thereof, any equity holder or creditor
thereof or any other Person for any indirect, consequential or punitive damages
that may be alleged as a result of this Agreement, any other Loan Documents, or
any element of the transactions contemplated hereby or thereby, including the
Transactions.  To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Indemnified Party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Advance or Letter of Credit or the use of the proceeds
thereof.  No Indemnified Party referred to in subsection (a) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
Section 9.08                         Confidentiality.  The Administrative Agent,
the Issuing Lender, and each Lender (each a "Lending Party") agree to keep
confidential any information furnished or made available to it by the Borrower
pursuant to this Agreement and identified by the Borrower as proprietary or
confidential; provided that nothing herein shall prevent any Lending Party from
disclosing such information (a) to any other Lending Party or any Affiliate of
any Lending Party, or any officer, director, employee, agent, or advisor of any
Lending Party or Affiliate of any Lending Party for purposes of administering,
negotiating, considering, processing, implementing, syndicating, assigning, or
evaluating the credit facilities provided herein and the transactions
contemplated hereby, (b) to any other Person if directly incidental to the
administration of the credit facilities provided herein, (c) as required by any
Legal Requirement, (d) upon the order of any court or administrative agency, (e)
upon the request or demand of any regulatory agency or authority or in
connection with any pledge or assignment pursuant to Section 9.06(f), (f) that
is or becomes available to the public or that is or becomes available to any
Lending Party other than as a result of a disclosure by any other Lending Party
prohibited by this Agreement, (g) in connection with any litigation relating to
this Agreement or any other Loan Document to which such Lending Party or any of
its Affiliates may be a party, (h) to the extent necessary in connection with
the exercise of any right or remedy under this Agreement or any other Loan
Document, and (i) to any actual or proposed participant or assignee, in each
case, subject to provisions similar to those contained in this Section 9.08.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, nothing in this
Agreement shall (a) restrict any Lending Party from providing information to any
bank or other regulatory or governmental authorities, including the Federal
Reserve Board and its supervisory staff; (b) require or permit any Lending Party
to disclose to the Borrower or any
 
 
94

--------------------------------------------------------------------------------

 
Affiliate thereof that any information will be or was provided to the Federal
Reserve Board or any of its supervisory staff; or (c) require or permit any
Lending Party to inform the Borrower or any Affiliate thereof of a current or
upcoming Federal Reserve Board examination or any nonpublic Federal Reserve
Board supervisory initiative or action.
 
Section 9.09                         Execution in Counterparts.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.
 
Section 9.10                         Survival of Representations, Etc.  All
representations and warranties contained in this Agreement or made in writing by
or on behalf of the Borrower in connection herewith shall survive the execution
and delivery of this Agreement and the Loan Documents, the making of the
Advances and any investigation made by or on behalf of the Lenders, none of
which investigations shall diminish any Lender's right to rely on such
representations and warranties.  All obligations of the Borrower provided for in
Sections 2.12, 2.13, 2.14(c), 9.04, and 9.07 and all of the obligations of the
Lenders in Section 8.05 shall survive any termination of this Agreement and
repayment in full of the Obligations.
 
Section 9.11                         Severability.  In case one or more
provisions of this Agreement or the other Loan Documents shall be invalid,
illegal or unenforceable in any respect under any applicable law, the validity,
legality, and enforceability of the remaining provisions contained herein or
therein shall not be affected or impaired thereby.
 
Section 9.12                         Business Loans.  The Borrower warrants and
represents that the Loans evidenced by the Notes are and shall be for business,
commercial, investment, or other similar purposes and not primarily for
personal, family, household, or agricultural use, as such terms are used in
Chapter One ("Chapter One") of the Texas Credit Code.  At all such times, if
any, as Chapter One shall establish a Maximum Rate, the Maximum Rate shall be
the "indicated rate ceiling" (as such term is defined in Chapter One) from time
to time in effect.
 
Section 9.13                         Governing Law; Submission to
Jurisdiction.  This Agreement, the Notes, and the other Loan Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Texas.  Without limiting the intent of the parties set forth above, (a)
Chapter 346 of the Texas Finance Code, as amended (relating to revolving loans
and revolving tri-party accounts), shall not apply to this Agreement, the Notes,
or the transactions contemplated hereby and (b) to the extent that any Lender
may be subject to Texas law limiting the amount of interest payable for its
account, such Lender shall utilize the indicated (weekly) rate ceiling from time
to time in effect.  Each Letter of Credit shall be governed by either the
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, or the International
Standby Practices (ISP98), International Chamber of Commerce Publication No. 590
(and any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender).  The
Borrower hereby irrevocably submits to the jurisdiction of any Texas state or
federal court sitting in Houston, Texas in any action or proceeding arising out
of or relating to this Agreement or the other Loan Documents, and the Borrower
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such court.  The Borrower hereby
unconditionally and irrevocably waives, to the fullest extent it may effectively
do so, any right it may have to the defense of an inconvenient forum to the
maintenance of such action or proceeding.  The Borrower hereby agrees that
service of copies of the summons and complaint and any other process which may
be served in any such action or proceeding may be made by mailing or delivering
a copy of such process to such Borrower at its address set forth in this
Agreement.  The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in
 
 
95

--------------------------------------------------------------------------------

 
any other manner provided by law.  Nothing in this Section shall affect the
rights of any Lender to serve legal process in any other manner permitted by the
law or affect the right of any Lender to bring any action or proceeding against
the Borrower or its Property in the courts of any other jurisdiction.
 
Section 9.14                         WAIVER OF JURY TRIAL.  THE BORROWER, THE
LENDERS, THE ISSUING LENDER, AND THE ADMINISTRATIVE AGENT HEREBY ACKNOWLEDGE
THAT THEY HAVE BEEN REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL OF THEIR
CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
Section 9.15                         Intercreditor Agreement; Fortis
Assignment.  The Administrative Agent is hereby authorized (a) on behalf of the
Lenders for the Lenders and their Affiliates that are Swap Counterparties or
that may hold Banking Services Obligations to enter into the Intercreditor
Agreement, and (b) on behalf of the Lenders for the Lenders, to enter into the
Fortis Assignment  A copy of the Intercreditor Agreement, and, if entered into,
the Fortis Assignment will be made available to each Secured Party on the date
hereof and thereafter upon request.  Each Lender, each Swap Counterparty (by
receiving the benefits thereunder and of the Collateral) and each Affiliate of a
Lender holding Banking Services Obligations acknowledges and agrees to the terms
of such Intercreditor Agreement, as the same may further be amended, restated,
supplemented or otherwise modified pursuant to the terms hereof, and agrees that
the terms thereof shall be binding on such Secured Party and its successors and
assigns, as if it were a party thereto.
 
Section 9.16                         USA Patriot Act.  Each Lender that is
subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.
 
Section 9.17                         PRIOR OR ORAL AGREEMENTS.  THIS WRITTEN
AGREEMENT AND THE LOAN DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND
AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR
HEREIN AND THEREIN.  ADDITIONALLY, THIS AGREEMENT AND THE LOAN DOCUMENTS MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
IN EXECUTING THIS AGREEMENT, THE BORROWER HEREBY WARRANTS AND REPRESENTS IT IS
NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE IN THIS
AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS ATTORNEYS.
 
[Remainder of this page intentionally left blank.  Signature page follows.]
 
 
 
 
 
 
 
 
 
96

--------------------------------------------------------------------------------

 
 
EXECUTED as of the date first above written.
         
BORROWER:
             
ALTA MESA HOLDINGS, LP
 
By:      Alta Mesa Holdings GP, LLC,
 
            its general partner
             
By:
     
Michael A. McCabe
   
Chief Financial Officer
         
ADMINISTRATIVE AGENT:
       
WELLS FARGO BANK, N.A.
 
as Administrative Agent and as Issuing Lender
             
By:
     
Richard A. Gould
   
Managing Director
     

 
 
 
Signature page to Sixth Amended and Restated Credit Agreement
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 

       
LENDERS:
       
WELLS FARGO BANK, N.A.
       
By:
     
Richard A. Gould
   
Managing Director
     

 
 
 
 
Signature page to Sixth Amended and Restated Credit Agreement
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
UNION BANK, N.A.
       
By:
   
Name:
   
Title:
             

 
 
 
Signature page to Sixth Amended and Restated Credit Agreement
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
TORONTO DOMINION (NEW YORK) LLC
             
By:
   
Name:
   
Title:
             

 
 
 
 
Signature page to Sixth Amended and Restated Credit Agreement
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 
 

 
ING CAPITAL LLC
             
By:
   
Name:
   
Title:
             

 
 
 
 
Signature page to Sixth Amended and Restated Credit Agreement
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 
 

 
CITIBANK, N.A.
             
By:
   
Name:
   
Title:
             

 
 
Signature page to Sixth Amended and Restated Credit Agreement
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 

 
COMPASS BANK (as successor in interest to Guaranty Bank)
                   
By:
   
Name:
   
Title:
             

 
 
Signature page to Sixth Amended and Restated Credit Agreement
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 

 
CAPITAL ONE, N.A.
             
By:
   
Name:
   
Title:
             

 
 
Signature page to Sixth Amended and Restated Credit Agreement
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 

 
BANK OF TEXAS, NA
               
By:
   
Name:
   
Title:
             

 
 
Signature page to Sixth Amended and Restated Credit Agreement
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 

 
AMEGY BANK NATIONAL ASSOCIATION
             
By:
   
Name:
   
Title:
             

 
 
Signature page to Sixth Amended and Restated Credit Agreement
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 

 
TEXAS CAPITAL BANK, N.A.
                   
By:
   
Name:
   
Title:
 

 
 
Signature page to Sixth Amended and Restated Credit Agreement
(Alta Mesa Holdings, LP)
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE I
NOTICE INFORMATION FOR BORROWER, ADMINISTRATIVE AGENT, AND LENDERS
 
Administrative Agent:
   
With a copy to:
Wells Fargo Bank, N.A.
Wells Fargo Bank, N.A.
1525 W WT Harris Blvd.
1000 Louisiana, 9th Floor
Charlotte, NC 28262
MAC T5002-090
Attn: Syndication Agency Services
Houston, Texas  77002
Telephone:  (704) 590 2706
Attention:  Richard Gould
Facsimile:  (704) 715 0017
Facsimile:  (713) 319-1925
       
Borrower:
 
Alta Mesa Holdings, LP
 
15021 Katy Freeway #400
 
Houston, Texas  77094
 
Attention:  Michael McCabe
 
Facsimile:  281-530-5278
 

 
Lenders:
 
Each to its address (or telecopy number) set forth in its administrative
questionnaire
 
 
 
 
 
Schedule I
 
 

--------------------------------------------------------------------------------

 
.SCHEDULE II
COMMITMENTS; BORROWING BASE*; PRO RATA SHARE
 
Each of the Commitments set forth herein is governed by the terms of the Credit
Agreement, which provides for, among other things, Borrowing Base limitations
which may restrict the Borrower's ability to request (and the Lenders'
Obligation to provide) Credit Extensions to a maximum amount which is less than
the Commitments set forth in this Schedule II.  The Borrowing Base in effect on
June 2, 2015, and each Lender's Pro Rata Share thereof set forth below are
subject to, and governed by, the terms of the Credit Agreement, including, but
not limited to, any increases, decreases, terminations, and assignments thereof.
 
LENDERS
COMMITMENT
AMOUNTS
PRO RATA
SHARE OF
THE INITIAL
BORROWING
BASE
PRO RATA
SHARE OF
 THE
BORROWING
BASE*
PERCENTAGE
OF TOTAL
 
Wells Fargo Bank, N.A.
$114,285,714.28
$45,000,000.00
$68,571,428.57
22.857142857%
MUFG Union Bank, N.A.
$74,285,714.29
$45,000,000.00
$44,571,428.57
14.857142857%
Capital One,
National Association
$67,619,047.61
$25,000,000.00
$40,571,428.56
13.523809523%
Toronto Dominion
(New York) LLC
$57,619,047.63
$34,000,000.00
$34,571,428.58
11.523809527%
ING Capital LLC
$47,142,857.14
$28,000,000.00
$28,285,714.29
9.428571429%
Citibank, N.A.
$47,142,857.14
$28,000,000.00
$28,285,714.29
9.428571429%
Natixis
$29,047,619.05
$0.00
$17,428,571.43
5.809523810%
Morgan Stanley Bank, N.A.
$25,000,000.00
$0.00
$15,000,000.00
5.000000000%
Amegy Bank National Association
$20,000,000.00
$15,000,000.00
$12,000,000.00
4.000000000%
Bank of Texas
$17,857,142.86
$25,000,000.00
$10,714,285.71
3.571428571%
Compass Bank**
$0.00
$25,000,000.00
$0.00
0.000000000%
Texas Capital Bank, N.A.***
$0.00
$15,000,000.00
$0.00
0.000000000%
TOTAL
$500,000,000.00
$285,000,000.00
$300,000,000.00
100.000000000%




 




*Borrowing Base in effect as of June 2, 2015.  Borrowing Base is subject to
redetermination pursuant to the terms of this Agreement.


**Compass Bank was not a Lender as of the date on which that certain Master
Assignment, Agreement and Amendment No. 9 to this Agreement became effective.


**Texas Capital Bank, N.A. was not a Lender as of the date on which that certain
Agreement and Amendment No. 11 to this Agreement became effective.
 
 
Schedule II
Page 1 of 1 

--------------------------------------------------------------------------------

 